Exhibit 10.1

 



 

Published CUSIP Numbers: [____]

[____]

 

364 DAY CREDIT AGREEMENT



(SYNDICATED FACILITY AGREEMENT)



Dated as of November 13, 2017



among

 

TOYOTA MOTOR CREDIT CORPORATION,



TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.,



TOYOTA FINANCIAL SERVICES (UK) PLC,



TOYOTA LEASING GMBH,



TOYOTA CREDIT DE PUERTO RICO CORP.,



TOYOTA CREDIT CANADA INC.,



TOYOTA KREDITBANK GMBH,

 

and

 

TOYOTA FINANCE AUSTRALIA LIMITED (ABN 48 002 435 181)



as the Borrowers,

 

BNP PARIBAS,



as Administrative Agent, Swing Line Agent and Swing Line Lender

 

and

 

The Other Lenders Party Hereto



____________________________________________

 

BNP PARIBAS SECURITIES CORP.



CITIGROUP GLOBAL MARKETS INC.



JPMORGAN CHASE BANK, N.A.



MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,



as Joint Lead Arrangers and Joint Book Managers



_____________________________________________

 

CITIBANK, N.A.,



as Syndication Agent and Swing Line Lender



______________________________________________

 

BANK OF AMERICA, N.A.,



as Syndication Agent and Swing Line Lender



______________________________________________

 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent and Swing Line Lender



_____________________

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Syndication Agent

 

 

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I DEFINITIONS 1 Section  1.1 Definitions 1 Section  1.2 Other
Interpretive Provisions 29 Section  1.3 Accounting Terms 29 Section  1.4
References to Agreements and Laws 29 Section  1.5 Exchange Rates; Currency
Equivalents 29 Section  1.6 Additional Alternative Currencies 30 Section 1.7
Change of Currency 30 Section 1.8 Times of Day 31 Section 1.9 Syndicated
Facility Agreement 31 ARTICLE II THE CREDITS 31 Section 2.1 Committed Loans 31
Section 2.2 Borrowings, Conversions and Continuations of Committed Loans 32
Section 2.3 [Reserved] 35 Section 2.4 Prepayments 35 Section 2.5 Termination or
Reduction of Commitments 37 Section 2.6 Repayment of Loans 38 Section 2.7
Interest 38 Section 2.8 Fees 39 Section 2.9 Computation of Interest and Fees 39
Section 2.10 Evidence of Debt 40 Section 2.11 Payments Generally 40 Section 2.12
Sharing of Payments 43

 

 

 



Section 2.13 Renewal of Revolving Maturity Date; Conversion to Term Loans 43
Section 2.14 Increase in Commitments 45 Section 2.15 [Reserved] 46 Section 2.16
Swing Line Loans 46 Section 2.17 Defaulting Lenders 50 ARTICLE III TAXES, YIELD
PROTECTION AND ILLEGALITY 52 Section 3.1 Taxes 52 Section 3.2 Illegality 54
Section 3.3 Inability to Determine Rates 56 Section 3.4 Increased Cost and
Reduced Return; Capital Adequacy; Reserves on Eurocurrency Rate Loans 57 Section
3.5 Funding Losses 58 Section 3.6 Matters Applicable to all Requests for
Compensation 59 ARTICLE IV CONDITIONS 60 Section 4.1 Effectiveness 60 Section
4.2 Conditions to all Loans 61 ARTICLE V REPRESENTATIONS AND WARRANTIES 62
Section  5.1 Corporate Existence and Power 62 Section  5.2 Corporate and
Governmental Authorization: No Contravention 62 Section  5.3 Binding Effect 62
Section  5.4 Financial Statements 63 Section  5.5 Litigation 63 Section  5.6
Taxes 63 Section  5.7 Not an Investment Company 63 Section  5.8 Disclosure 63
Section  5.9 Representations as to Non-US Obligors 64

 

ii 

 



Section  5.10 Representations as to TCPR 65 Section  5.11 Sanctions 65 ARTICLE
VI COVENANTS 65 Section  6.1 Information 65 Section  6.2 [Reserved] 67
Section  6.3 Preservation and Maintenance of Corporate Existence 67 Section  6.4
Compliance with Laws 67 Section  6.5 Negative Pledge 67 Section  6.6
Consolidations 69 Section  6.7 Use of Proceeds 70 ARTICLE VII DEFAULTS 71
Section  7.1 Events of Default 71 Section 7.2 Application of Funds 73 ARTICLE
VIII THE ADMINISTRATIVE AGENT 74 Section 8.1 Appointment and Authorization of
Administrative Agent 74 Section 8.2 Delegation of Duties 74 Section 8.3
Liability of Administrative Agent 74 Section 8.4 Reliance by Administrative
Agent 74 Section 8.5 Notice of Default 75 Section 8.6 Credit Decision;
Disclosure of Information by Administrative Agent 75 Section 8.7 Indemnification
of Administrative Agent 76 Section 8.8 Administrative Agent in its Individual
Capacity 76 Section 8.9 Successor Administrative Agent and Sub-Agents 77 Section
8.10 Administrative Agent May File Proofs of Claim 78 Section 8.11 Other Agents,
Arrangers and Managers 79

 

iii 

 



Section 8.12 Canadian Sub-Agent 79 ARTICLE IX MISCELLANEOUS 79 Section 9.1
Amendments, Etc 79 Section 9.2 Notices and Other Communications; Facsimile
Copies 80 Section 9.3 No Waiver; Cumulative Remedies 83 Section 9.4 Attorney
Costs, Expenses and Taxes 83 Section 9.5 Indemnification by the Borrowers 84
Section 9.6 Payments Set Aside 85 Section 9.7 Successors and Assigns 85 Section
9.8 Confidentiality 89 Section 9.9 Set-off 90 Section 9.10 Interest Rate
Limitation 90 Section 9.11 Counterparts; Electronic Execution 90 Section 9.12
Integration 91 Section 9.13 Survival of Representations and Warranties 91
Section 9.14 Severability 91 Section 9.15 Tax Forms 91 Section 9.16 Australian
GST 95 Section 9.17 Replacement of Lenders 96 Section 9.18 Governing Law 96
Section 9.19 No Advisory or Fiduciary Responsibility 97 Section 9.20 PATRIOT Act
Notice 98 Section 9.21 Judgment 98 Section 9.22 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions 98 Section 9.23 Lender ERISA
Representation 99

 



iv 

 

 

Section 9.24 Waiver of Right to Trial by Jury 101

 



Schedules

 



Schedule 2.1 Commitments and Pro Rata Shares Schedule 9.2 Administrative Agent’s
Office, Certain Addresses for Notices

 

Exhibits

 

Exhibit A-1 Form of Committed Loan Notice Exhibit A-2 Form of Swing Line Loan
Notice Exhibit B Form of Note Exhibit C [Reserved] Exhibit D Form of Assignment
and Assumption

v 

 

364 DAY CREDIT AGREEMENT

 

THIS 364 DAY CREDIT AGREEMENT (this “Agreement”) dated as of November 13, 2017
is made among TOYOTA MOTOR CREDIT CORPORATION, a California corporation
(“TMCC”), TOYOTA MOTOR FINANCE (NETHERLANDS) B.V., a corporation organized under
the laws of the Netherlands (“TMFNL”), TOYOTA FINANCIAL SERVICES (UK) PLC, a
corporation organized under the laws of England (“TFSUK”), TOYOTA LEASING GMBH,
a corporation organized under the laws of Germany (“TLG”), TOYOTA CREDIT DE
PUERTO RICO CORP., a corporation organized under the laws of the Commonwealth of
Puerto Rico (“TCPR”), TOYOTA CREDIT CANADA INC., a corporation incorporated
under the laws of Canada (“TCCI”), TOYOTA KREDITBANK GMBH, a corporation
organized under the laws of Germany (“TKG”), TOYOTA FINANCE AUSTRALIA LIMITED,
ABN 48 002 435 181, a corporation incorporated under the laws of the
Commonwealth of Australia (“TFA” and, together with TMCC, TMFNL, TFSUK, TLG,
TCPR, TCCI and TKG, the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”), BNP PARIBAS, as
Administrative Agent, Swing Line Agent and Swing Line Lender, BNP PARIBAS
SECURITIES CORP. (“BNPP Securities”), CITIGROUP GLOBAL MARKETS INC. (“CGMI”),
JPMORGAN CHASE BANK, N.A. (“JPMorgan”), MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date hereof,
“MLPFS”) and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., a member of MUFG, a global
financial group (“MUFG”), as Joint Lead Arrangers and Joint Book Managers,
CITIBANK, N.A. and BANK OF AMERICA, N.A., as Swing Line Lenders, and CITIBANK,
N.A., BANK OF AMERICA, N.A., JPMorgan and MUFG, as Syndication Agents.

 

WHEREAS, the Borrowers have requested that the Lenders provide a revolving
credit facility that may be converted to a term facility, and the Lenders are
willing to do so on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section  1.1 Definitions. The following terms, as used herein, have the
following meanings:

 

“Administrative Agent” means BNP Paribas, in its capacity as Administrative
Agent for the Lenders hereunder, and its successors in such capacity and, as the
context requires, includes the Canadian Sub-Agent and the Australian Sub-Agent.

 

 

 

 

 

 

 

Toyota - 364 Day Credit Agreement (2017)

 

 

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.2 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrowers) duly
completed by such Lender.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of BNP Paribas in its capacity as the
Administrative Agent and a Swing Line Agent, BNPP Securities as an Arranger, BNP
Paribas, acting through its Canada Branch in its capacity as Canadian Sub-Agent,
BNP Paribas London in its capacity as a Swing Line Agent, BNP Paribas, acting
through its Singapore Branch in its capacity as Australian Sub-Agent and BNP
Paribas, Sydney Branch in its capacity as a Swing Line Agent), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

“Aggregate Commitments” means (i) the Commitments of all the Lenders, (ii) when
used in relation to the Tranche A Borrowers, the Aggregate Tranche A
Commitments, (iii) when used in relation to TCCI, the Aggregate Tranche B
Commitments and (iv) when used in relation to TFA, the Aggregate Tranche C
Commitments.

 

“Aggregate Tranche A Commitments” means the Tranche A Commitments of all the
Tranche A Lenders.

 

“Aggregate Tranche B Commitments” means the Tranche B Commitments of all the
Tranche B Lenders; provided that in no event shall the Aggregate Tranche B
Commitments exceed US$866,800,000.

 

“Aggregate Tranche C Commitments” means the Tranche C Commitments of all the
Tranche C Lenders; provided that in no event shall the Aggregate Tranche C
Commitments exceed US$666,800,000.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of Euro, Sterling, Canadian Dollars and each
other currency (other than US Dollars) that is approved in accordance with
Section 1.6 for Loans made to the Tranche A Borrowers or TCCI.

 

 2



    Toyota - 364 Day Credit Agreement (2017)



 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in US Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with US Dollars.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Agent” means, with respect to all Tranche A Loans the Administrative
Agent, with respect to all Tranche B Loans, the Canadian-Sub-Agent and with
respect to all Tranche C Loans, the Australian Sub-Agent.

 

“Applicable Maximum Rate” means, as of any day, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

 

Public Debt Rating

S&P/Moody’s

 

Applicable

Maximum Rate Before Term Loan Extension Option

Applicable

Maximum Rate After Term Loan Extension Option

Level 1

At least AA-/Aa3

0.750%

0.750%

Level 2

Less than Level 1 but at least A+/A1

0.875%

0.875%

Level 3

Less than Level 2 but at least A/A2

1.000%

1.000%

Level 4

Less than Level 3

1.125%

1.375%

 

“Applicable Percentage” means, as of any day, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating

S&P/Moody’s

Applicable

Percentage

Level 1

At least AA-/Aa3

0.030%

Level 2

Less than Level 1 but at least A+/A1

0.040%

Level 3

Less than Level 2 but at least A/A2

0.050%

 3



    Toyota - 364 Day Credit Agreement (2017)



 

Level 4

Less than Level 3

0.070%

 

“Applicable Rate” means (i) for Eurocurrency Rate Loans, Swing Line Loans, and
Tranche C Loans, as of any day, a percentage per annum equal to the Market Rate
Spread on the Spread Determination Date in relation to such day, less the
Applicable Percentage in effect on such day and (ii) for Base Rate Loans or
Canadian Prime Rate Loans, a rate per annum that is 100 basis points lower than
the rate determined in accordance with clause (i) above; provided that in no
event shall the Applicable Rate for Base Rate Loans or Canadian Prime Rate Loans
be lower than 0.00%.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency or Australian Dollars, the local time in the place of
settlement for such currency as may be determined by the Administrative Agent to
be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.

 

“Applicable Tranche Lenders” means (i) with respect to the Tranche A Commitments
or the Tranche A Borrowers, the Tranche A Lenders, (ii) with respect to the
Tranche B Commitments or TCCI, the Tranche B Lenders and (iii) with respect to
the Tranche C Commitments or TFA, the Tranche C Lenders.

 

“Arranger” means any of BNPP Securities, CGMI, JPMorgan, MLPFS or MUFG, in its
capacity as a joint lead arranger and a joint book manager.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the reasonable allocated cost of internal legal services and all
expenses and disbursements of internal counsel.

 

“Audited Financial Statements” means (i) for TMFNL, the audited statement of
financial position of TMFNL as at, or for the fiscal year ended, March 31, 2017
(or such later date for which audited financial statements are delivered
pursuant to this Agreement) and the related audited statement of comprehensive
income, statement of changes in equity and statement of cash flows for such
fiscal year, including the notes thereto, (ii) for TCCI, the audited statement
of financial position of TCCI as at, or for the fiscal year ended March 31, 2017
(or such later date for which audited financial statements are delivered
pursuant to this Agreement) and the related audited statement of income and
comprehensive income, statement of changes in equity and statement of cash flows
for such fiscal year, including the notes thereto, (iii) for TCPR, the audited
balance sheet of TCPR for the fiscal year ended March 31, 2017 (or such later
date for which audited financial statements are delivered pursuant to this
Agreement) and the related consolidated statement of income or operations,
shareholders’ equity and cash flows from such fiscal year, including the notes
thereto, (iv) for TMCC, the audited consolidated balance sheet of TMCC and its
Subsidiaries for the fiscal year ended March 31, 2017 (or such later date for
which

 

 4



    Toyota - 364 Day Credit Agreement (2017)



 

audited financial statements are delivered pursuant to this Agreement) and the
related consolidated statement of income or operations, shareholders’ equity and
cash flows for such fiscal year of TMCC and its Subsidiaries, including the
notes thereto, (v) for TFSUK and its Subsidiaries, the audited statements of
financial position of TFSUK and its Subsidiaries and of TFSUK, in each case, as
at, or for the fiscal year ended, March 31, 2017 (or such later date for which
audited financial statements are delivered pursuant to this Agreement), the
audited consolidated income statement, the audited consolidated and company
statements of comprehensive income, the audited consolidated and company
statements of changes in equity and the audited consolidated and company
statements of cash flows for such financial year of TFSUK and its Subsidiaries,
including the notes thereto, (vi) for TKG and TLG, the audited balance sheet of
each such Borrower for the fiscal year ended March 31, 2017 (or such later date
for which audited financial statements are delivered pursuant to this Agreement)
and the related statement of income or operations and shareholders’ equity for
such fiscal year, including the notes thereto (presented in each case on a
consolidated basis for TKG) and (vii) for TFA and its Subsidiaries, the audited
annual financial statements of TFA for the fiscal year ended March 31, 2017 (or
such later date for which audited financial statements are delivered pursuant to
this Agreement) (including a comprehensive statement of income, a statement of
financial position, a statement of changes in equity and a statement of cash
flows for such fiscal year, and the notes thereto) (presented in each case on a
consolidated basis for TFA).

 

“Australian Business Day” means a day of the year on which banks are not
required or authorized by law to close in Sydney, Australia, Singapore or New
York, New York.

 

“Australian Corporations Act” means the Corporations Act 2001 of Australia.

 

“Australian Dollars” and “A$” each means the lawful money of Australia.

 

“Australian Reference Bank” means BNP Paribas, Sydney Branch, Citibank and The
Bank of Tokyo-Mitsubishi UFJ, Ltd.; provided if any of such banks ceases to be a
Tranche C Lender, such bank shall also cease to be an Australian Reference Bank,
and a successor Australian Reference Bank shall be chosen by the Australian
Sub-Agent from the Tranche C Lenders and identified as such by notice from the
Australian Sub-Agent to TFA and the Tranche C Lenders, provided that such
designated Tranche C Lender (i) has been approved by TFA to perform such role
(such approval not to be unreasonably withheld) and (ii) has agreed to perform
such role.

 

“Australian Sub-Agent” means BNP Paribas, acting through its Singapore Branch.

 

“Australian Sub-Agent’s Office” means the applicable Australian Sub-Agent’s
address and, as appropriate, account as set forth on Schedule 9.2, or such other
address or account as such Australian Sub-Agent may from time to time notify to
TFA and the Tranche C Lenders.

 

“Australian Swing Line Sublimit” means an amount equal to the least of (a)
US$500,000,000, (b) the aggregate Swing Line Commitments of the Swing Line
Lenders in respect of Australian Dollars and (c) the Aggregate Commitments. The
Australian Swing Line Sublimit is part of, and not in addition to, the Swing
Line Sublimit.

 

 5



    Toyota - 364 Day Credit Agreement (2017)



 

“Australian Tax Act” means the Income Tax Assessment Act 1936 of Australia and
associated regulations and, where applicable, any replacement legislation
including, but not limited to, the Income Tax Assessment Act 1997 of Australia.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Bill Rate” means, for an Interest Period for each advance comprising part
of the same Borrowing, an interest rate per annum equal to (a) the rate percent
per annum determined by the Australian Sub-Agent being the average bid rate for
Bills (rounded up to 4 decimal places) quoted on page “BBSY” (or any page that
replaces that page) on the Reuters Monitor System at or about 10:30 a.m. (Sydney
time) on the first day of such Interest Period for a period equal to, or most
closely approximating, such Interest Period; or (b) if the Bank Bill Rate cannot
be determined in accordance with clause (a) of this definition, the rate percent
per annum determined by the Australian Sub-Agent as the average of the rates
quoted to the Australian Sub-Agent by each Australian Reference Bank for the
purchase of Bills accepted by such Australian Reference Bank which have a tenor
equal to such Interest Period and a face value equal to the amount of the
applicable advance (it being understood that the Australian Sub-Agent shall not
be required to disclose to any party hereto any information regarding any
Australian Reference Bank or any rate provided by such Australian Reference Bank
in accordance with this definition, including, without limitation, whether an
Australian Reference Bank has provided a rate or the rate provided by any
individual Australian Reference Bank, and shall not make any such determination
of the Bank Bill Rate if fewer than two Australian Reference Banks provide
quotes as provided in this clause (b)); provided that, if the Bank Bill Rate
would otherwise be less than zero, such Bank Bill Rate shall instead be deemed
for all purposes of this Agreement to be zero.

 

“Base Rate” means, (a) in respect of Tranche A, for any day, a fluctuating rate
per annum equal to the highest of (i) the Federal Funds Rate plus ½ of 1%, (ii)
LIBOR applicable to US Dollars for an assumed Interest Period of one month
commencing on such day (or the most recent day, preceding such day, on which
rates have been quoted for such a period), plus ½ of 1% (for the avoidance of
doubt, LIBOR for any day shall be based on the rate published by Reuters (or
other commercially available source providing quotations of LIBOR as designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.
London time on such day) and (iii) the rate of interest in effect for such day
as publicly announced from time to time by BNP Paribas in the United States as
its “prime rate”; provided that, if the Base Rate would otherwise be less than
zero, such Base Rate shall instead be deemed for all purposes of this Agreement
to be zero. The “prime rate” is a rate set by BNP Paribas based upon various
factors including BNP Paribas’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate and (b) in
respect of Tranche B, for any day, the fluctuating rate per annum equal to the
highest of the rates determined in accordance with clause (a)(i), clause
(a)(ii), and

 

 6



    Toyota - 364 Day Credit Agreement (2017)



 

the rate of interest in effect for such day as publicly announced from time to
time by BNP Paribas in Canada as its “prime rate” for US Dollars. Any change in
such rate announced by BNP Paribas shall take effect at the opening of business
on the day specified in the public announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan denominated in US Dollars that bears interest
based on the Base Rate. All Base Rate Loans shall be denominated in US Dollars.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Bill” means a bill of exchange as defined in the Bills of Exchange Act 1909 of
Australia.

 

“Borrower” means any of TMCC, TMFNL, TFSUK, TLG, TCPR, TCCI, TKG or TFA, as
applicable.

 

“Borrower Materials” has the meaning specified in Section 6.1.

 

“Borrowers’ Representative” has the meaning specified in Section 9.2(e).

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means (i) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, any of the following: the state where the Administrative Agent’s
Office is located, California, New York, and San Juan, Puerto Rico; (ii) if such
day relates to any Eurocurrency Rate Loan denominated in US Dollars, any such
day on which dealings in US Dollar deposits are conducted by and between banks
in the London interbank eurodollar market; (iii) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan or Swing Line Loan
denominated in Euro, a TARGET2 Day; (iv) if such day relates to any interest
rate settings as to a Eurocurrency Rate Loan or Swing Line Loan denominated in a
currency other than US Dollars or Euro, means any such day on which dealings in
deposits in the relevant currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; (v) if
such day relates to any Tranche B Loan, a Canadian Business Day; and (vi) if
such day relates to any Tranche C Loan or Swing Line Loan made in Australian
Dollars, an Australian Business Day.

 

 7



    Toyota - 364 Day Credit Agreement (2017)



 

“Canadian Business Day” means a day of the year on which banks are not required
or authorized by law to close in Toronto, Ontario or in Montreal, Quebec, Canada
or New York, New York.

 

“Canadian Dollars” and “CDN$” each means the lawful money of Canada.

 

“Canadian ITA” means the Income Tax Act (Canada) as amended.

 

“Canadian Prime Rate” means, on any day, a fluctuating rate of interest per
annum equal to the average of the rates of interest per annum most recently
announced by each Canadian Reference Bank as its reference rate of interest for
loans made in Canadian Dollars to Canadian customers and designated as such
Canadian Reference Bank’s “prime rate” (a Canadian Reference Bank’s “prime rate”
being a rate set by such Canadian Reference Bank based upon various factors,
including such Canadian Reference Bank’s costs and desired returns and general
economic conditions, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate). Any change in such
rate announced by the Canadian Sub-Agent shall take effect at the opening of
business on the day specified in the public announcement of such change. Each
interest rate based upon the Canadian Prime Rate shall be adjusted
simultaneously with any change in the Canadian Prime Rate; provided that, if the
Canadian Prime Rate would otherwise be less than zero, such Canadian Prime Rate
shall instead be deemed for all purposes of this Agreement to be zero.

 

“Canadian Prime Rate Loan” means a Tranche B Loan denominated in Canadian
Dollars that bears interest based on the Canadian Prime Rate.

 

“Canadian Reference Banks” means BNP Paribas, acting through its Canada Branch,
Citibank, N.A., Canadian Branch and The Toronto Dominion Bank.

 

“Canadian Sub-Agent” means BNP Paribas, acting through its Canada Branch.

 

“Canadian Sub-Agent’s Office” means, with respect to Canadian Dollars, the
Canadian Sub-Agent’s address and, as appropriate, account as set forth on
Schedule 9.2, or such other address or account with respect to such currency as
the Canadian Sub-Agent may from time to time notify to TCCI and the Tranche B
Lenders.

 

“Closing Date” means the first date all the conditions precedent in Section 4.1
are satisfied or waived in accordance with Section 4.1 (or, in the case of
Section 4.1(b), waived by the Person entitled to receive the applicable
payment).

 

“Code” means the Internal Revenue Code of 1986, as amended and any successor
statute.

 

“Commitment” means, as to each Lender, its Tranche A Commitment, its Tranche B
Commitment or its Tranche C Commitment, as applicable.

 

“Commitment Cap” means, as to each Lender, the amount set opposite its name on
Schedule 2.1 as such Lender’s “Commitment Cap” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

 8



    Toyota - 364 Day Credit Agreement (2017)



 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and Tranche and, in the case of Eurocurrency Rate Loans
or Tranche C Loans, having the same Interest Period, made by each of the
appropriate Lenders pursuant to Section 2.1.

 

“Committed Loan” means a Committed Tranche A Loan, a Committed Tranche B Loan or
a Committed Tranche C Loan.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.2(a), which, if in writing,
shall be substantially in the form of Exhibit A-1. A Committed Loan Notice for a
Eurocurrency Rate Loan or Tranche C Loan with an Interest Period extending
beyond the Revolving Maturity Date applicable to the Borrower giving such notice
may only be delivered concurrently with (or, in the case of (b) or (c) above,
concurrently with or subsequently to) a notice of election by such Borrower to
extend the Maturity Date applicable to such Borrower to the Term Maturity Date
pursuant to Section 2.13(c).

 

“Committed Tranche A Loan” means a loan made by a Tranche A Lender pursuant to
Section 2.1(a).

 

“Committed Tranche B Loan” means a loan made by a Tranche B Lender pursuant to
Section 2.1(b).

 

“Committed Tranche C Loan” means a loan made by a Tranche C Lender pursuant to
Section 2.1(c).

 

“Consenting Lenders” has the meaning specified in Section 2.13(b).

 

“Consolidated Subsidiary” means, with respect to any Person, at any date any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s ratable portion of the aggregate outstanding
principal amount of the Loans of all Lenders (calculated as if all Defaulting
Lenders had funded all of their respective

 

 9



    Toyota - 364 Day Credit Agreement (2017)



 

Defaulted Loans) over the aggregate outstanding principal amount of all Loans
actually funded by such Defaulting Lender.

 

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Defaulted Loan and ending on the
earlier of the following dates: (i) the date on which (a) the Default Excess
with respect to such Defaulting Lender has been reduced to zero (whether by the
funding of any Defaulted Loan by such Defaulting Lender or by the non-pro-rata
application of any prepayment pursuant to Section 2.17) and (b) such Defaulting
Lender shall have delivered to TMCC, the applicable Borrower and the
Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Commitments; and (ii) the date on
which TMCC, the applicable Borrower, the Administrative Agent and the Required
Lenders waive in writing all defaults relating to the failure of such Defaulting
Lender to fund.

 

“Default Rate”, with respect to any Loan, means an interest rate equal to the
interest rate (including the Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, to the fullest extent permitted by applicable Laws.

 

“Defaulted Loan” means any Loan that a Defaulting Lender has failed to make.

 

“Defaulting Lender” means, subject to Section 2.17(c), any Lender that (a) has
failed to fund any portion of the Committed Loans (unless such Lender notifies
the Administrative Agent and the applicable Borrower in writing that such
position is based on such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied) or participations in Swing Line Loans
required to be funded by it hereunder within two Business Days of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, and such
failure is continuing, unless the subject of a good faith dispute, (c) has
notified any Borrower or the Administrative Agent in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (d) has failed, within three Business Days after written request
by the Administrative Agent or the Borrower, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Committed Loans and
participations in Swing Line Loans required to be funded by it hereunder,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (d) upon receipt of such certification in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, or (e) is or becomes
(or whose parent company is or becomes) (i) the subject of a bankruptcy,
insolvency, receivership or conservatorship proceeding or (ii) the subject of a
Bail-In Action; provided, however, that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any ownership
interest in such Lender or parent company thereof or the exercise of control
over a Lender or parent company thereof by a governmental authority or
instrumentality thereof so long as such ownership interest does not result in or
provide such

 

 10



    Toyota - 364 Day Credit Agreement (2017)



 

Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such governmental authority) to reject, repudiate, disavow or
disaffirm any contracts or arrangements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more clauses (a) through (e) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(c)) upon delivery of written notice of such
determination to the Borrower, each Swing Line Lender and each Lender.

 

“Designated Person” means a person or entity named as a "Specially Designated
National and Blocked Person" on the most current list published by OFAC at its
official website, or any replacement website or a person or entity similarly
named on any Sanctions-related list officially published by the Australian
Federal Government, the United Nations Security Council, the European Union, the
Federal Republic of Germany or Her Majesty's Treasury of the United Kingdom, or
in each case on any replacement official publication of such list.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in US Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or Australian Dollars, the equivalent
amount thereof in US Dollars as determined by the Administrative Agent at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of US Dollars with such currency.

 

“DTTP Filing” means an HM Revenue & Customs' Form DTTP2 duly completed and filed
by TFSUK, which (i) where it relates to a UK Treaty Lender or US LLC Lender
which becomes party hereto on the date hereof, contains the scheme reference
number and jurisdiction of tax residence stated opposite that Lender's name in
Schedule 2.1, and is filed with HM Revenue & Customs within 30 days of the date
of this Agreement; or (ii) where it relates to a UK Treaty Lender or US LLC
Lender that is an Eligible Assignee and becomes a party hereto after the date
hereof, contains the scheme reference number and jurisdiction of tax residence
stated in respect of that Lender in the relevant Assignment and Assumption, and
is filed with HM Revenue & Customs within 30 days of the date of that Assignment
and Assumption.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” has the meaning specified in Section 9.7(i).

 

 11



    Toyota - 364 Day Credit Agreement (2017)



 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Laws relating to the environment, the
effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means any Borrower organized under the laws of the United States
or any State thereof, the District of Columbia or Puerto Rico, any Subsidiary of
such Borrower and all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with such Borrower, or any such Subsidiary, are treated as a single
employer under Section 414 of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Base Rate” has the meaning set forth in the definition of
Eurocurrency Rate.

 

“Eurocurrency Rate” means for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

[ex1001p13.jpg]

 

Where,

 

“Eurocurrency Base Rate” means, for such Interest Period, the rate per annum
equal to the ICE Benchmark Administration Limited LIBOR Rate (or the successor
thereto if ICE Benchmark Administration Limited is no longer making such a rate
available) (“LIBOR”), as published by Reuters (or other commercially available
source providing quotations of LIBOR as designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; provided that for any Eurocurrency Rate Loan
denominated in Canadian Dollars, the Eurocurrency Base Rate shall be the rate
per annum equal to the Canadian Dollar Offered Rate (“CDOR”), as published by
Reuters (or other commercially available source

 

 12



    Toyota - 364 Day Credit Agreement (2017)



 

providing quotations of CDOR as designated by the Administrative Agent from time
to time if CDOR quotations are not published by Reuters) at or about 10:00 a.m.
(Montreal time) on the first day of such Interest Period (or if such day is not
a Business Day, then on the immediately preceding Business Day with a term
equivalent to such Interest Period). If such rate for Eurocurrency Rate Loans
(other than Eurocurrency Loans denominated in Canadian Dollars) is not available
at such time for any reason, then the “Eurocurrency Base Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in the relevant currency for delivery on the first
day of such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by BNP Paribas London
and with a term equivalent to such Interest Period would be offered by BNP
Paribas London (or other BNP Paribas branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period; provided that, if the Eurocurrency Base Rate would
otherwise be less than zero, such Eurocurrency Base Rate shall instead be deemed
for all purposes of this Agreement to be zero.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirements) with respect to Eurocurrency funding (currently referred
to as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

 

“Eurocurrency Rate Loan” means a Committed Loan under Tranche A or Tranche B
that bears interest at a rate based on the Eurocurrency Rate. Eurocurrency Rate
Loans may be denominated in US Dollars or in an Alternative Currency. All
Committed Loans denominated in an Alternative Currency (other than Canadian
Dollar Loans made under Tranche B) must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Exempt Lender” means a Tranche A Lender that is any of the following: (i) a
Corporate Lender organized under the Laws of Puerto Rico, (ii) a Corporate
Lender organized under the Laws of a jurisdiction other than Puerto Rico that is
engaged in the conduct of a trade or business in Puerto Rico, or (iii) a Lender
organized under the Laws of a jurisdiction other than Puerto Rico that is not
engaged in the conduct of a trade or business in Puerto Rico and that is not a
“related person” to TCPR for purposes of Section 1092.01(a)(3)(A) of the Puerto
Rico Code by reason of the fact that such Lender does not own, directly or
indirectly in accordance with the attribution rules of Section 1092.01(a)(3)(B)
of the Puerto Rico Code, 50% or more of the value of the stock of TCPR. As used
in this definition, “Corporate Lender” means a Lender that is taxable as a
corporation under the Puerto Rico Code.

 

 13



    Toyota - 364 Day Credit Agreement (2017)



 

“Existing Credit Facilities” means (a) the 364-Day Credit Agreement dated as of
November 15, 2016 among TMCC, TMFNL, TFSUK, TLG, TCPR, TCCI, TKG and TFA, the
lenders party thereto, BNP Paribas, as administrative agent, swing line agent
and swing line lender, Citibank, N.A., as syndication agent and swing line
lender, Bank of America, N.A., as syndication agent and swing line lender, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as syndication agent, and JPMorgan Chase
Bank, N.A., as documentation agent, (b) the Three Year Credit Agreement dated as
of November 15, 2016, among TMCC, TMFNL, TFSUK, TLG, TCPR, TCCI, TKG and TFA,
the lenders party thereto, BNP Paribas, as administrative agent, swing line
agent and swing line lender, Citibank, N.A., as syndication agent and swing line
lender, Bank of America, N.A., as syndication agent and swing line lender, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as syndication agent, and JPMorgan Chase
Bank, N.A., as documentation agent, and (c) the Five Year Credit Agreement dated
as of November 15, 2016, among TMCC, TMFNL, TFSUK, TLG, TCPR, TCCI, TKG and TFA,
the lenders party thereto, BNP Paribas, as administrative agent, swing line
agent and swing line lender, Citibank, N.A., as syndication agent and swing line
lender, Bank of America, N.A., as syndication agent and swing line lender, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as syndication agent, and JPMorgan Chase
Bank, N.A., as documentation agent.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
with respect thereto and any treaty, law, regulation or other official guidance
enacted in any other jurisdiction, or relating to an intergovernmental agreement
between the U.S. and any other jurisdiction, which (in either case) facilitates
the implementation of the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to BNP Paribas on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letters” means the fee letters, if any, among TMCC, the Administrative
Agent and any Arranger, entered into in connection with this Agreement.

 

“Foreign Lender” has the meaning set forth in Section 9.15(a)(i).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means, (i) in the case of TMCC and TCPR, generally accepted accounting
principles in the United States of America set forth in the opinions and
pronouncements of the

 

 14



    Toyota - 364 Day Credit Agreement (2017)



 

Statements and Interpretations of the Financial Accounting Standards Board, FASB
Staff Positions, Accounting Research Bulletins and Accounting Principles Board
Opinions of the American Institute of Certified Public Accountants or agencies
with similar functions of comparable stature and authority within the U.S.
accounting profession, which are applicable to the circumstances as of the date
of determination, including the FASB Accounting Standards Codification and the
Hierarchy of Generally Accepted Accounting Principles, (ii) in the case of TCCI,
accounting principles generally accepted in Canada as set out in the Canadian
Institute of Chartered Accountants Handbook - Accounting at the relevant time
applied on a consistent basis, with any changes thereto or deviations therefrom
that are made with the prior approval of TCCI’s independent auditors in
accordance with promulgations of the Canadian Institute of Chartered
Accountants, provided that, upon conversion by TCCI, as permitted by GAAP, to
Canadian accounting standards for private enterprises or International Financial
Reporting Standards, in each case, as set out in the Canadian Institute of
Chartered Accountants Handbook - Accounting, such standards for private
enterprises or International Financial Reporting Standards shall instead apply,
(iii) in the case of TMFNL, International Financial Reporting Standards (“IFRS”)
and interpretations issued by the International Financial Reporting
Interpretations Committee (“IFRIC”), as adopted by the European Union and the
statutory provisions of Part 9, Book 2 of the Netherlands Civil Code, (iv) in
the case of TFSUK, IFRS and IFRIC interpretations, as adopted by the European
Union (or, if different, by the United Kingdom) and those parts of the Companies
Act 2006 applicable to companies reporting under IFRS, (v) in the case of TFA,
generally accepted accounting principles, standards and practices in Australia
as promulgated by the Australian Accounting Standards Board from time to time or
as otherwise required by mandatory provisions of applicable Law and (vi) in the
case of any other Borrower to which United States generally accepted accounting
principles are not applicable, accounting principles generally accepted in the
country in which such Borrower is organized, as adopted, recommended or declared
by the applicable accounting board or similar entity regularly determining such
matters in such country, consistently applied.

 

“Governmental Authority” means any nation or government, any state, provincial
or other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, central bank or other entity exercising executive, legislative,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Indemnified Liabilities” has the meaning set forth in Section 9.5.

 

“Indemnitees” has the meaning set forth in Section 9.5.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan or Tranche C
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Committed Loan, any Canadian Prime
Rate Loan or any Swing Line Loan, the last Business Day of each March, June,
September and December, the Revolving Maturity Date applicable to the Borrower
of such Loan, and, if later than the Revolving Maturity Date, the Maturity Date
applicable to the Borrower of such Loan.

 

 15



    Toyota - 364 Day Credit Agreement (2017)



 

“Interest Period” means, (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the applicable Borrower in its Committed Loan Notice,
(b) as to each Swing Line Loan, if applicable, the period commencing on the date
such Loan is disbursed and ending on the date that is such number of days
thereafter as the applicable Borrower may elect in accordance with Section 2.16
and (c) as to each Tranche C Loan, the period commencing on the date such Loan
is disbursed or converted to or continued as a Tranche C Loan ending on the date
one, two, three or six months thereafter, as selected by TFA in its Committed
Loan Notice; provided that:

 

(i)       any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)       any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)       no Interest Period for a Eurocurrency Rate Loan or Tranche C Loan
shall extend beyond the Maturity Date applicable to such Borrower.

 

Notwithstanding the foregoing, a Borrower may select an Interest Period for a
Eurocurrency Rate Loan or Tranche C Loan which would end after the Revolving
Maturity Date applicable to such Borrower only if it has previously delivered,
or delivers concurrently with the applicable Committed Loan Notice, an election
to extend the Maturity Date to the Term Maturity Date pursuant to Section
2.13(c).

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all federal, state and local statutes, executive
orders, treaties, rules, guidelines, regulations, ordinances, codes and
administrative authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders of any Governmental Authority.

 

“Lender” has the meaning specified in the introductory paragraph hereto and any
other Person that shall have become a party hereto pursuant to an assignment
made in accordance with Section 9.7, other than any Person that ceases to be a
party hereto in accordance with the terms hereof pursuant to such assignment,
and, as the context requires, includes each Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office, offices, branch, branches,
Affiliate or Affiliates of such Lender described as such in such Lender’s
Administrative Questionnaire, or such other office, offices, branch, branches,
Affiliate or Affiliates as such Lender may from time to time notify the
applicable Borrower and the Administrative Agent; provided that, for the

 

 16



    Toyota - 364 Day Credit Agreement (2017)



 

avoidance of doubt, any action taken by an Affiliate of such Lender shall be
taken on behalf of the Lender and not on such Affiliate’s own behalf.

 

“LIBOR” has the meaning specified in the definition of “Eurocurrency Base Rate”.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan, including a Loan converted
to a Term Loan pursuant to Section 2.13(c).

 

“Loan Documents” means this Agreement, each Note, and each Fee Letter.

 

“Market Rate Spread” means TMCC’s 1-year credit default swap spread based on the
End of Day mid-rate spread specified by Markit Group Ltd., determined on the
Spread Determination Date, subject to (i) at all times prior to the Term
Extension Effective Date, a minimum rate of 0.25% and a maximum rate equal to
the Applicable Maximum Rate or (ii) at all times from and after the Term
Extension Effective Date, a minimum rate of 0.50% and a maximum rate equal to
the Applicable Maximum Rate. If TMCC’s 1-year credit default swap spread, as
specified by Markit Group Ltd. is unavailable on the Spread Determination Date,
then the Market Rate Spread shall be TMCC’s 1-year credit default swap spread,
as reasonably determined on such Business Day by five reference banks selected
by the Administrative Agent and TMCC, including BNPP Securities, CGMI and MUFG.
If the participant banks are unable to determine TMCC’s 1-year credit default
swap spread on the Spread Determination Date, the Market Rate Spread shall be
the last 1-year credit default swap spread for TMCC reported by Markit Group
Ltd.

 

“Material Adverse Effect” means with respect to any Borrower, a material adverse
change in the business, financial position or results of operations of such
Borrower and its Consolidated Subsidiaries, considered as a whole.

 

“Maturity Date” means, with respect to each Borrower, the Revolving Maturity
Date applicable to such Borrower, or if the Loans made to such Borrower are
converted to Term Loans pursuant to Section 2.13, the Term Maturity Date
applicable to such Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Note” or “Notes” means a promissory note or promissory notes made by a Borrower
in favor of a Lender evidencing Loans made by such Lender to such Borrower,
substantially in the form of Exhibit B.

 

“Obligations” means, with respect to any Borrower, all advances to, and debts,
liabilities, obligations, covenants and duties of, such Borrower arising under
any Loan Document or

 

 17



    Toyota - 364 Day Credit Agreement (2017)



 

otherwise with respect to any Loan made to such Borrower, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against such Borrower of any
proceeding under any Debtor Relief Laws naming such Borrower as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any jurisdiction other than
the United States or Puerto Rico); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Taxes” means any and all present or future stamp or documentary taxes and
any other excise or property taxes or charges or similar levies which arise from
any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document, excluding, however such taxes imposed as a result of an
assignment or participation (other than an assignment that occurs as a result of
Borrower’s request pursuant to Section 9.17).

 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount after giving effect to any borrowing and
prepayments or repayments of Committed Loans occurring on such date; and (ii)
with respect to Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Swing Line Loans occurring on such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in US Dollars, the Federal Funds Rate, (b) with respect to any amount
denominated in Canadian Dollars, an overnight rate determined by the Applicable
Agent in accordance with banking industry rules on interbank compensation, (c)
with respect to any amount denominated in an Alternative Currency other than
Canadian Dollars, the rate of interest per annum at which overnight deposits in
the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of BNP Paribas in the applicable offshore
interbank market for such currency to major banks in such interbank market and
(d) with respect to any amount denominated in Australian Dollars, an overnight
rate determined by the Administrative Agent, the applicable Swing Line Agent or
the Australian Sub-Agent, as the case may be, in accordance with banking
industry rules on interbank compensation.

 

 18



    Toyota - 364 Day Credit Agreement (2017)



 

“Participant” has the meaning set forth in Section 9.7(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

“Platform” has the meaning specified in Section 6.1.

 

“Principal Officer” means any of the chief executive officer, president, chief
financial officer, treasurer, vice president responsible for treasury and
assistant treasurer.

 

“Pro Rata Share” means (a) with respect to the commitments of each Applicable
Tranche Lender at any time, a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the amount of the Tranche
A Commitment, Tranche B Commitment or Tranche C Commitment of such Applicable
Tranche Lender at such time and the denominator of which is the amount of the
Aggregate Tranche A Commitments, Aggregate Tranche B Commitments or Aggregate
Tranche C Commitments, respectively, at such time; provided that if the
commitment of each Lender to make Tranche A Loans, Tranche B Loans or Tranche C
Loans, as applicable, has been terminated pursuant to Section 7.1 or if the
Loans have been converted to Term Loans pursuant to Section 2.13(c), then the
Pro Rata Share of each Applicable Tranche Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination or
conversion and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
and (b) with respect to the aggregate Commitments of all Lenders at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of such Lender’s Commitment Cap and the
denominator of which is the aggregate amount of all the Lenders’ Commitment Caps
at such time.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by any of S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by TMCC or, if any
such rating agency shall have issued more than one such rating, the lowest such
rating issued by such rating agency. For purposes of

 

 19



    Toyota - 364 Day Credit Agreement (2017)



 

the foregoing, (a) if only one of S&P and Moody’s shall have in effect a Public
Debt Rating, the Applicable Maximum Rate and the Applicable Percentage shall be
determined by reference to the available rating; (b) if neither of S&P or
Moody’s shall have in effect a Public Debt Rating, the Applicable Maximum Rate
and the Applicable Percentage will be set in accordance with Level 4 under the
definitions of “Applicable Maximum Rate” and “Applicable Percentage”; (c) if
both S&P and Moody’s have established ratings and those ratings shall fall
within two different levels, the Applicable Maximum Rate and the Applicable
Percentage shall be based upon the higher rating, unless the lower rating is
more than one level below the higher rating, in which case the Applicable
Maximum Rate and the Applicable Percentage shall be based upon the rating that
is one level lower than the higher rating; (d) if any rating established by S&P
or Moody’s shall be changed, such change shall be effective as of the date on
which such change is first announced publicly by the rating agency making such
change; and (e) if S&P or Moody’s shall change the basis or system on which
ratings are established, each reference to the Public Debt Rating announced by
S&P or Moody’s, as the case may be, shall refer to the then equivalent rating by
S&P or Moody’s, as the case may be.

 

“Public Lender” has the meaning specified in Section 6.1.

 

“Puerto Rico” means the Commonwealth of Puerto Rico.

 

“Puerto Rico Code” means the Puerto Rico Internal Revenue Code of 2011, as
amended and any successor statute.

 

“Register” has the meaning set forth in Section 9.7(c).

 

“Regulation U” means Regulation U of the FRB, as in effect from time to time.

 

“Regulatory Change” shall mean, with respect to any Lender, the introduction of
or any change in or in the interpretation of any Law, or such Lender’s
compliance therewith. For the avoidance of doubt, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, are deemed to have been introduced or adopted
after the date hereof, regardless of the date enacted, adopted, issued,
promulgated or implemented.

 

“Request for Loans” means (a) with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice, and (b) with respect
to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, (a) with respect to matters related solely to the
Tranche A Borrowers, to TCCI or to TFA, respectively, as of any date of
determination, Applicable Tranche Lenders having more than 50% of the Aggregate
Commitments to such Borrower (or, in the case of the Tranche A Borrowers, all of
the Tranche A Borrowers) or, if the commitment of each Lender to make Tranche A
Loans, Tranche B Loans or Tranche C Loans, as applicable, has been terminated
pursuant to Section 7.1 or if the Loans have been converted to Term Loans
pursuant

 

 20



    Toyota - 364 Day Credit Agreement (2017)



 

to Section 2.13(c), Applicable Tranche Lenders holding in the aggregate more
than 50% of the Total Outstandings applicable to Tranche A Borrowers, to TCCI or
to TFA, respectively (with the aggregate amount of each Lender’s risk
participation and funded participation in Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided that the Commitment
of, and the portion of the Total Outstandings applicable to a Borrower held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders and (b) in all other cases, Lenders having
more than 50% of the aggregate amount of all the Lenders’ Commitment Caps at
such time or, to the extent the Commitments have been terminated or the Loans
have been converted to Term Loans, more than 50% of the Total Outstandings of
all Loans, provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means any of (a) the Principal Officers and (b) any other
officer or representative of (i) the applicable Borrower, authorized by the
board of directors (or equivalent governing body) of the applicable Borrower or
(ii) to the extent a Borrower’s Representative is permitted pursuant to this
Agreement to act on behalf of a Borrower, the applicable Borrowers’
Representative, authorized by the board of directors (or equivalent governing
body) of the applicable Borrowers’ Representative in respect of the applicable
Borrower, in each case as set forth in this clause (b) in a written notice from
such Borrower or such Borrowers’ Representative on behalf of such Borrower to
the Administrative Agent. The Administrative Agent may conclusively rely on each
such notice unless and until a subsequent writing shall be delivered by a
Borrower or Borrowers’ Representative on behalf of a Borrower to the
Administrative Agent that identifies the prior writing that is to be superseded
and stating that it is to be so superseded. Any document delivered hereunder
that is signed by a Responsible Officer of a Borrower or a Responsible Officer
of a Borrowers’ Representative on behalf of a Borrower shall be conclusively
presumed to have been authorized by all necessary corporate action on the part
of such Borrower or such Borrowers’ Representative on behalf of such Borrower.

 

“Revaluation Date” means each of the following: (i) each date of a Borrowing of
a Eurocurrency Rate Loan denominated in an Alternative Currency, (ii) each date
of a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.2, (iii) each date of a Borrowing of a Tranche C
Loan, (iv) each date of a continuation of a Tranche C Loan pursuant to
Section 2.2, and (v) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall request.

 

“Revolving Renewal Effective Date” has the meaning specified in Section 2.13(b).

 

“Revolving Maturity Date” means, with respect to any Borrower, the later of (a)
November 12, 2018, and (b) if maturity is extended upon the request of such
Borrower pursuant to Section 2.13(b), such extended revolving maturity date as
determined pursuant to such Section; provided, however, that the Revolving
Maturity Date of any Lender that is a non-Consenting Lender to any requested
extension pursuant to Section 2.13(b) shall be the Revolving Maturity Date in
effect immediately prior to the applicable Revolving Renewal Effective Date (as
such term is defined in Section 2.13(b)) for all purposes of this Agreement.

 

 21



    Toyota - 364 Day Credit Agreement (2017)



 

“S&P” means S&P Global Ratings, a S&P Global Inc. business, and any successor
thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in US
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

 

“Sanctions” means any economic or financial sanctions administered, enacted,
imposed or enforced by the U.S. government (including, without limitation, those
administered by OFAC), the Australian Federal Government, the United Nations
Security Council, the European Union, the Federal Republic of Germany or Her
Majesty’s Treasury of the United Kingdom.

 

“Schedule I Banks” shall mean, at any time, the Lenders that are listed in
Schedule I to the Bank Act (Canada) at such time.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Significant Subsidiary” means any Subsidiary which would meet the definition of
“Significant Subsidiary” contained in Regulation S-X (or similar successor
provision) of the Securities and Exchange Commission.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

 

“Spread Determination Date” means the Business Day that is two Business Days
prior to the day of delivery of the request to make, convert or continue, as
applicable, each Loan (and if such Loan is a Eurocurrency Rate Loan with an
Interest Period longer than three months, the Market Rate Spread shall be reset
to the Market Rate Spread as reported on the Business Day that is two Business
Days prior to the day that is three months after the later of (i) the day on
which such Eurocurrency Rate Loan was made, converted or continued and (ii) the
last day on which the Market Rate Spread was reset).

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

 22



    Toyota - 364 Day Credit Agreement (2017)



 

“Sub-Agents” means the Canadian Sub-Agent, the Australian Sub-Agent and each
Swing Line Agent.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of a Borrower.

 

“Swing Line Agent” means each of (a) in the case of Swing Line Loans funded in
US Dollars, BNP Paribas, (b) in the case of Swing Line Loans funded in Canadian
Dollars, BNP Paribas, (c) in the case of Swing Line Loans funded in Euro,
Sterling or any other Alternative Currency, BNP Paribas London and (d) in the
case of Swing Line Loans funded in Australian Dollars, BNP Paribas, Sydney
Branch.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.16.

 

“Swing Line Commitment” means, as to each Swing Line Lender and as to any
currency, its obligation to make Swing Line Loans in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.1 as its “Swing Line Commitment” with respect
to such currency, or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Swing Line Lenders” means each of the Lenders that has a Swing Line Commitment
on Schedule 2.1 hereto, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.16(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.16(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

 

“Swing Line Rate” means, (a) in respect of Swing Line Loans made in US Dollars
or any Alternate Currency other than Canadian Dollars, for any Interest Period,
the sum of (i) the rate per annum determined by the applicable Swing Line Agent
as the rate of interest (rounded upward to the next 1/100th of 1%) at which
deposits in the relevant currency for delivery on the first day of such Swing
Line Loan in Same Day Funds in the approximate amount of the Swing Line Loan
being made by such Swing Line Agent (or its affiliate) and with a term
equivalent to such Interest Period would be offered by BNP Paribas London to
major banks in the London or other offshore interbank market for such currency
at their request at approximately 11:00 a.m. (London time) on the first day of
such Swing Line Loan and (ii) the Applicable Rate, (b) in the case of Swing Line
Loans made in Canadian Dollars, the sum of (i) the Canadian Prime Rate and (ii)
the Applicable Rate and (c) in the case of Swing Line Loans made in Australian
Dollars, for any Interest Period, the sum of (i) the rate per annum determined
by the applicable Swing Line Agent as the rate of interest (rounded upward to
the next 1/100th of 1%) at which deposits in Australian Dollars for delivery on
the first day of such Swing Line Loan in Same Day Funds in

 

 23



    Toyota - 364 Day Credit Agreement (2017)



 

the approximate amount of the Swing Line Loan being made by such Swing Line
Agent (or its affiliate) and with a term equivalent to such Interest Period
would be offered by BNP Paribas, Sydney Branch to major banks in Sydney at their
request at approximately 11:00 a.m. (Sydney time) on the first day of such Swing
Line Loan and (ii) the Applicable Rate.

 

“Swing Line Sublimit” means an amount equal to the least of (a)
US$1,250,000,000, (b) the aggregate Swing Line Commitments of the Swing Line
Lenders and (c) the Aggregate Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Commitments.

 

“TARGET2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) System (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means, with respect to any payment by a Borrower under this Agreement or
any other Loan Document, any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto (other than Other Taxes), excluding, (i) in the
case of the Administrative Agent and each Lender, taxes imposed on or measured
by its net income (however denominated), and franchise and similar taxes
(including branch profits taxes and backup withholding of such taxes) imposed on
it, by the jurisdiction (or any political subdivision thereof) under the Laws of
which the Administrative Agent or such Lender, as the case may be, is organized
or where the Administrative Agent’s Office or a Lender’s Lending Office is
located or any other jurisdiction arising solely as a result of such recipient
engaging in a trade or business in such jurisdiction for tax purposes or
otherwise having a present or former connection with such jurisdiction (other
than connections arising from such recipient having executed, delivered, become
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document), (ii) any (1) United States, the Netherlands or Puerto Rico
withholding tax imposed on payments by the Tranche A Borrowers under this
Agreement or any other Loan Document, (2) Canadian withholding tax imposed on
payments by TCCI under this Agreement or any other Loan Document or (3)
Australian withholding tax imposed on payments by TFA under this Agreement or
any other Loan Document, in the case of either (1) or (2) pursuant to a law in
effect on the date such Lender becomes a party to this Agreement (or designates
a new Lending Office) except to the extent that, pursuant to Section 3.1,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto (or to such Lender
immediately before it changed its Lending Office) and (iii) withholding Taxes
imposed under FATCA.

 

“Term Extension Effective Date” has the meaning specified in Section 2.13(c).

 

“Term Loan Conversion Fee” means, with respect to any Borrower, a fee in US
Dollars to be paid to the Administrative Agent on the Term Extension Effective
Date by such Borrower, for the account of each Lender in accordance with its Pro
Rata Share, in an amount equal to 0.50% of the Outstanding Amount on the Term
Extension Effective Date of Loans of such

 

 24



    Toyota - 364 Day Credit Agreement (2017)



 

Lender made to such Borrower that are converted into Term Loans on the Term
Extension Effective Date.

 

“Term Loans” of a Borrower means each Loan made to such Borrower that is
outstanding on the date that such Borrower elects to convert such Loans to term
Loans in accordance with Section 2.13(c).

 

“Term Maturity Date” applicable to a Borrower means the date selected by such
Borrower that is no later than one year from the Revolving Maturity Date
applicable to such Borrower upon conversion of the Loans made to such Borrower
to Term Loans in accordance with Section 2.13(c).

 

“TMC Consolidated Subsidiary” means, at any date, a Subsidiary or other entity
the accounts of which would be consolidated with those of Toyota Motor
Corporation in its consolidated financial statements if such statements were
prepared as of such date.

 

“Total Outstandings” means (i) the aggregate Outstanding Amount of all Loans,
(ii) when used in relation to the Tranche A Borrowers, the Outstanding Amount of
all Loans made to the Tranche A Borrowers, (iii) when used in relation to TCCI,
the Outstanding Amount of all Loans made to TCCI and (iv) when used in relation
to TFA, the Outstanding Amount of all Loans made to TFA.

 

“Tranche A Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Revolving Maturity Date applicable to the
Tranche A Borrowers, (b) the date of termination of the Aggregate Tranche A
Commitments pursuant to Section 2.5, and (c) the date of termination of the
commitment of each Tranche A Lender to make Loans pursuant to Section 7.1.

 

“Tranche A Borrowers” means TMCC, TMFNL, TFSUK, TLG, TCPR and TKG.

 

“Tranche A Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to the Tranche A Borrowers pursuant to Section 2.1(a) and (b)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.1 as its “Tranche A Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement; provided that (a) the Tranche A Commitments available to TKG
shall not exceed US$500,000,000 in the aggregate for all Lenders, (b) the
Tranche A Commitments available to TCPR shall not exceed US$333,400,000 in the
aggregate for all Lenders and (c) the Tranche A Commitments available to TLG
shall not exceed US$500,000,000 in the aggregate for all Lenders.

 

“Tranche A Facility” means the aggregate of the Tranche A Commitments.

 

“Tranche A Lender” means each Lender that has a Tranche A Commitment on Schedule
2.1 or any Lender to which a portion of the Tranche A Commitment hereunder has
been assigned pursuant to an Assignment and Assumption.

 

 25



    Toyota - 364 Day Credit Agreement (2017)



 

“Tranche A Loan” means an extension of credit by a Lender to a Tranche A
Borrower under Article II in the form of a Committed Loan, including a Loan
converted to a term Loan pursuant to Section 2.13(c). Tranche A Loans shall be
denominated in US Dollars or any Alternative Currency.

 

“Tranche B Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Revolving Maturity Date applicable to TCCI, (b)
the date of termination of the Aggregate Tranche B Commitments pursuant to
Section 2.5, and (c) the date of termination of the commitment of each Tranche B
Lender to make Loans pursuant to Section 7.1.

 

“Tranche B Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to TCCI pursuant to Section 2.1(b) and (b) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.1 as its “Tranche B Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Tranche B Facility” means the aggregate of the Tranche B Commitments.

 

“Tranche B Lender” means each Lender that has a Tranche B Commitment on Schedule
2.1 or any Lender to which a portion of the Tranche B Commitment hereunder has
been assigned pursuant to an Assignment and Assumption.

 

“Tranche B Loan” means an extension of credit by a Lender to TCCI under Article
II in the form of a Committed Loan, including a Loan converted to a term Loan
pursuant to Section 2.13(c). Tranche B Loans may be denominated in Canadian
Dollars (as Canadian Prime Rate Loans or Eurocurrency Rate Loans), US Dollars
(as Base Rate Loans or Eurocurrency Rate Loans) or any Alternative Currency (as
Eurocurrency Rate Loans).

 

“Tranche C Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Revolving Maturity Date applicable to TFA, (b)
the date of termination of the Aggregate Tranche C Commitments pursuant to
Section 2.5, and (c) the date of termination of the commitment of each Tranche C
Lender to make Loans pursuant to Section 7.1.

 

“Tranche C Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to TFA pursuant to Section 2.1(c) and (b) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.1 as its “Tranche C Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Tranche C Facility” means the aggregate of the Tranche C Commitments.

 

 26



    Toyota - 364 Day Credit Agreement (2017)



 

“Tranche C Lender” means each Lender that has a Tranche C Commitment on Schedule
2.1 or any Lender to which a portion of the Tranche C Commitment hereunder has
been assigned pursuant to an Assignment and Assumption.

 

“Tranche C Loan” means an extension of credit by a Lender to TFA under Article
II, in the form of a Committed Loan, including a Loan converted to a term Loan
pursuant to Section 2.13(c). Except as provided in Section 2.16(c), Tranche C
Loans shall be denominated in Australian Dollars.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Canadian Prime Rate Loan, a Eurocurrency Rate Loan or a Tranche C Loan.

 

“UK CTA” means the United Kingdom Corporation Tax Act 2009.

 

“UK ITA” means the United Kingdom Income Tax Act 2007.

 

“UK Qualifying Lender” means (a) a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance to TFSUK and is (i) a
Lender: (1) which is a bank (as defined for the purpose of section 879 UK ITA)
making an advance to TFSUK under this Agreement; or (2) in respect of an advance
made under this Agreement to TFSUK by a person that was a bank (as defined for
the purpose of section 879 UK ITA) at the time the advance was made, and which,
with respect to (1) and (2) above, is within the charge to United Kingdom
corporation tax as regards any payment of interest made in respect of that
advance or (in the case of (1) above), which is a bank (as so designated) that
would be within the charge to United Kingdom corporation tax as regards any
payment of interest made in respect of that advance apart from section 18A of
the UK CTA; or (ii) a Lender which is: (1) a company resident in the United
Kingdom for United Kingdom tax purposes or (2) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment which brings into account interest payable in respect of
that advance in computing its chargeable profits (within the meaning given by
section 19 of the UK CTA); or (iii) a UK Treaty Lender or (b) a US LLC Lender.

 

“UK Qualifying Non-Bank Lender” means a Lender which gives a UK Tax Confirmation
in the Assignment and Assumption which it executes on becoming a party to this
Agreement.

 

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance to TFSUK under this Agreement is either: (i) a company resident in the
United Kingdom for United Kingdom tax purposes; or (ii) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account interest payable
in respect of that advance in computing its chargeable profits (within the
meaning given by section 19 of the UK CTA).

 

“UK Treaty Lender” means a Lender which:

 

 27



    Toyota - 364 Day Credit Agreement (2017)



 

(i)is treated as a resident of a jurisdiction having a double taxation agreement
(a “Treaty”) with the United Kingdom which makes provision for full exemption
from Tax imposed by the United Kingdom on interest; and

 

(ii)does not carry on business in the United Kingdom through a permanent
establishment with which that Lender’s participation in respect of a Loan to
TFSUK is effectively connected; and

 

(iii)is fully entitled to the benefits of the relevant Treaty (or if not so
entitled, would have been so entitled but for its failure to be so fully
entitled being attributable to (x) the status of or any action or omission of
TFSUK or any affiliate thereof or to any relationship between the Lender and
TFSUK or any affiliate thereof or (y) any steps taken or to be taken pursuant to
Section 9.15),

 

provided that “UK Treaty Lender” shall mean any Lender in respect of a Loan to
TFSUK, if such Lender becomes a Lender when an Event of Default has occurred and
is continuing.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“United States” and “U.S.” each means the United States of America, including
the States and the District of Columbia, but excluding its territories and
possessions.

 

“Unused Tranche A Commitment” means, with respect to any Tranche A Lender at any
time (a) such Lender’s Tranche A Commitment at such time minus (b) the sum of
(i) the aggregate principal amount of all Tranche A Loans made by such Lender
and outstanding at such time plus (ii) such Lender’s Pro Rata Share of the
aggregate principal amount of all Swing Line Loans made to the Tranche A
Borrowers pursuant to Section 2.16 and outstanding at such time plus (iii) in
the case of a Tranche A Lender that is (or has an Affiliate that is) a Tranche B
Lender, such Tranche B Lender’s Pro Rata Share of the Total Outstandings
applicable to TCCI plus (iv) in the case of a Tranche A Lender that is (or has
an Affiliate that is) a Tranche C Lender, such Tranche C Lender’s Pro Rata Share
of the Total Outstandings applicable to TFA.

 

“US Dollars” and “US$” each means the lawful money of the United States.

 

“US LLC Lender” means a Lender in respect of a Loan to TFSUK which is a U.S.
limited liability company that is fiscally transparent under the laws of the
United States; where the members of that Lender are the beneficial owners of the
interest payable to that Lender and are resident in the U.S. for tax purposes;
and where each member of that Lender would be a UK Treaty Lender were that
member a Lender in respect of that Loan.

 

 28



    Toyota - 364 Day Credit Agreement (2017)



 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section  1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)       The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

 

(b)           (i)        The words “herein,” “hereto,” “hereof” and “hereunder”
and words of similar import when used in any Loan Document shall refer to such
Loan Document as a whole and not to any particular provision thereof.

 

(ii)       Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(iii)       The term “including” is by way of example and not limitation.

 

(iv)       The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d)       Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

Section  1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements.

 

Section  1.4 References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

Section  1.5 Exchange Rates; Currency Equivalents. (a) The Administrative Agent
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Loan and Outstanding Amounts
denominated in Alternative Currencies or

 

 29



    Toyota - 364 Day Credit Agreement (2017)



 

Australian Dollars. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by the Borrowers hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than US Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent.

 

(b)       Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan, an amount,
such as a required minimum or multiple amount, is expressed in US Dollars, but
such Committed Borrowing or Eurocurrency Rate Loan is denominated in an
Alternative Currency or Australian Dollars, such amount shall be the relevant
Alternative Currency Equivalent or Australian Dollar equivalent of such US
Dollar amount (rounded to the nearest unit of such Alternative Currency, with
0.5 of a unit being rounded upward), as determined by the Administrative Agent.

 

Section  1.6 Additional Alternative Currencies. (a) The Tranche A Borrowers or
TCCI may from time to time request that Eurocurrency Rate Loans be made in a
currency other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than US Dollars) that is readily available and freely transferable and
convertible into US Dollars. In the case of any such request with respect to the
making of Eurocurrency Rate Loans, such request shall be subject to the approval
of the Administrative Agent and the Applicable Tranche Lenders.

 

(b)       Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 10 Business Days prior to the date of the desired Committed
Loan (or such other time or date as may be agreed by the Administrative Agent in
its sole discretion). In the case of any such request pertaining to Eurocurrency
Rate Loans, the Administrative Agent shall promptly notify each Applicable
Tranche Lender thereof. Each such Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) shall notify the Administrative Agent,
not later than 11:00 a.m., seven Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans in such requested currency.

 

(c)       Any failure by an Applicable Tranche Lender to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Lender to permit Eurocurrency Rate Loans to be made in such
requested currency for the applicable tranche. If the Administrative Agent and
all the Applicable Tranche Lenders consent to making Eurocurrency Rate Loans in
such requested currency under the applicable tranche, the Administrative Agent
shall so notify the Borrowers and such currency shall thereupon be deemed for
all purposes to be an Alternative Currency hereunder for purposes of any
Committed Borrowings of Eurocurrency Rate Loans under such tranche. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.6, the Administrative Agent shall
promptly so notify the Borrowers.

 

Section 1.7 Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro

 

 30



    Toyota - 364 Day Credit Agreement (2017)



 

at the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.

 

(b)       Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)       Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

Section 1.8 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

 

Section 1.9 Syndicated Facility Agreement. The parties agree that this Agreement
is a ‘syndicated facility agreement’ for the purposes of section 128F of the
Australian Tax Act.

 

ARTICLE II

 

THE CREDITS

 

Section 2.1 Committed Loans. (a) Subject to the terms and conditions set forth
herein, each Tranche A Lender severally agrees to make loans in US Dollars or in
one or more Alternative Currencies (each such loan, a “Committed Tranche A
Loan”) to the Tranche A Borrowers from time to time, on any Business Day during
the Tranche A Availability Period, in an amount not to exceed the amount of such
Lender’s Unused Tranche A Commitment at such time. Within the limits of each
Lender’s Unused Tranche A Commitment, and subject to the other terms and
conditions hereof, the Tranche A Borrowers may borrow under this Section 2.1(a),
prepay under Section 2.4, and, unless converted to a Term Loan pursuant to
Section 2.13(c), reborrow under this Section 2.1(a). Committed Tranche A Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

(b)       Subject to the terms and conditions set forth herein, each Tranche B
Lender severally agrees to make loans to TCCI in US Dollars or in one or more
Alternative Currencies (each such loan, a “Committed Tranche B Loan”), on any
Business Day during the Tranche B Availability Period of such Tranche B Lender,
in an aggregate amount not to exceed at any time

 

 31



    Toyota - 364 Day Credit Agreement (2017)



 

outstanding the amount of such Lender’s Tranche B Commitment; provided, however,
that after giving effect to any Committed Borrowing made by the Tranche B
Lenders, (i) the Total Outstandings applicable to TCCI shall not exceed the
Aggregate Tranche B Commitments, and (ii) the aggregate Outstanding Amount of
the Committed Tranche B Loans of any Tranche B Lender plus such Lender’s ratable
share of the Outstanding Amount of all Swing Line Loans made to TCCI shall not
exceed such Lender’s Tranche B Commitment. Within the limits of each Lender’s
Tranche B Commitment, and subject to the other terms and conditions hereof, TCCI
may borrow under this Section 2.1(b), prepay under Section 2.4, and, unless
converted to a Term Loan pursuant to Section 2.13(c), reborrow under this
Section 2.1(b). Committed Tranche B Loans may be Base Rate Loans, Eurocurrency
Rate Loans or Canadian Prime Rate Loans, as further provided herein.

 

(c)       Subject to the terms and conditions set forth herein, each Tranche C
Lender severally agrees to make loans in Australian Dollars (each such loan, a
“Committed Tranche C Loan”) to TFA on any Business Day during the Tranche C
Availability Period, in an aggregate amount not to exceed at any time the amount
of such Lender’s Tranche C Commitment; provided, however, that after giving
effect to any Committed Borrowing made by the Tranche C Lenders, (i) the Total
Outstandings applicable to TFA shall not exceed the Aggregate Tranche C
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Tranche
C Loans of any Tranche C Lender plus such Lender’s ratable share of the
Outstanding Amount of all Swing Line Loans made to TFA plus, in the case of a
Tranche C Lender that is, or has an Affiliate that is, a Swing Line Lender
having a Swing Line Commitment in Australian Dollars and without duplication,
such Lender’s (or Affiliate’s) Swing Line Loans made to TFA shall not exceed
such Lender’s Tranche C Commitment. Within the limits of each Lender’s Tranche C
Commitment, and subject to the other terms and conditions hereof, TFA may borrow
under this Section 2.1(c), prepay under Section 2.4, and, unless converted to a
Term Loan pursuant to Section 2.13(c), reborrow under this Section 2.1(c).

 

(d)       After giving effect to Committed Loans made pursuant to this Section
2.1, the aggregate Outstanding Amount of all Loans made by such Lender or its
Affiliates shall not exceed such Lender’s Commitment Cap.

 

Section 2.2 Borrowings, Conversions and Continuations of Committed Loans.

 

(a)       Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans or
continuation of Tranche C Loans shall be made upon the applicable Borrower’s
irrevocable notice to the Administrative Agent (or Canadian Sub-Agent, in the
case of Tranche B, or Australian Sub-Agent, in the case of Tranche C), which may
be given by telephone. Each such notice must be received by the Applicable Agent
not later than 12:00 noon (Central time) in the case of Tranche A Loans, 11:00
a.m. (Central time) in the case of Tranche B Loans, and 11:00 a.m. (Central
time) in the case of Tranche C Loans, (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in US Dollars or of any conversion of Base
Rate Loans to Eurocurrency Rate Loans denominated in US Dollars, (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, (iii) four Business Days prior
to the requested date of any Borrowing or

 

 32



    Toyota - 364 Day Credit Agreement (2017)



 

continuation of Tranche C Loans, (iv) on the requested date of any Borrowing of,
or conversion of Eurocurrency Rate Loans to, Base Rate Committed Loans, and (v)
on the requested date of any Borrowing of Canadian Prime Rate Loans. Each
telephonic notice by a Borrower pursuant to this Section 2.2(a) must be
confirmed promptly by delivery to the Applicable Agent of a written Committed
Loan Notice, appropriately completed and signed by a Responsible Officer or any
other Person designated in writing by a Responsible Officer of such Borrower to
the Applicable Agent. Each Borrowing of, conversion to or continuation of Loans
shall be (x) for Loans other than Tranche B Loans denominated in Canadian
Dollars and other than Tranche C Loans, in a principal amount of US$50,000,000
or a whole multiple of US$1,000,000 in excess thereof (or the Dollar Equivalent
thereof); provided that, in the case of TMFNL, such amount shall not be less
than the Dollar Equivalent of EUR100,000 or any other amount (or meeting any
other criterion) as at any time ensures that it does not qualify as attracting
funds from the “public” under or pursuant to the Netherlands Financial
Supervision Act (wet op het financieel toezicht), (y) for Tranche B Loans
denominated in Canadian Dollars, in a principal amount of CDN$5,000,000 or
integral multiples of CDN$1,000,000 in excess thereof or (z) for Tranche C
Loans, in a principal amount of A$5,000,000 or integral multiples of A$1,000,000
in excess thereof. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the applicable Borrower is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans or Tranche C Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and
(vi) the currency of the Committed Loans to be borrowed. If any Borrower (other
than TFA) fails to specify a currency in a Committed Loan Notice requesting a
Borrowing, then the Committed Loans so requested shall be made in US Dollars. If
any Borrower (other than TFA) fails to specify a Type of Committed Loan in a
Committed Loan Notice or if such Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, (x) in the case of Loans denominated in
Canadian Dollars, Canadian Prime Rate Loans or (y) in the case of Loans
denominated in a currency other than Canadian Dollars, Base Rate Loans in an
amount being the Dollar Equivalent of such Loans; provided, however, that in the
case of a failure to timely request a continuation of Committed Loans
denominated in an Alternative Currency other than Canadian Dollars, such Loans
shall be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the applicable Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. If
TFA requests a Borrowing of, or continuation of Tranche C Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Committed Loan may
be converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency.

 

 33



    Toyota - 364 Day Credit Agreement (2017)



 

Notwithstanding the foregoing, if after giving effect to the making of any
Tranche A Loans, Tranche B Loans or Tranche C Loans, the Unused Tranche A
Commitment would be less than or equal to the Dollar Equivalent of EUR
300,000,000 (as determined by the Administrative Agent), then, only to the
extent TKG has not borrowed EUR 300,000,000 as of the date such Loan is to be
made, such Loans shall not be made without the consent of TKG (which consent may
be waived only by TKG).

 

(b)       Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each appropriate Lender of the contents thereof and the
amount (and currency) of its Pro Rata Share of the applicable Committed Loans,
and if no timely notice of a conversion or continuation is provided by the
applicable Borrower, the Administrative Agent shall notify each appropriate
Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Committed Loans denominated in a currency other than US Dollars,
in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Tranche A Lender shall make the amount of its
Committed Loan available to the Administrative Agent, each Tranche B Lender
shall make the amount of its Committed Loan available to the Canadian Sub-Agent
and each Tranche C Lender shall make the amount of its Committed Loan available
to the Australian Sub-Agent, in Same Day Funds at the Administrative Agent’s
Office for the applicable currency, the office of the Canadian Sub-Agent located
in Montreal, Canada, or the Australian Sub-Agent’s Office, as the case may be,
not later than 1:00 p.m. on the Business Day specified, in the case of any
Committed Loan denominated in US Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Committed Loan in an
Alternative Currency or Australian Dollars, in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.2,
the Applicable Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent, the
Canadian Sub-Agent or the Australian Sub-Agent either by (i) crediting the
account of such Borrower on the books of BNP Paribas with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative
Agent, the Canadian Sub-Agent or the Australian Sub-Agent by such Borrower.

 

(c)       Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in US Dollars or any Alternative Currency) without the consent of the
applicable Required Lenders, and the Required Lenders may demand that any or all
of the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into US Dollars in the amount of the
Dollar Equivalent thereof, on the last day of the then current Interest Period
with respect thereto. Except as otherwise provided herein, a Tranche C Loan may
be continued only on the last day of an Interest Period for such Tranche C Loan.

 

(d)       The Administrative Agent shall promptly notify the applicable Borrower
and the appropriate Lenders of the interest rate applicable to any Interest
Period for Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. The Australian

 

 34



    Toyota - 364 Day Credit Agreement (2017)



 

Sub-Agent shall promptly notify TFA and the appropriate Lenders of the interest
rate applicable to any Interest Period for Tranche C Loans upon determination of
such interest rate. The determination of the Bank Bill Rate by the Australian
Sub-Agent shall be conclusive in the absence of manifest error. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
applicable Borrower and the appropriate Lenders of any change in BNP Paribas’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change. At any time that Canadian Prime Rate Loans are
outstanding, the Canadian Sub-Agent shall notify TCCI and the Tranche B Lenders
of any change in the Canadian Prime Rate promptly following the public
announcement of a change in a Canadian Reference Bank’s “prime rate” by any
Canadian Reference Bank.

 

(e)       After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than fifteen (15) Interest
Periods in effect with respect to Committed Loans.

 

(f)       Each Lender at its option may make any Loans by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loans; provided that
any exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loans in accordance with the terms of this Agreement and
provided further that any exercise of such option shall not increase the
Borrower’s obligations under Section 3.1 or Section 3.4.

 

Section 2.3 [Reserved].

 

Section 2.4 Prepayments.

 

(a)       The Tranche A Borrowers may, upon notice to the Administrative Agent,
TCCI may, upon notice to the Canadian Sub-Agent, and TFA may, upon notice to the
Australian Sub-Agent, at any time or from time to time voluntarily prepay
Committed Loans made to it bearing interest at the Base Rate in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Applicable Agent not later than (x) in the case of Tranche A Loans, 12:00
noon (Central time), (A) two Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in US Dollars, (B) three Business Days (or
four, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (C) on the date of prepayment of Base
Rate Committed Loans bearing interest at the Base Rate pursuant to Section 3.2,
(y) in the case of Tranche B Loans, 11:00 a.m. (Central time) (A) two Business
Days prior to the date of any date of prepayment of Eurocurrency Rate Loans and
(B) on the date of prepayment of Canadian Prime Rate Loans or (z) in the case of
Tranche C Loans, 11:00 a.m. (Central time) three Business Days prior to the date
of any date of prepayment of Tranche C Loans; (ii) any prepayment of Loans other
than Tranche B Loans denominated in Canadian Dollars and other than Tranche C
Loans shall be in a principal amount of US$50,000,000 or a whole multiple of
US$1,000,000 in excess thereof; (iii) any prepayment of Tranche B Loans
denominated in Canadian Dollars shall be in a principal amount of CDN$5,000,000
or a whole multiple of CDN$500,000 in excess thereof; and (iv) any prepayment of
Tranche C Loans shall be in a principal amount of A$5,000,000 or a whole
multiple of A$500,000 in excess thereof. Each such notice shall specify the date
and amount of such prepayment, and the Type(s) of

 

 35



    Toyota - 364 Day Credit Agreement (2017)



 

Loans to be prepaid. The Applicable Agent will promptly notify each appropriate
Lender of its receipt of each such notice and the contents thereof, and of the
amount of such Lender’s Pro Rata Share of such prepayment of such Committed
Loans. If such notice is given by a Borrower, such Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan or a Tranche C Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.5. Each such
prepayment of Committed Loans shall be applied to the Committed Loans of the
appropriate Lenders in accordance with their respective Pro Rata Shares.

 

(b)       (i) If for any reason the Total Outstandings applicable to the Tranche
A Borrowers at any time exceed the Aggregate Tranche A Commitments then in
effect, then the Tranche A Borrowers shall immediately prepay Loans in an
aggregate amount equal to such excess, (ii) if for any reason the Total
Outstandings applicable to TKG at any time exceed US$500,000,000, TKG shall
immediately prepay Loans in an aggregate amount equal to such excess, (iii) if
for any reason the Total Outstandings applicable to TCPR at any time exceed
US$333,400,000, TCPR shall immediately prepay Loans in an aggregate amount equal
to such excess, (iv) if for any reason the Total Outstandings applicable to TLG
at any time exceed US$500,000,000, TLG shall immediately prepay Loans in an
aggregate amount equal to such excess (v) if for any reason the Total
Outstandings applicable to TCCI at any time exceed the Aggregate Tranche B
Commitments then in effect, TCCI shall immediately prepay Loans in an aggregate
amount equal to such excess and (vi) if for any reason the Total Outstandings
applicable to TFA at any time exceed the Aggregate Tranche C Commitments then in
effect, TFA shall immediately prepay Loans in an aggregate amount equal to such
excess.

 

(c)       Any Borrower may, upon notice to the applicable Swing Line Agent (with
a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans made to it in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
applicable Swing Line Agent and the Administrative Agent not later than
10:00 a.m. (London time) in the case of any Swing Line Loans funded in Europe,
12:00 noon (Central time) in the case of any Swing Line Loans funded in the
United States, 11:00 a.m. (Central time) in the case of any Swing Line Loans
funded in Canada or 10:00 a.m. (Sydney time) in the case of any Swing Line Loans
funded in Australia on the date of the prepayment, and (ii) any such prepayment
shall be in a minimum principal amount of US$1,000,000. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
applicable Borrower, such Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

 

(d)       If the Administrative Agent notifies the Borrowers that the aggregate
of a Lender’s Tranche A Loans, Tranche B Loans and Tranche C Loans plus such
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans plus,
without duplication, the Outstanding Amount of all Swing Line Loans made by such
Lender in its capacity as a Swing Line Lender, exceeds such Lender’s Commitment
Cap, then within two Business Days after receipt of such notice, the Borrowers
shall prepay Loans in an aggregate amount sufficient to reduce the aggregate of
such Lender’s Tranche A Loans, Tranche B Loans and Tranche C Loans

 

 36



    Toyota - 364 Day Credit Agreement (2017)



 

plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans to an amount not to exceed 100% of such Lender’s Commitment Cap then in
effect.

 

Section 2.5 Termination or Reduction of Commitments. (a) The Tranche A Borrowers
may, upon notice to the Administrative Agent, terminate or from time to time
permanently reduce the Aggregate Tranche A Commitments; TCCI may, upon notice to
the Canadian Sub-Agent and the Administrative Agent, terminate the Aggregate
Tranche B Commitments, or from time to time permanently reduce the Aggregate
Tranche B Commitments; and TFA may, upon notice to the Australian Sub-Agent and
the Administrative Agent, terminate the Aggregate Tranche C Commitments, or from
time to time permanently reduce the Aggregate Tranche C Commitments; provided
that (i) any such notice shall be received by the Applicable Agent not later
than 12:00 noon (Central time), on the Business Day immediately prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of US$25,000,000 or any whole multiple of US$5,000,000 in
excess thereof, (iii) such Borrower shall not terminate or reduce such Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings applicable to such Borrower would exceed the
Aggregate Commitments applicable to such Borrower, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Swing Line Sublimit or
the Australian Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the applicable Commitment of
each appropriate Lender according to its Pro Rata Share. All facility fees
accrued for the account of the applicable Borrower until the effective date of
any termination of the applicable Aggregate Commitments shall be paid on the
effective date of such termination.

 

(b)       Non-Ratable Reduction. The Tranche A Borrowers, TCCI or TFA shall have
the right, at any time, upon at least three Business Days’ notice to a
Defaulting Lender (with a copy to the Administrative Agent), to terminate in
whole such Defaulting Lender’s Tranche A Commitments, Tranche B Commitments or
Tranche C Commitments, respectively. Such termination shall be effective, (x)
with respect to such Defaulting Lender’s unused Tranche A Commitments, Tranche B
Commitments or Tranche C Commitments, as applicable, on the date set forth in
such notice, provided, however, that such date shall be no earlier than three
Business Days after receipt of such notice and (y) with respect to each Tranche
A Loan, Tranche B Loan or Tranche C Loan outstanding to such Defaulting Lender,
if such Loan is a Base Rate Loan or Canadian Prime Rate Loan, on the date set
forth in such notice and, if such Loan is a Eurocurrency Rate Loan, or a Tranche
C Loan, on the last day of the then current Interest Period relating to such
Loan. Upon termination of a Lender’s Commitment under this Section 2.5(b), the
Tranche A Borrowers, TCCI or TFA, as applicable, will pay or cause to be paid
all principal of, and interest accrued to the date of such payment on, Tranche A
Loans, Tranche B Loans or Tranche C Loans, as applicable, owing to such
Defaulting Lender and pay any accrued facility fee payable to such Defaulting
Lender pursuant to the provisions of Section 2.8(a), and all other amounts
payable to such Defaulting Lender hereunder (including, but not limited to, any
increased costs or other amounts owing under Section 3.4 and any indemnification
for Taxes under Section 3.1); and upon such payments, the obligations of such
Defaulting Lender

 

 37



    Toyota - 364 Day Credit Agreement (2017)



 

hereunder shall, by the provisions hereof, be released and discharged; provided,
however, that (i) such Defaulting Lender’s rights under Sections 3.1, 3.4, 9.4
and 9.5, and its obligations under Section 8.7 shall survive such release and
discharge as to matters occurring prior to such date; and (ii) no claim that the
Tranche A Borrowers, TCCI or TFA may have against such Defaulting Lender arising
out of such Defaulting Lender’s default hereunder shall be released or impaired
in any way. Subject to Section 2.14, the aggregate amount of the Commitments of
the Lenders once reduced pursuant to this Section 2.5(b) may not be reinstated;
provided further, however, that if pursuant to this Section 2.5(b), the Tranche
A Borrowers, TCCI or TFA, as applicable, pay or cause to be paid to a Defaulting
Lender any principal of, or interest accrued on, the Tranche A Loans. Tranche B
Loans or Tranche C Loans owing to such Defaulting Lender, then the Tranche A
Borrowers, TCCI or TFA, as applicable, shall pay or cause to be paid a ratable
payment of principal and interest to all Tranche A Lenders, Tranche B Lenders or
Tranche C Lenders, as applicable, who are not Defaulting Lenders.

 

Section 2.6 Repayment of Loans.

 

(a)       Each Borrower shall repay to the Applicable Agent for the account of
the Lenders on the Maturity Date applicable to such Borrower the aggregate
principal amount of Loans made to it and outstanding on such date.

 

(b)       Each Borrower shall repay each Swing Line Loan made to it on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Revolving Maturity Date applicable to such Borrower.

 

Section 2.7 Interest.

 

(a)       Subject to the provisions of subsection (b) below, (i) subject to
Section 3.2, each Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate (as
determined on the applicable Spread Determination Date); (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate (as determined on the applicable Spread Determination
Date); (iii) each Canadian Prime Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Canadian Prime Rate plus the Applicable Rate (as
determined on the applicable Spread Determination Date); (iv) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Swing Line Rate; and
(v) each Tranche C Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Bank Bill Rate
for such Interest Period plus the Applicable Rate (as determined on the
applicable Spread Determination Date).

 

(b)       If any amount payable by any Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable

 

 38



    Toyota - 364 Day Credit Agreement (2017)



 

Laws. Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable on demand.

 

(c)       Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

Section 2.8 Fees.

 

(a)       Facility Fee. TMCC, for the account of the Borrowers, shall pay or
cause to be paid to the Administrative Agent for the account of each Applicable
Tranche Lender in accordance with its Pro Rata Share, a facility fee in US
Dollars equal to the Applicable Percentage times the actual daily amount of the
Aggregate Commitments of such Applicable Tranche Lenders, regardless of usage
(or, if the Aggregate Commitments of such Applicable Tranche Lenders have
terminated, on the Outstanding Amount of all Loans and Swing Line Loans of such
Applicable Tranche Lender made to the applicable Borrower(s)), which fee shall
accrue at all times during the Tranche A Availability Period, the Tranche B
Availability Period, or the Tranche C Availability Period, as applicable (and
thereafter so long as any Loans or Swing Line Loans of such Applicable Tranche
Lenders made to any Applicable Borrower remain outstanding, other than Loans
converted to Term Loans pursuant to Section 2.13(c)), including at any time
during which one or more of the conditions in Article IV is not met, but shall
terminate upon termination of the applicable availability period or upon
conversion of the applicable Loans to Term Loans pursuant to Section 2.13(c);
provided that no such fee shall be paid on the unused Tranche A Commitments,
unused Tranche B Commitments or unused Tranche C Commitments of any Applicable
Tranche Lender that is a Defaulting Lender. Facility fees shall be calculated
quarterly in arrears, and are due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date (and,
if applicable, thereafter on demand). Notwithstanding the above, the facility
fees payable to each Lender shall be calculated with respect to such Lender’s
Commitment Cap, such that in no event shall the aggregate amount of the facility
fees paid to any Lender pursuant to this Section 2.8(a) exceed the facility fees
that would have been payable to such Lender if the aggregate amount of such
Lender’s Commitments were equal to the amount of its Commitment Cap.

 

(b)       Other Fees. The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters, if any. Any such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

Section 2.9 Computation of Interest and Fees. All computations (a) of interest
for Base Rate Loans when the Base Rate is determined by BNP Paribas’s United
States “prime rate”, (b) of interest for Canadian Prime Rate Loans and (c) of
interest for Tranche C Loans shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the

 

 39



    Toyota - 364 Day Credit Agreement (2017)



 

basis of a 365-day year), or, in the case of interest in respect of Committed
Loans denominated in Alternative Currencies as to which market practice differs
from the foregoing, in accordance with such market practice. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day.

 

Section 2.10 Evidence of Debt. The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to each
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of any Borrower under the Loan Documents to pay any amount owing with respect to
the Obligations of such Borrower. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, each Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

 

Section 2.11 Payments Generally.

 

(a)       All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency or
Australian Dollars, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s (or in the case of
Tranche B Lenders, the Canadian Sub-Agent’s) Office in US Dollars and in Same
Day Funds not later than 2:00 p.m. (or in the case of the Tranche B Lenders, not
later than 12:00 p.m.) on the dates specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent (or in the case of TCCI, the Canadian
Sub-Agent), for the account of the respective Lenders to which such payment is
owed, at the applicable Administrative Agent’s Office or Canadian Sub-Agent’s
Office in such Alternative Currency and in Same Day Funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein. Except as otherwise expressly provided herein, all payments by TFA
hereunder with respect to principal and interest on Tranche C Loans shall be
made to the Australian Sub-Agent for the account of the respective Lenders to
which such payment is owed, through the applicable Australian Sub-Agent’s Office
in Australian Dollars and in Same Day Funds not later than the Applicable Time
specified by the Australian Sub-Agent on the dates specified herein. Except as
otherwise expressly provided herein, all payments by (i) the Tranche A Borrowers
shall be made to the Administrative Agent, (ii) TCCI shall be made to the
Canadian Sub-Agent and (iii) TFA

 

 40



    Toyota - 364 Day Credit Agreement (2017)



 

shall be made to the Australian Sub-Agent, for the account of the respective
Lenders to which such payment is owed. Without limiting the generality of the
foregoing, the Administrative Agent may require that (x) any payment by any
Borrower due under this Agreement, other than any payment to be made in respect
of the Tranche B Facility or the Tranche C Facility, be made in the United
States, (y) any payments to be made by TCCI in respect of the Tranche B Facility
be made in Canada and (z) any payment to be made by TFA in respect of the
Tranche C Facility be made through the applicable Australian Sub-Agent’s Office.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency or Australian Dollars,
such Borrower shall make such payment in US Dollars in the Dollar Equivalent of
such currency payment amount. The Applicable Agent will promptly distribute to
each Lender its Pro Rata Share (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent, the Canadian
Sub-Agent or the Australian Sub-Agent (i) after 2:00 p.m., in the case of
payments in US Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent, the Canadian Sub-Agent or the Australian Sub-Agent in the
case of payments in an Alternative Currency or Australian Dollars, shall in each
case be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

 

(b)       If any payment to be made by any Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

(c)       Unless a Borrower or any Lender has notified the Applicable Agent
prior to the time any payment is required to be made by it to the Administrative
Agent, the Canadian Sub-Agent or the Australian Sub-Agent hereunder, that such
Borrower or such Lender, as the case may be, will not make such payment, the
Administrative Agent, the Canadian Sub-Agent or the Australian Sub-Agent may
assume that such Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto. If and to
the extent that such payment was not in fact made to the Administrative Agent,
the Canadian Sub-Agent or the Australian Sub-Agent in Same Day Funds, then:

 

(i)       if a Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Applicable Agent the portion of such assumed payment that
was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent, the Canadian Sub-Agent or the Australian
Sub-Agent to such Lender to the date such amount is repaid to the Administrative
Agent, the Canadian Sub-Agent or the Australian Sub-Agent in Same Day Funds at
the Overnight Rate from time to time in effect; and

 

(ii)       if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Applicable Agent the amount thereof in Same Day
Funds, together with interest thereon for the period from the date such amount
was made available by the Administrative Agent, the Canadian Sub-Agent or the
Australian Sub-Agent to the applicable Borrower to the date such amount is
recovered by the Administrative Agent,

 

 41



    Toyota - 364 Day Credit Agreement (2017)



 

the Canadian Sub-Agent or the Australian Sub-Agent (the “Compensation Period”)
at a rate per annum equal to the Overnight Rate from time to time in effect. If
such Lender pays such amount to the Administrative Agent, the Canadian Sub-Agent
or the Australian Sub-Agent, then such amount shall constitute such Lender’s
Loan included in the applicable Borrowing. If such Lender does not pay such
amount forthwith upon the Administrative Agent’s, the Canadian Sub-Agent’s or
the Australian Sub-Agent’s demand therefor, the Administrative Agent or the
Canadian Sub-Agent may make a demand therefor upon the applicable Borrower, and
such Borrower shall pay such amount to the Administrative Agent, the Canadian
Sub-Agent or the Australian Sub-Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent, the Canadian Sub-Agent, the Australian Sub-Agent
or any Borrower may have against any Lender as a result of any default by such
Lender hereunder.

 

A notice of the Applicable Agent to any Lender or any Borrower with respect to
any amount owing under this subsection (c) shall be conclusive, absent manifest
error.

 

(d)       If any Lender makes available to the Applicable Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the applicable Borrower by
the Administrative Agent, the Canadian Sub-Agent or the Australian Sub-Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent, the Canadian Sub-Agent or the Australian Sub-Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest, on the succeeding Business Day.

 

(e)       The obligations of the Lenders hereunder to make Committed Loans and
to fund participations in Swing Line Loans are several and not joint. The
failure of any Lender to make any Committed Loan or to fund participations in
Swing Line Loans on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan or to fund participations in Swing Line Loans.

 

(f)       Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(g)       For the purposes of the Interest Act (Canada) and disclosure under
such act, whenever any interest or fees to be paid by TCCI under this Agreement
is to be calculated on the basis of a period of time that is less than a
calendar year, the yearly rate of interest to which the rate determined pursuant
to such calculation is equivalent is the rate so determined multiplied by the
number of days in the calendar year in which the same is to be ascertained and
divided by the actual number of days in such period of time.

 

 42



    Toyota - 364 Day Credit Agreement (2017)



 

(h)       Notwithstanding any provision of this Agreement, in no event shall the
aggregate “interest” (as defined in section 347 of the Criminal Code (Canada))
payable by TCCI under this Agreement exceed the effective annual rate of
interest on the “credit advanced” (as defined in that section) under this
Agreement lawfully permitted by that section and, if any payment, collection or
demand pursuant to this Agreement in respect of “interest” (as defined in that
section) payable by TCCI is determined to be contrary to the provisions of that
section, such payment, collection or demand shall be deemed to have been made by
mutual mistake of TCCI, the Administrative Agent and the Lenders and the amount
of such payment or collection shall be refunded to TCCI. For the purposes of
this Agreement, the effective annual rate of interest shall be determined in
accordance with generally accepted actuarial practices and principles over the
relevant term and, in the event of dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Administrative Agent will be
prima facie evidence of such rate.

 

Section 2.12 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Committed Loans made by it to
a Borrower, or the participations in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Applicable Agent of such fact, and (b)
purchase from the other Lenders (other than any Defaulting Lenders) such
participations in the Committed Loans and subparticipations in Swing Line Loans
and Swing Line Loans made by them to such Borrower as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Committed Loans and Swing Line Loans pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 9.6 (including pursuant to any settlement entered into by the purchasing
Lender in its discretion), such purchase shall to that extent be rescinded and
each other Lender shall repay to the purchasing Lender the purchase price paid
therefor, together with an amount equal to such paying Lender’s ratable share
(according to the proportion of (i) the amount of such paying Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered, without further interest thereon. Each
Borrower agrees that any Lender so purchasing a participation or
subparticipation from another Lender may, to the fullest extent permitted by
Law, exercise all of its rights of payment (including any right of set-off, but
subject to Section 9.9) with respect to such participation or subparticipation
as fully as if such Lender were the direct creditor of such Borrower in the
amount of such participation or subparticipation. The Applicable Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations or subparticipation purchased under this Section and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation or subparticipation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

 

Section 2.13 Renewal of Revolving Maturity Date; Conversion to Term Loans.

 

 43



    Toyota - 364 Day Credit Agreement (2017)



 

(a)       Not earlier than 60 days prior to, nor later than 30 days prior to,
any anniversary of the Closing Date, the Borrowers may, upon notice to the
Administrative Agent (which shall promptly notify the appropriate Lenders),
request a renewal of the Revolving Maturity Date applicable to such Borrower
then in effect for a period of up to 364 days. Within 20 days of delivery of
such notice, each appropriate Lender shall notify the Administrative Agent
whether or not it consents to such renewal (which consent may be given or
withheld in such Lender’s sole and absolute discretion). Any Lender not
responding within the above time period shall be deemed not to have consented to
such renewal. The Administrative Agent shall notify the applicable Borrower and
the appropriate Lenders of the Lenders’ responses not less than 24 days after
receipt of notice of such renewal request. If any Lender declines, or is deemed
to have declined, to consent to such renewal, the applicable Borrower may, at
its own expense, cause any such Lender to be replaced as a Lender pursuant to
Section 9.17. The applicable Borrower shall be deemed to have withdrawn any
request to renew the Revolving Maturity Date applicable to such Borrower if it
delivers or is required to deliver a notice of election to convert the Loans to
Term Loans pursuant to Section 2.13(c).

 

(b)       The Revolving Maturity Date applicable to a Borrower shall be renewed
only if all appropriate Lenders committed to lend to such Borrower (after giving
effect to any replacements of Lenders permitted herein) (the “Consenting
Lenders”) have consented thereto. If so renewed, the Revolving Maturity Date
applicable to such Borrower, as to the Consenting Lenders, shall be renewed to a
requested date up to 364 days from the Revolving Maturity Date applicable to
such Borrower then in effect, effective as of the Revolving Maturity Date
applicable to such Borrower then in effect (such existing Revolving Maturity
Date being the “Revolving Renewal Effective Date”). The Administrative Agent and
the applicable Borrower shall promptly confirm to the Lenders such renewal and
the Revolving Renewal Effective Date. As a condition precedent to such renewal,
the applicable Borrower shall deliver to the Administrative Agent a certificate
of such Borrower dated as of the Revolving Renewal Effective Date (in sufficient
copies for each appropriate Lender) signed by a Responsible Officer of such
Borrower (i) certifying and attaching the resolutions adopted by such Borrower
approving or consenting to such renewal and (ii) certifying that, before and
after giving effect to such renewal, (A) the representations and warranties of
such Borrower contained in Article V and the other Loan Documents are true and
correct on and as of the Revolving Renewal Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.13, the representations and warranties contained
in subsections (a) and (b) of Section 5.4 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.1, and (B) no Default with respect to such Borrower exists. The
applicable Borrower shall prepay any Committed Loans outstanding on the
Revolving Renewal Effective Date (and pay any additional amounts required
pursuant to Section 3.5) to the extent necessary to keep outstanding Committed
Loans ratable with any revised and new Pro Rata Shares of all the Lenders.

 

(c)       Term Loan Conversion. Not later than seven Business Days prior to the
Revolving Maturity Date applicable to a Borrower, such Borrower may, upon notice
to the Administrative Agent (which shall promptly notify the appropriate
Lenders), elect to convert any outstanding Committed Loans made to such Borrower
into term Loans payable on the date (the

 

 44



    Toyota - 364 Day Credit Agreement (2017)



 

“Term Maturity Date”) selected by such Borrower, but in no event later than one
year from the Revolving Maturity Date applicable to such Borrower. Concurrently
with delivering any Request for Loans relating to Eurocurrency Rate Loans with
an Interest Period ending after the Revolving Maturity Date applicable to such
Borrower, such Borrower shall deliver a notice to the Administrative Agent that
it elects to convert the Loans into term Loans in accordance with the preceding
sentence. If a Borrower so elects to convert the Loans made to it to term Loans,
subject to the satisfaction of the conditions precedent contained in this
Section 2.13(c), the Maturity Date applicable to such Borrower shall
automatically be extended to the Term Maturity Date effective as of the
Revolving Maturity Date applicable to such Borrower then in effect (such
existing Revolving Maturity Date being the “Term Extension Effective Date”),
and, on and after the Term Extension Effective Date, the Loans made to such
Borrower shall be term Loans that (i) may not be reborrowed once repaid, (ii) in
the case of loans denominated in US Dollars, may be converted from Base Rate
Loans to Eurocurrency Rate Loans and from Eurocurrency Rate Loans to Base Rate
Loans and, in the case of Loans denominated in Canadian Dollars, may be
continued as Canadian Prime Rate Loans or as Eurocurrency Rate Loans as provided
therein, (iii) bear interest on the outstanding principal amount thereof in
accordance with Section 2.7 and (iv) are payable in full on the Term Maturity
Date applicable to such Borrower. The Administrative Agent and the applicable
Borrower shall promptly confirm to the appropriate Lenders such extension and
the Term Extension Effective Date. As conditions precedent to such extension,
(A) the Applicable Borrower shall pay to the Administrative Agent the Term Loan
Conversion Fee, and (B) the applicable Borrower shall deliver to the
Administrative Agent a certificate of such Borrower dated as of the Term
Extension Effective Date (in sufficient copies for each appropriate Lender)
signed by a Responsible Officer of such Borrower certifying that no Default
applicable to such Borrower exists.

 

(d) Any election by a Tranche A Borrower made pursuant to Section 2.13(b) in
relation to the Tranche A Loans made to such Tranche A Borrower shall be
immediately binding on all other Tranche A Borrowers, without further action or
notice by the Administrative Agent.

 

(e)       This Section shall supersede any provisions in Section 2.12 or Section
9.1 to the contrary.

 

Section 2.14 Increase in Commitments.

 

(a)       Provided there exists no Default applicable to any Tranche A Borrower,
upon notice by TMCC to the Administrative Agent (which shall promptly notify the
appropriate Lenders), TMCC may from time to time, request an increase in the
Aggregate Commitments applicable to all Tranche A Borrowers to an amount (for
all such requests) not exceeding US$5,660,000,000. At the time of sending such
notice, TMCC (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than 10 Business Days from the date of delivery of such notice to
the appropriate Lenders). Each appropriate Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Pro Rata Share of such requested increase. Any appropriate
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment. The Administrative Agent shall notify all of the

 

 45



    Toyota - 364 Day Credit Agreement (2017)



 

Tranche A Borrowers and each appropriate Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase,
TMCC may also invite additional Eligible Assignees to become Lenders pursuant to
a joinder agreement in form and substance satisfactory to the Administrative
Agent and its counsel; provided that the minimum commitment of each such
Eligible Assignee is not less than US$10,000,000. The consent of the Lenders is
not required to increase the amount of the Aggregate Tranche A Commitments
pursuant to this Section, except that each appropriate Lender shall have the
right to consent to an increase in the amount of its Commitment as set forth in
this Section 2.14(a). If the Lenders and Eligible Assignees do not agree to
increase the applicable Aggregate Tranche A Commitments by the amount requested
by TMCC pursuant to this Section 2.14(a), TMCC may (i) withdraw its request for
an increase in its entirety or (ii) accept, in whole or in part, the increases
that have been offered.

 

(b)       If the applicable Aggregate Commitments are increased in accordance
with this Section, the Administrative Agent and TMCC shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify TMCC and the
appropriate Lenders of the final allocation of such increase and the Increase
Effective Date. As a condition precedent to such increase, each Tranche A
Borrower shall deliver to the Administrative Agent a certificate of such Tranche
A Borrower dated as of the Increase Effective Date (in sufficient copies for
each appropriate Lender) signed by a Responsible Officer of such Tranche A
Borrower certifying that no Default applicable to such Tranche A Borrower
exists. The Tranche A Borrowers shall prepay any Committed Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.5) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Pro Rata Shares arising from any nonratable increase in
the Commitments under this Section.

 

(c)       This Section shall supersede any provisions in Sections 2.12 or 9.1 to
the contrary.

 

Section 2.15 [Reserved].

 

Section 2.16 Swing Line Loans.

 

(a)       The Swing Line. Subject to the terms and conditions set forth herein
each applicable Swing Line Lender severally agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.16 to make loans
(each such loan, a “Swing Line Loan”) (x) in US Dollars or any Alternative
Currency to the Borrowers other than TFA and (y) in Australian Dollars to TFA,
from time to time on any Business Day during the Availability Period applicable
to such Borrower in an aggregate amount not to exceed at any time outstanding
(i) for each applicable Swing Line Lender, such Swing Line Lender’s applicable
Swing Line Commitment, (ii) for all Swing Line Loans made to the Borrowers other
than TFA, the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the ratable share of the Outstanding
Amount of Committed Loans of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitments or (iii) for all Swing Line Loans made
to TFA, the amount of the Australian Swing Line Sublimit; provided, however,
that

 

 46



    Toyota - 364 Day Credit Agreement (2017)



 

after giving effect to any Swing Line Loan, (i) the Total Outstandings in
respect of the Tranche A Borrowers, TCCI or TFA, respectively, shall not exceed
the applicable Aggregate Commitments, (ii) the aggregate Outstanding Amount of
the Committed Loans of any Lender under the Tranche A Commitments, Tranche B
Commitments or Tranche C Commitments, as applicable, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans to the applicable
Borrower(s) shall not exceed such Lender’s Commitment applicable to such
Borrower(s), (iii) the aggregate Outstanding Amount of Committed Loans of any
Lender under the Tranche A Facility, the Tranche B Facility and the Tranche C
Facility, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans, plus, in the case of a Swing Line Lender and without
duplication, such Lender’s Swing Line Loans shall not exceed such Lender’s
Commitment Cap, and (iv) if after giving effect to any Swing Line Loan the
Unused Tranche A Commitment would be less than or equal to the Dollar Equivalent
of EUR 300,000,000 (as determined by the Administrative Agent), then, only to
the extent TKG has not borrowed EUR 300,000,000 as of the date such Loan is to
be made, such Swing Line Loan shall not be made without the consent of TKG
(which consent may be waived only by TKG) and provided, further, that the
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Each Swing Line Borrowing shall consist of
borrowings made from the several applicable Swing Line Lenders ratably to their
respective applicable Swing Line Commitments. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.16, prepay under Section 2.4, and reborrow under this Section
2.16. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s ratable share times the amount of such
Swing Line Loan.

 

(b)       Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the applicable Swing Line Agent and
the Administrative Agent, which (x) in the case of Swing Line Loans requested by
notice to the Administrative Agent, may be given by telephone and (y) in the
case of Swing Line Loans requested by notice to a Swing Line Agent, may not be
given by telephone, but may be given by electronic delivery, confirmed promptly
by delivery to the applicable Swing Line Agent and the Administrative Agent of
an original Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the applicable Borrower. Each such notice must be
received by the applicable Swing Line Agent and the Administrative Agent not
later than 10:00 a.m. (London time) in the case of any Swing Line Loans to be
funded in Europe, 12:00 noon (Central time) in the case of any Swing Line Loans
to be funded in the United States, 11:00 a.m. (Central time) in the case of any
Swing Line Loans to be funded in Canada or 9:00 a.m. (Sydney time) in the case
of any Swing Line Loans to be funded in Australia on the requested borrowing
date, and shall specify (i) the amount and currency to be borrowed, which shall
be a minimum of US$1,000,000, (or CDN$500,000 where the Swing Line Borrowing is
requested by TCCI or A$500,000 where the Swing Line Borrowing is requested by
TFA) (provided that, in the case of TMFNL, such amount shall not be less than
the Dollar Equivalent of EUR 100,000 or any other amount (or meeting any other
criterion) as at any time ensures that it does not qualify as attracting funds
from the “public” under or pursuant to the Netherlands Financial Supervision Act
(wet op het financieel toezicht)), (ii) the requested borrowing date, which
shall be a Business Day and (iii) if applicable, the Interest Period applicable
to such Swing Line Borrowing. Each

 

 47



    Toyota - 364 Day Credit Agreement (2017)



 

such telephonic notice must be confirmed promptly by delivery to the applicable
Swing Line Agent and the Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
applicable Borrower. Promptly after receipt by the applicable Swing Line Agent
of any telephonic Swing Line Loan Notice, such Swing Line Agent will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
such Swing Line Agent will notify the Administrative Agent (by telephone or in
writing) of the contents thereof, and will notify each Swing Line Lender (by
telephone or in writing) of the contents thereof. Unless the applicable Swing
Line Agent has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
(London time, in the case of any Swing Line Loan to be funded in Europe, New
York City time, in the case of any Swing Line Loan to be funded in North America
or Sydney time, in the case of any Swing Line Loan to be funded in Australia) on
the date of the proposed Swing Line Borrowing (A) directing each Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.16(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, each applicable
Swing Line Lender will, not later than 3:00 p.m. (London time, in the case of
any Swing Line Loan to be funded in Europe, Central time, in the case of any
Swing Line Loan to be funded in the United States, Montreal time, in the case of
any Swing Line Loan to be funded in Canada or Sydney time, in the case of any
Swing Line Loan to be funded in Australia) on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the applicable Borrower at its office by crediting the account of such Borrower
on the books of the applicable Swing Line Agent in Same Day Funds or as
otherwise directed by such Borrower.

 

(c)       Refinancing of Swing Line Loans.

 

(i)       The Swing Line Lenders at any time in their respective sole and
absolute discretion may direct the applicable Swing Line Agent to request, on
behalf of the applicable Borrower (and each Borrower hereby irrevocably
authorizes each Swing Line Agent to so request on its behalf), that each Lender
make a Base Rate Committed Loan for the account of such Borrower in an amount
equal to such Lender’s ratable share of (A) the amount of Swing Line Loans made
to such Borrower and then outstanding, in the case of Swing Line Loans
denominated in US Dollars, or (B) the Dollar Equivalent of the amount of Swing
Line Loans made to such Borrower and then outstanding, in the case of Swing Line
Loans denominated in any Alternative Currency or Australian Dollars. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.2, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.2. The applicable Swing Line Agent shall furnish the applicable
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Applicable Agent. Each Lender shall make an amount
equal to its ratable share of the amount specified in such Committed Loan Notice
available to the Applicable Agent in Same Day Funds for the account of the
applicable Swing Line Lenders at the Administrative Agent’s Office,

 

 48



    Toyota - 364 Day Credit Agreement (2017)



 

the Canadian Sub-Agent’s Office or the Australian Sub-Agent’s Office, as
applicable, for US Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to Section
2.16(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the applicable Borrower in such amount. The
Applicable Agent shall remit the funds so received to the Swing Line Lenders.

 

(ii)       If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.16(c)(i), the request for Base
Rate Committed Loans submitted by the applicable Swing Line Agent as set forth
herein shall be deemed to be a request by such Swing Line Agent that each Lender
fund its risk participation in the relevant Swing Line Loan and each such
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lenders pursuant to Section 2.16(c)(i) shall be deemed payment in respect of
such participation.

 

(iii)       If any Lender fails to make available to the Applicable Agent for
the account of the Swing Line Lenders any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.16(c) by the time
specified in Section 2.16(c)(i), the Swing Line Lenders shall be entitled to
recover from such Lender (acting through the Applicable Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lenders at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, plus any administrative, processing or similar fees
customarily charged by the applicable Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of a Swing Line
Lender submitted to any Lender (through the Applicable Agent) with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

(iv)       Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.16(c)
shall be absolute, irrevocable and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.16(c) is
subject to the conditions set forth in Section 4.2. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Borrower
to repay Swing Line Loans made to it, together with interest as provided herein.

 

(d)       Repayment of Participations.

 

(i)       At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the applicable Swing Line Lender receives
any payment on

 

 49



    Toyota - 364 Day Credit Agreement (2017)



 

account of such Swing Line Loan, such Swing Line Lender will promptly distribute
to such Lender its ratable share thereof in the same funds as those received by
such Swing Line Lender.

 

(ii)       If any payment received by a Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by such
Swing Line Lender under any of the circumstances described in Section 9.6
(including pursuant to any settlement entered into by such Swing Line Lender in
its discretion), each Lender shall pay to such Swing Line Lender its ratable
share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the applicable Swing Line Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)       Interest for Account of Swing Line Lenders. The applicable Swing Line
Agent shall be responsible for invoicing the applicable Borrower for interest on
the Swing Line Loans. Until each Lender funds its Base Rate Committed Loan or
risk participation pursuant to this Section 2.16 to refinance such Lender’s
ratable share of any Swing Line Loan, interest in respect of such ratable share
shall be solely for the account of the respective Swing Line Lenders.

 

(f)       Payments Directly to Swing Line Lender. Each Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans made
directly to the applicable Swing Line Agent, for the account of the respective
Swing Line Lenders.

 

Section 2.17 Defaulting Lenders.

 

(a)        Generally. Anything contained herein to the contrary notwithstanding,
(i) to the extent permitted by applicable Law, until such time as the Default
Excess with respect to such Defaulting Lender shall have been reduced to zero,
any prepayment of the Loans shall, if the Tranche A Borrowers, TCCI or TFA, as
applicable, so direct at the time of making such prepayment, be applied to the
Loans of other Applicable Tranche Lenders as if such Defaulting Lender had no
Tranche A Loans, Tranche B Loans or Tranche C Loans, as applicable, outstanding;
(ii) such Defaulting Lender’s unused Aggregate Commitments shall be excluded for
purposes of calculating the facility fee payable to Lenders pursuant to Section
2.8(a) in respect of any day during any Default Period with respect to such
Defaulting Lender, and such Defaulting Lender shall not be entitled to receive
any facility fee with respect to its unused Commitment(s) pursuant to Section
2.8(a) for any Default Period with respect to such Defaulting Lender; and
(iii) the aggregate amount of the Tranche A Loans, Tranche B Loans and Tranche C
Loans as at any date of determination shall be calculated as if such Defaulting
Lender had funded all Defaulted Loans of such Defaulting Lender. No Commitment
of any Lender shall be increased or otherwise affected, and, except as otherwise
expressly provided in this Section 2.17(a), performance by any Borrower or any
Lender of its obligations hereunder shall not be excused or otherwise modified
as a result of any failure by a Defaulting Lender to fund or the operation of
this Section 2.17(a). The rights and remedies against a Defaulting Lender under
this Section 2.17(a) are in addition to other rights and remedies that the
Borrowers, the Administrative Agent

 

 50



    Toyota - 364 Day Credit Agreement (2017)



 

or any other Lender may have against such Defaulting Lender with respect to any
Defaulted Loan.

 

(b)       Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.9 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Swing Line Lender hereunder; third, as the
Borrower that made such payment may request (so long as no Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the applicable Borrower, to be held in a deposit account and released pro rata
in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fifth, to the payment of
any amounts owing to the Lenders or the Swing Line Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default exists, to the payment of any amounts owing to the applicable Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against such Defaulting Lender as a result of such Defaulting
Lender's breach of its obligations under this Agreement; and seventh, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made at a time when the conditions
set forth in Section 4.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of such Defaulting Lender until
such time as all Loans and Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments under the applicable facility. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.17(b) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(c)       Defaulting Lender Cure. If the Borrowers, the Administrative Agent and
each Swing Line Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Swing Line Loans to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Tranche,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly

 

 51



    Toyota - 364 Day Credit Agreement (2017)



 

agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.1 Taxes.

 

(a)       Subject to the other provisions of this Section 3.1 and Section 9.15,
any and all payments by any Borrower to or for the account of the Administrative
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future Taxes. If any Borrower shall
be required by any Laws to deduct any Taxes or Other Taxes from or in respect of
any sum payable under any Loan Document to the Administrative Agent or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.1(a)), each of the Administrative Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions, (iii) such
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within 30 days
after the date of such payment, such Borrower shall furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof or other evidence of
such payment.

 

(b)       In addition, each Borrower agrees to pay to each appropriate Lender
Other Taxes incurred by such Lender.

 

(c)       Each Borrower agrees to indemnify the Administrative Agent and each
appropriate Lender for (i) the full amount of Taxes and Other Taxes (including
any Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts
payable under this Section 3.1(c)) paid by the Administrative Agent and such
Lender and (ii) any liability (including additions to tax, penalties, interest
and expenses) arising therefrom or with respect thereto. Payment under this
Section 3.1(c) shall be made within 15 days after the date the Lender or the
Administrative Agent makes a demand therefor.

 

(d)       In the case of interest payments made by TKG or TLG, this Section 3.1
shall only apply to a Lender who is the legal and beneficial owner of amounts
received pursuant to this Agreement and has provided evidence to TKG or TLG: (i)
that such Lender is a person (a corporate body or an individual) which is, for
taxation purposes, resident outside of the territory of the Federal Republic of
Germany, (ii) if such Lender is a partnership, that all direct and indirect
partners of that partnership are persons who are, for taxation purposes,
resident outside of the territory of the Federal Republic of Germany, and does
not hold any amounts received pursuant to this Agreement through a permanent
establishment or a permanent representative in Germany or (iii) that such Lender
qualifies as a credit institution or financial institution within the meaning of
the German Banking Act (Kreditwesengesetz).

 

 52



    Toyota - 364 Day Credit Agreement (2017)



 

(e)       TFSUK is not required to pay additional amounts to a Lender (other
than a new Lender pursuant to a request by a Borrower under Section 9.17)
pursuant to Section 3.1 in respect of any Tax that is required by the United
Kingdom to be withheld from a payment of interest on a Loan made to TFSUK if at
the time the payment falls due: (i) the relevant Lender is not a UK Qualifying
Lender and that Tax would not have been required to be withheld had that Lender
been a UK Qualifying Lender unless the reason that that Lender is not a UK
Qualifying Lender is a change after the date on which it became a Lender under
this Agreement in (or in the interpretation, administration or application of)
any law or double taxation agreement or any published practice or published
concession of any relevant Governmental Authority; (ii) the relevant Lender is a
UK Qualifying Lender solely by virtue of (a)(ii) of the definition of UK
Qualifying Lender and (1) an officer of H.M. Revenue & Customs has given (and
not revoked) a direction (a “Direction”) under section 931 of the UK ITA which
relates to the payment and that Lender has received from TFSUK a certified copy
of that Direction; and (2) that Tax would not have been required to be withheld
had that Direction not been made; (iii) the relevant Lender is a UK Qualifying
Lender solely by virtue of (a)(ii) of the definition of UK Qualifying Lender and
(1) the relevant Lender has not given a UK Tax Confirmation to TFSUK; and (2)
that Tax would not have been required to be withheld had the Lender given a UK
Tax Confirmation to TFSUK, on the basis that the UK Tax Confirmation would have
enabled TFSUK to have formed a reasonable belief that the payment was an
"excepted payment" for the purpose of section 930 of the UK ITA; or (iv) the
relevant Lender is a UK Treaty Lender and TFSUK is able to demonstrate that that
Tax is required to be withheld as a result of the failure of the relevant Lender
to comply with its obligations under Section 9.15(a). Any Lender which is a
Lender in respect of a Loan to TFSUK shall promptly notify the Administrative
Agent and TFSUK if (i) it is not, or ceases to be, a UK Qualifying Lender, for
whatever reason, or (ii) it is a UK Qualifying Non-Bank Lender and there is any
change in the position from that set out in the UK Tax Confirmation it has
given.

 

(f)       TFA is not required to pay additional amounts to a Tranche C Lender
(other than a new Tranche C Lender pursuant to a request by TFA under Section
9.17) pursuant to this Section 3.1 in respect of any Tax that is required by the
Commonwealth of Australia or any political sub-division thereof to be withheld
or deducted from a payment of interest on a Loan made to TFA if at the time the
payment falls due (i) the relevant Tranche C Lender is an “associate” (as
defined in section 128F(9) of the Australian Tax Act) of TFA that is either (a)
a non-resident of Australia which does not make the relevant Loan in carrying on
a business at or through a permanent establishment in Australia or (b) a
resident of Australia that makes the relevant Loan in carrying on a business at
or through a permanent establishment outside Australia, (ii) the payment could
have been made to the relevant Tranche C Lender without any withholding or
deduction in respect of such Tax if, before TFA makes a relevant payment, the
relevant Tranche C Lender, or an entity acting on behalf of such Tranche C
Lender, provided TFA with any of its name, address, tax file number, (if
applicable) an Australian business number, registration number or similar
details of any relevant tax exemption, or (iii) the withholding or deduction in
respect of such Tax is in respect to any withholding or deduction on account of
TFA receiving a direction under section 255 of the Australian Tax Act or section
260-5 of Schedule 1 to the Taxation Administration Act 1953 of Australia or any
similar law.

 

 53



    Toyota - 364 Day Credit Agreement (2017)



 

(g)       If the Administrative Agent or a Lender shall become aware that it is
entitled to claim a refund from a Governmental Authority in respect of, or
remission for, Taxes or Other Taxes as to which it has received additional
amounts under this Section 3.1, such Administrative Agent or Lender shall
promptly notify the applicable Borrower and Agent (as applicable) of the
availability of such claim and, to the extent that the Lender or the
Administrative Agent (as applicable) determines in good faith that making such
claim will not have an adverse effect on its taxes or business operation, shall,
within 60 days of receipt of a request by such Borrower, make such claim. If the
Administrative Agent or Lender (acting in good faith) determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by such Borrower or with respect to which such
Borrower has paid amounts pursuant to this Section 3.1, it shall pay over the
amount of such refund to such Borrower, net of all out-of-pocket expenses of the
Administrative Agent or such Lender (but amounts hereby recovered by the
Borrower shall not exceed the indemnity payments made, or the amounts paid, as
applicable, by such Borrower under this Section 3.1) and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund or credit); provided, however, that such Borrower, upon the request
of the Administrative Agent or such Lender, agrees to repay the amount paid over
to the Administrative Agent or such Lender in the event the Administrative Agent
or such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (g), in no event will
the Administrative Agent or any Lender be required to pay any amount to the
Borrowers pursuant to this paragraph (g) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 3.1(g) shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to any
Borrower or any other Person.

 

(h)        The agreements in this Section shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations.

 

Section 3.2 Illegality.

 

(a)       If any Lender determines that any Regulatory Change occurring on or
after the date of this Agreement has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful as a result of such Regulatory
Change, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans (whether denominated in US Dollars or an
Alternative Currency), or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, US Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the applicable Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans in the affected currency or currencies or, in
the case of Eurocurrency Rate Loans in US Dollars, to convert Base Rate
Committed Loans to Eurocurrency Rate Loans, shall be suspended until such Lender
notifies the Administrative Agent and the applicable Borrower that the
circumstances giving rise to such determination no longer exist (and such Lender
shall give such notice promptly upon receiving knowledge that such circumstances

 

 54



    Toyota - 364 Day Credit Agreement (2017)



 

no longer exist). If a Lender shall determine that it may not lawfully continue
to maintain and fund any of its outstanding Eurocurrency Rate Loans to maturity
and shall so specify in a notice pursuant to the preceding sentence, upon
receipt of such notice, the applicable Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in US Dollars, convert all Eurocurrency Rate Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans. Upon any such prepayment or
conversion, the applicable Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

 

(b)       [Reserved.]

 

(c)        Notwithstanding any other provision of this Agreement, if in respect
of any Loan made under this Agreement to TFA, it becomes unlawful or impossible
(as a result of a change in law or regulation) in any jurisdiction for a Lender
to perform any of its obligations as contemplated by this Agreement or to fund
or maintain its participation in any Loan:

 

(i)such Lender shall forthwith notify the Australian Sub-Agent and TFA;

 

(ii)such Lender’s obligations under this Agreement in respect to such Loan are
immediately suspended for the duration of such illegality or other effect;

 

(iii)such Lender may, by notice to the Australian Sub-Agent and TFA, cancel such
Lender’s available Tranche C Commitment with immediate effect;

 

(iv)without limiting Sections 3.2(c)(ii) and 3.2(c)(iii), such Lender shall
consult and negotiate in good faith with TFA for a period not exceeding 30 days
with a view to determining whether amendments can be made to this Agreement to
enable all or a part of such Loan to continue to be provided to TFA; and

 

(v)if no such amendments are agreeable to TFA and such Lender and the illegality
or other effect is continuing:

 

(1)such Lender or TFA may notify the other party and the Australian Sub-Agent
that such Loan is to be terminated and, to the extent it has not already been so
cancelled in accordance with Section 3.2(c)(iii), such Lender’s available
Tranche C Commitment will be cancelled as of the ninetieth day after the date
such notice is delivered to the other party; and

 

(2)TFA shall repay such Loan, together with all accrued but unpaid interest and
other unpaid amounts owing in respect of such Loan, in full on:

 

 55



    Toyota - 364 Day Credit Agreement (2017)



 

(A)the later of the last day of the current Interest Period for such Loan and
the ninetieth day after notice has been given in accordance with Section
3.2(c)(v)(1); or

 

(B)if earlier, the last day of any applicable grace period permitted by law.

 

Section 3.3 Inability to Determine Rates. (a) If the applicable Required Lenders
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (a) deposits (whether
in US Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in US Dollars or an Alternative Currency) made to a Borrower, or
(c) the Eurocurrency Base Rate for any requested Interest Period with respect to
a proposed Eurocurrency Rate Loan made to a Borrower does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify such Borrower and each Lender. Thereafter, the
obligation of the appropriate Lenders to make or maintain Eurocurrency Rate
Loans in the affected currency or currencies to such Borrower shall be suspended
until the Administrative Agent (upon the instruction of the applicable Required
Lenders) revokes such notice (which revocation shall be made promptly upon such
instruction from the applicable Required Lenders). Upon receipt of such notice,
the applicable Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

 

(b)       If the Australian Sub-Agent determines that, in relation to a Tranche
C Loan for any Interest Period,

 

(i)at or about 1:00 p.m. (Sydney time) on the first day of the relevant Interest
Period the Bank Bill Rate is not available and none or only one of the
Australian Reference Banks supplies a rate to the Australian Sub-Agent to
determine the Bank Bill Rate for the relevant currency and period (in which case
each Tranche C Lender will be an “Affected Tranche C Lender”); or

 

(ii)in relation to a Tranche C Loan for which the interest rate per annum was to
have been Bank Bill Rate, before 5:00 p.m. (Sydney time) on the Business Day
after the first day of the relevant Interest Period, the Australian Sub-Agent
receives notifications from a Tranche C Lender or Tranche C Lenders whose
participations in that Tranche C Loan exceed 50% of that Tranche C Loan, that as
a result of market circumstances not limited to it the cost to it of funding its
participation in the Tranche C Loan is or would be in excess of Bank Bill Rate
(in which case an “Affected Tranche C Lender” will be each Tranche C Lender
which gives such a notification).

 

 56



    Toyota - 364 Day Credit Agreement (2017)



 

 

then it shall promptly notify TFA and the Tranche C Lenders, and the rate of
interest on each Affected Tranche C Lender's participation in that Tranche C
Loan for the Interest Period shall be the rate per annum which is the sum of:

 

(x)the Applicable Rate; and

 

(y)the rate notified to the Australian Sub-Agent by that Affected Tranche C
Lender as soon as practicable and in any event no later than the Business Day
before interest is due to be paid in respect of that Interest Period, to be that
which expresses as a percentage rate per annum the cost to that Affected Tranche
C Lender of funding its participation in that Tranche C Loan from whatever
source or sources it may reasonably select.

 

Each Affected Tranche C Lender shall determine the rate notified by it under
sub-paragraph (b)(y) above in good faith. The rate so notified and any other
notification under this Section 3.3(b) will be conclusive and binding on the
parties in the absence of manifest error.

 

Section 3.4 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

 

(a)       If on or after the date hereof, in the case of either Eurocurrency
Rate Loans or Tranche C Loans, any Lender determines that as a result of a
Regulatory Change, there shall be a material increase in the cost to such Lender
of agreeing to make or making, continuing, converting to, funding or maintaining
Eurocurrency Rate Loans or Tranche C Loans or a reduction in the amount received
or receivable by such Lender in connection with any Eurocurrency Rate Loan or
Tranche C Loan (excluding for purposes of this subsection (a) reserve
requirements utilized in the determination of the Eurocurrency Rate), then from
time to time within 15 days of demand by such Lender setting forth the amount or
amounts necessary to compensate such Lender, together with a reasonable basis
therefor (with a copy of such demand to the Administrative Agent), subject to
Section 3.4(c), the applicable Borrower shall pay to such Lender such additional
amounts as are sufficient to compensate such Lender for such increased cost
incurred or reduction suffered.

 

(b)       If any Lender determines that the introduction of any Law after the
date hereof regarding capital adequacy or liquidity or any change therein or in
the interpretation thereof, or compliance by such Lender (or its Lending Office)
therewith or as a result of any Regulatory Change, has the effect of materially
reducing the rate of return on the capital of, or imposing material additional
costs associated with liquidity requirements imposed by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States financial regulatory
authorities on, such Lender or any corporation controlling such Lender as a
direct consequence of such Lender’s obligations hereunder, then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), subject to Section 3.4(c),the applicable Borrower shall
pay within 15 days of demand by such Lender such additional amounts as are
sufficient to compensate such Lender for such reduction suffered.

 

 57



    Toyota - 364 Day Credit Agreement (2017)



 

(c)       Promptly after receipt of knowledge of any Regulatory Change or other
event that will entitle any Lender to compensation under this Section 3.4, such
Lender shall give notice thereof to the applicable Borrower and the
Administrative Agent certifying the basis for such request for compensation in
accordance with Section 3.6(a) and shall (i) exercise reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
minimize any such increased cost and (ii) designate a different Lending Office
if such designation will avoid, or reduce the amount of, compensation payable
under this Section 3.4 and will not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender. Notwithstanding anything
in Sections 3.4(a) or 3.4(b) to the contrary, no Borrower shall be obligated to
compensate any Lender for any amount arising or accruing before 90 days prior to
the date on which such Lender gives notice to such Borrower and the
Administrative Agent under this Section 3.4(c) (except that, if the Regulatory
Change or other event giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(d)       Notwithstanding anything to the contrary contained in this Agreement,
(i) this Section 3.4 shall not apply to taxes, and (ii) all indemnification
(including with respect to increased costs and reduction in amounts received)
relating to or attributable to taxes shall be governed solely and exclusively by
Section 3.1.

 

(e)        The agreements in this Section shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations.

 

(f)        Notwithstanding any other provision in this Section, no Lender shall
demand compensation for any increased cost pursuant to this Section if it shall
not at the time be the general policy or practice of such Lender to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements; provided that no Lender shall be required to disclose any
confidential or proprietary information in respect of such demand.

 

Section 3.5 Funding Losses. Within 15 days after delivery of the certificate
described in the Section 3.6(a) by any Lender (with a copy to the Administrative
Agent) from time to time, each Borrower shall promptly compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of each of the following (except to the extent incurred by any
Lender as a result of any action taken pursuant to Section 3.2):

 

(a)       any continuation, conversion, payment or prepayment of any Loan made
to such Borrower other than a Base Rate Loan or a Canadian Prime Rate Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

 

(b)       any failure by such Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan or a Canadian Prime Rate Loan on the date or in the
amount notified by such Borrower;

 

 58



    Toyota - 364 Day Credit Agreement (2017)



 

(c)       any failure by any Borrower to make payment of any Loan (or interest
due thereon) denominated in an Alternative Currency or Australian Dollars on its
scheduled due date or any payment thereof in a different currency; or

 

(d)       any assignment of a Eurocurrency Rate Loan or Tranche C Loans on a day
other than the last day of the Interest Period therefor as a result of a request
by such Borrower pursuant to Section 9.17;

 

including any foreign exchange loss and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
but excluding loss of anticipated profits or margin for the period after which
any such payment or failure to convert, borrow or prepay. The applicable
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

 

The agreements in this Section shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.

 

Section 3.6 Matters Applicable to all Requests for Compensation.

 

(a)       A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder shall be conclusive and
binding upon all parties hereto in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.

 

(b)       If (i) the obligation of any Lender to make Eurocurrency Rate Loans
shall be suspended pursuant to Section 3.2 or (ii) any Lender has demanded
compensation under Section 3.1 or Section 3.4 with respect to Eurocurrency Rate
Loans, the applicable Borrower may give notice to such Lender through the
Administrative Agent that, unless and until such Lender notifies such Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer exist, effective 5 Business Days after the date of such notice from
such Borrower (A) all Loans which would otherwise be made by such Lender as
Eurocurrency Rate Loans shall be made instead as Base Rate Loans (on which
interest and principal shall be payable contemporaneously with the related
Eurocurrency Rate Loans of the other Lenders), and (B) after each of such
Lender’s Eurocurrency Rate Loans has been repaid, all payments of principal
which would otherwise be applied to Eurocurrency Rate Loans shall be applied to
repay such Lender’s Base Rate Loans instead.

 

(c)       If any Lender makes a claim for compensation or other payment under
Section 3.1 or Section 3.4 or if any Lender determines that it is unlawful or
impermissible for it to make, maintain or fund Eurocurrency Rate Loans pursuant
to Section 3.2, the applicable Borrower may replace such Lender in accordance
with Section 9.17.

 

(d)       Prior to giving notice pursuant to Section 3.2 or to demanding
compensation or other payment pursuant to Section 3.1 or Section 3.4, each
Lender shall consult with the

 

 59



    Toyota - 364 Day Credit Agreement (2017)



 

applicable Borrower and the Administrative Agent with reference to the
circumstances giving rise thereto; provided that nothing in this Section 3.6(d)
shall limit the right of any Lender to require full performance by such Borrower
of its obligations under such Sections.

 

ARTICLE IV

 

CONDITIONS

 

Section 4.1 Effectiveness. This Agreement shall become effective, and the
commitments under each of the Existing Credit Facilities shall be automatically
terminated, on the date that each of the following conditions shall have been
satisfied:

 

(a)       Receipt by the Administrative Agent of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
applicable Borrower, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and its
legal counsel:

 

(i)       executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent and each Borrower;

 

(ii)       a Note executed by each Borrower in favor of each Lender requesting a
Note;

 

(iii)       such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents;

 

(iv)       such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed,
and that such Borrower is validly existing, in good standing and qualified to
engage in business, in its jurisdiction of organization;

 

(v)       a favorable opinion of Eversheds Sutherland (US) LLP, counsel to TMCC,
addressed to the Administrative Agent and each Lender;





 

(vi)       a favorable opinion of Pietrantoni Méndez & Alvarez LLP, counsel to
TCPR, addressed to the Administrative Agent and each Lender;

 

(vii)       a favorable opinion of Stikeman Elliott LLP, counsel to TCCI,
addressed to the Administrative Agent and each Lender;

 

 60



    Toyota - 364 Day Credit Agreement (2017)



 

(viii)       favorable opinions of Freshfields Bruckhaus Deringer LLP, counsel
to TMFNL, TFSUK, TKG and TLG, addressed to the Administrative Agent and each
Lender;

 

(ix)       a favorable opinion of King & Wood Mallesons, counsel to TFA,
addressed to the Administrative Agent and each Lender;

 

(x)       on the Closing Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate of a Responsible Officer of each Borrower, stating that:

 

(A) the representations and warranties contained in Article V hereof are correct
on and as of the Closing Date; and

 

(B)  no event has occurred and is continuing that constitutes a Default; and

 

(xi)       such other assurances, certificates, documents or consents as the
Administrative Agent, the Swing Line Lenders or the applicable Required Lenders
reasonably may require.

 

(b)       Any fees required to be paid pursuant to the Fee Letters on or before
the Closing Date shall have been paid.

 

(c)       The Borrowers shall have paid in full all indebtedness, interest, fees
and other amounts outstanding under each Existing Credit Facility and each
Existing Credit Facility shall have been terminated. Each of the Lenders that is
a party to any Existing Credit Facility hereby waives, upon execution of this
Agreement, any applicable requirement of prior notice under such credit
agreement relating to the termination of commitments thereunder.

 

Without limiting the generality of the provisions of Section 8.3, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 4.2 Conditions to all Loans. The obligation of each Lender to honor any
Request for Loans (other than a Committed Loan Notice requesting only a
conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans or Tranche C Loans) made by any Borrower is subject to
the following conditions precedent:

 

(a)       The representations and warranties of such Borrower contained in
Article V (except for the representations and warranties set forth in Section
5.4(b) or 5.5(a), the accuracy of which it is expressly agreed shall not be a
condition to making Loans) shall be true and correct in all material respects on
and as of the date of such Loan, except (A) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be

 

 61



    Toyota - 364 Day Credit Agreement (2017)



 

true and correct as of such earlier date, (B) for purposes of this Section 4.2,
the representations and warranties contained in Section 5.4(a) shall be deemed
to refer to the most recent statements furnished from time to time pursuant to
Section 6.1(a) and (C) the representations and warranties contained in Section
5.1 and Section 5.2(ii) shall be true and correct in all respects.

 

(b)       No Default with respect to such Borrower shall exist, or would result
from such proposed Loan.

 

(c)       The Applicable Agent or appropriate Swing Line Agent, as applicable,
shall have received a Request for Loans in accordance with the requirements
hereof.

 

Each Request for Loans (other than a Committed Loan Notice requesting only a
conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans or Tranche C Loans) submitted by any Borrower shall be
deemed to be a representation and warranty by such Borrower that the conditions
specified in Sections 4.2(a) and (b) have been satisfied on and as of the date
of the applicable Loans.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders, as to itself only and not as to any other Borrower, that:

 

Section  5.1 Corporate Existence and Power. Such Borrower (a) is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization, (b) has all organizational powers and (c) is qualified to carry on
its business as now conducted under the Laws of each jurisdiction where the
conduct of its business requires such qualification; except in the case referred
to in clause (c), to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect with respect to such Borrower.

 

Section  5.2 Corporate and Governmental Authorization: No Contravention. The
execution, delivery and performance by such Borrower of this Agreement and each
other Loan Document are within such Borrower’s organizational powers, have been
duly authorized by all necessary organizational action, require no action by or
in respect of, or filing with, any Governmental Authority except such as have
been obtained and do not contravene, or constitute a default under, (i) any
provision of the Organization Documents of such Borrower, (ii) any provision of
applicable Law or (iii) any provision of any agreement, judgment, injunction,
order, decree or other instrument binding upon such Borrower or any of its
Subsidiaries, and in each case referred to in clauses (ii) and (iii), where such
contravention or default, individually or in the aggregate, would be reasonably
likely to have a Material Adverse Effect with respect to such Borrower.

 

Section  5.3 Binding Effect. This Agreement constitutes a valid and binding
agreement of such Borrower and each other Loan Document, when executed and
delivered by such Borrower in accordance with this Agreement, will constitute a
valid and binding obligation of such

 

 62



    Toyota - 364 Day Credit Agreement (2017)



 

Borrower, in each case enforceable in accordance with its terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

Section  5.4 Financial Statements.

 

(a)       The Audited Financial Statements applicable to such Borrower (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present in all material respects (A) in the case of TMCC, the consolidated
financial position of TMCC and its Consolidated Subsidiaries as of such date and
their consolidated results of operations and cash flows for such fiscal year,
(B) in the case of TFSUK, the consolidated financial position of TFSUK and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations for such fiscal year, (C) in the case of TKG, the consolidated
financial position of TKG and its Consolidated Subsidiaries as of such date and
their consolidated results of operations for such fiscal year, (D) in the case
of TFA, the consolidated financial position of TFA and its Consolidated
Subsidiaries as of such date and their consolidated results of operations for
such fiscal year and (E) in the case of each other Borrower, the financial
position of such Borrower as of such date and its results of operations and cash
flow for such fiscal year.

 

(b)       Except as publicly disclosed, since the date of the Audited Financial
Statements, there has been no material adverse change in the business, financial
position or results of operations of such Borrower and its Consolidated
Subsidiaries, considered as a whole.

 

Section  5.5 Litigation. There is no action, suit or proceeding pending against,
or to the knowledge of such Borrower threatened against or affecting, such
Borrower or any of its Subsidiaries before any court, arbiter, or Governmental
Authority (a) in which there is a reasonable likelihood of an adverse decision
which would have a Material Adverse Effect with respect to such Borrower, or (b)
which contests the validity of this Agreement or any Loan Document.

 

Section  5.6 Taxes. Such Borrower has paid or caused to be paid duly and within
any appropriate time limits all material taxes, except (a) any tax that is being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or (b) to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 

Section  5.7 Not an Investment Company. Such Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

Section  5.8 Disclosure. All written information heretofore furnished by such
Borrower to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such written information hereafter furnished by such Borrower to the
Administrative Agent or any Lender, taken as a whole, will be true and accurate
in every material respect, on the date as of which such information is delivered
or certified; provided that, with respect to projected financial information,
the Borrowers represent only that such information was prepared in good faith
based upon assumptions believed by them

 

 63



    Toyota - 364 Day Credit Agreement (2017)



 

to be reasonable at the time of preparation (it being understood that
projections are not to be viewed as facts and that actual results may differ
significantly from such projections).

 

Section  5.9 Representations as to Non-US Obligors. Each of TMFNL, TFSUK, TLG,
TCCI, TKG and TFA (each, a “Non-US Obligor”) additionally represents and
warrants to the Administrative Agent and the Lenders that:

 

(a)       Such Non-US Obligor is subject to Laws with respect to its obligations
under this Agreement and the other Loan Documents to which it is a party
(collectively as to such Non-US Obligor, the “Applicable Non-US Obligor
Documents”), and the execution, delivery and performance by such Non-US Obligor
of the Applicable Non-US Obligor Documents constitute and will constitute
private and commercial acts and not public or governmental acts. Neither such
Non-US Obligor nor any of its property has any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) under
the laws of the jurisdiction in which such Non-US Obligor is organized and
existing in respect of its obligations under the Applicable Non-US Obligor
Documents.

 

(b)       The Applicable Non-US Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Non-US Obligor is organized and
existing for the enforcement thereof against such Non-US Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Non-US Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Non-US Obligor Documents
that the Applicable Non-US Obligor Documents be filed, registered or recorded
with, or executed or notarized before, any court or other authority in the
jurisdiction in which such Non-US Obligor is organized and existing or that any
registration charge or stamp or similar tax be paid on or in respect of the
Applicable Non-US Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Non-US Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.

 

(c)       There are no Other Taxes imposed by any Governmental Authority in or
of the jurisdiction in which such Non-US Obligor is organized and existing on or
by virtue of the execution or delivery of the Applicable Non-US Obligor
Documents.

 

(d)       The execution, delivery and performance of the Applicable Non-US
Obligor Documents executed by such Non-US Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Non-US Obligor is
organized and existing, not subject to any notification or authorization except
(i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

 64



    Toyota - 364 Day Credit Agreement (2017)



 

Section  5.10 Representations as to TCPR. TCPR additionally represents and
warrants to the Administrative Agent and each Lender that it does not own
directly or indirectly in accordance with the attribution rules of Section
1092.01(a)(3)(B) of the Puerto Rico Code fifty percent (50%) or more of the
value of the stock of any Lender.

 

Section  5.11 Sanctions . Such Borrower is not currently the subject of any
Sanctions, nor, to the knowledge of such Borrower, is any director, officer or
employee of such Borrower currently the subject of any Sanctions applicable to
such Borrower.

 

The representation given in this Section 5.11 shall not be made by nor apply to
any Borrower that qualifies as a resident party domiciled in the Federal
Republic of Germany (Inländer) within the meaning of Sect. 2 paragraph 15 German
Foreign Trade Act (Außenwirtschaftsgesetz) in so far as it would result in a
violation of or conflict with Sect. 7 German Foreign Trade Regulation
(Außenwirtschaftsverordnung), any provision of Council Regulation (EC) 2271/96
or any other anti-boycott statute.

 

ARTICLE VI

 

COVENANTS

 

Each Borrower agrees that, so long as any Lender has any Commitment hereunder to
such Borrower or any Loan or any Obligation of such Borrower hereunder shall
remain unpaid or unsatisfied:

 

Section  6.1 Information. Such Borrower will deliver to the Administrative Agent
and each of the Lenders:

 

(a)       as soon as available and in any event within 180 days after the end of
each fiscal year of such Borrower, a consolidated balance sheet or statement of
financial position of such Borrower and its Consolidated Subsidiaries as of the
end of such fiscal year and the related consolidated statements of income (or
comprehensive income) and cash flows for such fiscal year (to the extent that
such Borrower is required to prepare statements of cash flows in accordance with
GAAP), setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
nationally recognized standing;

 

(b)       as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of such Borrower, a
consolidated balance sheet of such Borrower and its Consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of income and
cash flows for such quarter and for the portion of such Borrower’s fiscal year
ended at the end of such quarter setting forth in the case of such statements of
income and cash flow in comparative form the figures for the corresponding
quarter and the corresponding portion of such Borrower’s fiscal year; provided,
however, that no Borrower other than TMCC and TCPR shall be required to provide
financial information under this subsection (b);

 

 65



    Toyota - 364 Day Credit Agreement (2017)



 

(c)       within 10 days after any Principal Officer of such Borrower obtains
knowledge of any Default in respect of such Borrower, if such Default is then
continuing, a certificate of a Principal Officer of such Borrower setting forth
the details thereof and the action which such Borrower is taking or proposes to
take with respect thereto;

 

(d)       promptly after the same are available, copies of all registration
statements (other than exhibits thereto and any registration statements (x) on
Form S-3 or its equivalent or (y) in connection with asset securitization
transactions) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which such Borrower shall have filed in the United States with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934 and not otherwise
required to be delivered to the Administrative Agent pursuant hereto; and

 

(e)       from time to time such additional information regarding the financial
position or business of such Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.

 

Documents required to be delivered pursuant to Section 6.1(a), (b) or (d) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the earlier of the date (i) on which such Borrower posts such
documents, or provides a link thereto on such Borrower's website on the Internet
at the website address listed on Schedule 9.2; (ii) on which such documents are
posted on the Securities and Exchange Commission’s website (www.sec.gov) or on
the website for the London Stock Exchange (www.londonstockexchange.com); or
(iii) on which such documents are posted on such Borrower’s behalf on any
website to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website such as IntraLinks or DebtDomain or whether
sponsored by the Administrative Agent); provided that (i) such Borrower shall
deliver electronic copies of such documents to the Administrative Agent if any
Lender requests such Borrower to deliver such copies, each time such request is
made and (ii) such Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent, which shall notify the Lenders, of
the posting of any such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by any Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent, the
Sub-Agents and the Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Administrative Agent, the Sub-Agents, the Arrangers and
each Borrower hereby agree that (w) no Borrower Materials shall be made
available to Public Lenders unless such Borrower has clearly and conspicuously
marked such Borrower Materials “PUBLIC” which, at a minimum, shall mean that the
word “PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials

 

 66



    Toyota - 364 Day Credit Agreement (2017)



 

“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Sub-Agents, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 9.8); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent, the Sub-Agents and the Arrangers shall treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

Section  6.2 [Reserved].

 

Section 6.3 Preservation and Maintenance of Corporate Existence. Such Borrower
will preserve, renew and keep in full force and effect, and will cause each
Significant Subsidiary to preserve, renew and keep in full force and effect,
their respective corporate existence and their respective rights, privileges and
franchises necessary or desirable in the normal conduct of business; provided
that neither such Borrower nor any of its Significant Subsidiaries shall be
required to preserve any right, privilege or franchise to the extent the
non-preservation of such right, privilege or franchise would not reasonably be
expected to have a Material Adverse Effect with respect to such Borrower or such
Significant Subsidiary; and provided further that nothing in this Section 6.3
shall prohibit (i) any merger or consolidation involving such Borrower which is
permitted by Section 6.6, (ii) the merger of a Significant Subsidiary into such
Borrower or the merger or consolidation of a Significant Subsidiary with or into
another Person if the corporation surviving such consolidation or merger is a
Significant Subsidiary and if, in each case, after giving effect thereto, no
Default with respect to such Borrower shall have occurred and be continuing or
(iii) the termination of the corporate existence of any Significant Subsidiary
if such Borrower in good faith determines that such termination is in the best
interest of such Borrower and is not materially disadvantageous to the Lenders.

 

Section  6.4 Compliance with Laws. Such Borrower will comply, and cause each
Significant Subsidiary to comply, with all applicable Laws (including, without
limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) except (i) where failure to do so would not reasonably be expected
to result in (x) a Material Adverse Effect with respect to such Borrower or
Significant Subsidiary or (y) a material impairment of the rights and remedies
of the Administrative Agent or any Lender under this Agreement or (ii) where the
necessity of compliance therewith is contested in good faith by appropriate
proceedings.

 

Section  6.5 Negative Pledge. Such Borrower will not pledge or otherwise subject
to any lien any property or assets of such Borrower to secure any indebtedness
for borrowed money incurred, issued, assumed or guaranteed by such Borrower
unless the Loans and the Obligations of such Borrower under this Agreement are
secured by such pledge or lien equally and ratably with all other indebtedness
secured thereby so long as such other indebtedness shall be so secured;
provided, however, that such covenant will not apply to liens securing
indebtedness which do not in the aggregate at any one time outstanding exceed
20% of Net Tangible Assets (as defined below) of such Borrower and its
Consolidated Subsidiaries and also will not apply to:

 

 67



    Toyota - 364 Day Credit Agreement (2017)



 

(a)       the pledge of any assets of such Borrower to secure any financing by
such Borrower of the exporting of goods to or between, or the marketing thereof
in, jurisdictions other than the United States (as to TMCC only), Puerto Rico
(as to TCPR only), Canada (as to TCCI only), the Netherlands (as to TMFNL only),
Germany (as to TKG and TLG only), Australia (as to TFA only) and the United
Kingdom (as to TFSUK only) in connection with which such Borrower reserves the
right, in accordance with customary and established banking practice, to
deposit, or otherwise subject to a lien, cash, securities or receivables, for
the purpose of securing banking accommodations or as the basis for the issuance
of bankers’ acceptances or in aid of other similar borrowing arrangements;

 

(b)       the pledge of receivables of such Borrower payable in currencies other
than US Dollars to secure borrowings in jurisdictions other than the United
States (as to TMCC only), Puerto Rico (as to TCPR only), Canada (as to TCCI
only), the Netherlands (as to TMFNL only), Germany (as to TKG and TLG only),
Australia (as to TFA only) and the United Kingdom (as to TFSUK only);

 

(c)       any deposit of assets of such Borrower in favor of any governmental
bodies to secure progress, advance or other payments under a contract or
statute;

 

(d)       any lien or charge on any property of such Borrower, tangible or
intangible, real or personal, existing at the time of acquisition or
construction of such property (including acquisition through merger or
consolidation) or given to secure the payment of all or any part of the purchase
or construction price thereof or to secure any indebtedness incurred prior to,
at the time of, or within one year after, the acquisition or completion of
construction thereof for the purpose of financing all or any part of the
purchase or construction price thereof;

 

(e)       bankers’ liens or rights of offset (including any pledges further to
general terms and conditions of a Dutch bank);

 

(f)       any lien securing the performance of any contract or undertaking not
directly or indirectly in connection with the borrowing of money, obtaining of
advances or credit or the securing of debt, if made and continuing in the
ordinary course of business;

 

(g)       any lien to secure non-recourse obligations in connection with such
Borrower’s engaging in leveraged or single-investor lease transactions;

 

(h)       any lien to secure payment obligations with respect to (x) rate swap
transactions, swap options, basis swaps, forward rate transactions, commodity
swaps, commodity options, equity or equity index swaps, equity or equity index
options, bond options, interest rate options, foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, credit
protection transactions, credit swaps, credit default swaps, credit default
options, total return swaps, credit spread transactions, repurchase
transactions, reverse repurchase transactions, buy/sell-back transactions,
securities lending transactions, weather index transactions, or forward
purchases or sales of a security, commodity or other financial instrument or
interest (including any option with respect to any of these transactions), or
(y) transactions that are similar to those described above;

 

 68



    Toyota - 364 Day Credit Agreement (2017)



 

(i)       for the avoidance of doubt, any lien or security interest granted or
arising in connection with a bona fide securitization transaction by which such
Borrower sells vehicle loan receivables, vehicle installment contracts, vehicle
leases (together with or without the underlying vehicles), and/or other accounts
receivable or assets, the records relating thereto and the proceeds, rights and
benefits accruing to it thereunder (the “Securitized Assets”) and underlying
vehicles or assets if not included with the Securitized Assets to a trust or
entity established for the purpose of, among other things, purchasing, holding
or owning Securitized Assets;

 

(j)       any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any lien, charge or pledge
referred to in the foregoing clauses (a) to (i), inclusive, of this Section 6.5;
provided, however, that the amount of any and all obligations and indebtedness
secured thereby shall not exceed the amount thereof so secured immediately prior
to the time of such extension, renewal or replacement and that such extension,
renewal or replacement shall be limited to all or a part of the property which
secured the charge or lien so extended, renewed or replaced (plus improvements
on such property); and

 

(k)       in the case of TFA, any security interest provided for by one of the
following transactions if the transaction does not secure payment or performance
of an obligation: (a) a transfer of an account or chattel paper; (b) a
commercial consignment; or (c) a PPS lease, where “account”, “chattel paper”,
“commercial consignment” and “PPS lease” have the same meanings given to them in
the Personal Property Securities Act 2009 of Australia.

 

“Net Tangible Assets” means, with respect to any Borrower, the aggregate amount
of assets (less applicable reserves and other properly deductible items) of such
Borrower and its Consolidated Subsidiaries after deducting therefrom all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles of such Borrower and its Consolidated
Subsidiaries, all as set forth on the most recent balance sheet of such Borrower
and its Consolidated Subsidiaries prepared in accordance with GAAP.

 

Section  6.6 Consolidations. Mergers and Sales of Assets. (a) Such Borrower
shall not consolidate with or merge into any other Person or convey, transfer or
lease (whether in one transaction or in a series of transactions) all or
substantially all of its properties and assets to any Person, unless:

 

(i)       the Person formed by such consolidation or into which such Borrower is
merged or the Person which acquires by conveyance or transfer, or which leases,
all or substantially all of the properties and assets of such Borrower shall be
a Person organized and existing under the Laws of the jurisdiction of
organization of such Borrower, the United States of America, any State thereof,
the District of Columbia or Puerto Rico or, in the case of TCCI, Canada or any
province of Canada or, in the case of TFA, the Commonwealth of Australia or any
political sub-division thereof (the “Successor Corporation”) and shall expressly
assume, by an amendment or supplement to this Agreement, signed by such Borrower
and such Successor Corporation and delivered to the Administrative Agent, such
Borrower’s obligation with respect to the due and punctual payment of the
principal of and interest on all the Loans made to such Borrower and the due and
punctual payment of all other Obligations payable by such

 

 69



    Toyota - 364 Day Credit Agreement (2017)



 

Borrower hereunder and the performance or observance of every covenant herein on
the part of such Borrower to be performed or observed;

 

(ii)       immediately after giving effect to such transaction and treating any
indebtedness which becomes an obligation of such Borrower as a result of such
transaction as having been incurred by such Borrower at the time of such
transaction, no Default with respect to such Borrower shall have happened and be
continuing;

 

(iii)       if, as a result of any such consolidation or merger or such
conveyance, transfer or lease, properties or assets of such Borrower would
become subject to a mortgage, pledge, lien, security interest or other
encumbrance which would not be permitted by Section 6.5 hereof, such Borrower or
the Successor Corporation, as the case may be, takes such steps as shall be
necessary effectively to secure the Loans and the Obligations of such Borrower
under this Agreement equally and ratably with (or prior to) all indebtedness
secured thereby; and

 

(iv)       such Borrower has delivered to the Administrative Agent a certificate
signed by a Responsible Officer, together with, in the case of consolidation or
merger in which such Borrower is not the surviving Person, (A) a written opinion
or opinions of counsel satisfactory to the Administrative Agent (who may be
counsel to such Borrower), stating that such amendment or supplement to this
Agreement complies with this Section 6.6 and that all conditions precedent
herein provided for relating to such transaction have been complied with, and
(B) any materials or information reasonably requested by any Lender through the
Administrative Agent to comply with “know your customer” or similar
identification procedures under applicable laws and regulations.

 

(b)       Upon any consolidation or merger or any conveyance, transfer or lease
of all or substantially all of the properties and assets of such Borrower in
accordance with Section 6.6(a), the Successor Corporation shall succeed to, and
be substituted for, and may exercise every right and power of, such Borrower
under this Agreement and the Loans with the same effect as if the Successor
Corporation had been named as a Borrower therein and herein, and thereafter,
such Borrower, except in the case of a lease of such Borrower’s properties and
assets, shall be released from its liability as obligor on any of the Loans and
under this Agreement.

 

Section  6.7 Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by such Borrower for its general corporate purposes and
will not be used directly, or knowingly indirectly, (a) to support activity in
or with a country officially sanctioned by the United States, the United Nations
or the European Union, (b) to fund activities or business of any Designated
Person subject to official Sanctions imposed by the United States, the United
Nations, Her Majesty's Treasury of the United Kingdom or the European Union,
except to the extent such activity or business would not be prohibited for a
U.S., U.K. or European Union person pursuant to Sanctions or (c) for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977 or other applicable Anti-Corruption Law. None of such proceeds will
be used, directly or indirectly for the purpose, whether immediate, incidental
or ultimate of buying or carrying any “margin stock”

 

 70



    Toyota - 364 Day Credit Agreement (2017)



 

within the meaning of Regulation U. After application of the proceeds of any
Loan, not more than 25% of the assets of the Borrower of such Loan that are
subject to a restriction on sale, pledge, or disposal under this Agreement will
be represented by "margin stock," as that term is defined in Regulation U of the
Board of Governors of the United States Federal Reserve System. During the
Tranche A Availability Period, the Tranche B Availability Period, and the
Tranche C Availability Period, as applicable, subject to the other terms and
conditions of this Agreement, such Borrower may request and use the proceeds of
Loans of one Type to repay outstanding Loans of another Type and to repay
outstanding Swing Line Loans.

 

The covenant given in this Section 6.7 shall not be made by nor apply to any
Borrower that qualifies as a resident party domiciled in the Federal Republic of
Germany (Inländer) within the meaning of Sect. 2 paragraph 15 German Foreign
Trade Act (Außenwirtschaftsgesetz) in so far as it would result in a violation
of or conflict with Sect. 7 German Foreign Trade Regulation
(Außenwirtschaftsverordnung), any provision of Council Regulation (EC) 2271/96
or any other anti-boycott statute.

 

ARTICLE VII

 

DEFAULTS

 

Section  7.1 Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing with respect to a Borrower:

 

(a)       such Borrower shall fail to pay when due any principal of any Loan
made to it or shall fail to pay within 5 days of the due date thereof any
interest on any Loan, any fees or any other amount payable by it hereunder;

 

(b)       such Borrower shall fail to observe or perform any covenant contained
in Section 6.1(c), Section 6.5, Section 6.6 or Section 6.7;

 

(c)       such Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a) or
(b) above) for 30 days after notice thereof has been given to such Borrower by
the Administrative Agent at the request of any Lender;

 

(d)       any representation or warranty made by such Borrower in this Agreement
or in any certificate or other document delivered pursuant to this Agreement
shall prove to have been incorrect in any material respect when made (or deemed
made);

 

(e)       indebtedness for borrowed money of such Borrower and any of its
Subsidiaries in an aggregate outstanding amount in excess of (i) in the case of
TMCC, US$600,000,000 or its Dollar Equivalent, (ii) in the case of TFSUK, TMFNL,
TCCI or TFA, US$150,000,000 or its Dollar Equivalent and (iii) in the case of
each other Borrower, US$100,000,000 or its Dollar Equivalent, shall not be paid
when due or shall be accelerated prior to its stated maturity date and, within
10 days after written notice thereof is given to such Borrower(s) by the

 

 71



    Toyota - 364 Day Credit Agreement (2017)



 

Administrative Agent, such indebtedness shall not be discharged or such
acceleration shall not be rescinded or annulled;

 

(f)       such Borrower or any Significant Subsidiary of such Borrower shall
commence or consent to the commencement of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator (which, in the case of TFA, shall include any
administrator, receiver and manager or controller as defined in the Australian
Corporations Act) or similar officer for it or for all or any material part of
its property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator (which, in the case of TFA, shall include any administrator,
receiver and manager or controller as defined in the Australian Corporations
Act) or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for 90 calendar
days; or any proceeding under any Debtor Relief Law relating to any such Person
or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for 90 calendar days, or an
order for relief is entered in any such proceeding; provided that, as to TKG, a
mere notification of an imminent illiquidity pursuant to Section 46(b)
sub-section 1, second half sentence of the German Banking Act
(Kreditwesengesetz) to BaFin shall not be an Event of Default;

 

(g)       any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of US$600,000,000 which it shall have become
liable to pay under Title IV of ERISA or as a result of one or more of the
following: (i) termination of a Plan by any member of an ERISA Group, any plan
administrator or any combination of the foregoing; (ii) the PBGC instituting
proceedings under Title IV of ERISA to terminate, or to cause a trustee to be
appointed to administer any Plan, or the PBGC being entitled to obtain a decree
adjudicating that any Plan must be terminated; or (iii) a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which would cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $600,000,000; provided that no Default or Event of Default under this Section
7.1(g) shall be deemed to have occurred if any Borrower or member of the ERISA
Group shall have made arrangements satisfactory to the PBGC and the Required
Lenders to discharge or otherwise satisfy such liability (including by the
posting of a bond or other security);

 

(h)       judgments or orders for the payment of money in excess of (i) in the
case of TMCC, US$600,000,000 or its Dollar Equivalent, (ii) in the case of
TFSUK, TMFNL, TCCI or TFA, US$150,000,000 or its Dollar Equivalent and (iii) in
the case of each other Borrower, US$100,000,000 or its Dollar Equivalent, in the
aggregate shall be rendered against such Borrower or any Significant Subsidiary
of such Borrower and such judgments or orders shall continue unsatisfied and
unstayed for a period of 60 days (for this purpose, a judgment shall effectively
be stayed during a period when it is not yet due and payable), provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 7.1(h) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer,

 

 72



    Toyota - 364 Day Credit Agreement (2017)



 

which shall be rated at least “A” by A.M. Best Company, has been notified of,
and has not disputed the claim made for payment of, the amount of such judgment
or order; or

 

(i)       such Borrower shall cease to be a TMC Consolidated Subsidiary;

 

then, and in every such event, the Administrative Agent shall, at the request
of, or may, with the consent of, the applicable Required Lenders and after
notice to TMCC and the applicable Borrower (i) terminate the commitment of each
Lender to make Loans to such Borrower, and they shall thereupon terminate, and
(ii) declare the unpaid principal amount of all outstanding Loans made to such
Borrower, all interest accrued and unpaid thereon, and all other amounts owing
or payable hereunder or under any other Loan Document by such Borrower to be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by each Borrower;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans to such Borrower
shall automatically terminate, the unpaid principal amount of all outstanding
Loans made to such Borrower and all interest and other amounts as aforesaid
shall automatically become due and payable.

 

Section 7.2 Application of Funds. After the exercise of remedies provided for in
Section 7.1 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations of any Borrower
shall be applied by the Administrative Agent in the following order:

 

first, to payment of that portion of the Obligations of such Borrower
constituting fees, indemnities, expenses and other amounts (including Attorney
Costs and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

 

second, to payment of that portion of the Obligations of such Borrower
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the appropriate Lenders (including Attorney Costs and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;

 

third, to payment of that portion of the Obligations of such Borrower
constituting accrued and unpaid interest on the Loans, ratably among the
appropriate Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

fourth, to payment of that portion of the Obligations of such Borrower
constituting unpaid principal of the Loans, ratably among the appropriate
Lenders in proportion to the respective amounts described in this clause Fourth
held by them; and

 

fifth, the balance, if any, after all of the Obligations of such Borrower have
been indefeasibly paid in full, to such Borrower or as otherwise required by
Law.

 

 73



    Toyota - 364 Day Credit Agreement (2017)



 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Section 8.1 Appointment and Authorization of Administrative Agent. Each Lender
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or Participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

Section 8.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

 

Section 8.3 Liability of Administrative Agent. No Agent-Related Person shall (a)
be liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein) or (b) be responsible
in any manner to any Lender or Participant for any recital, statement,
representation or warranty made by any Borrower or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or Participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Borrower or any Affiliate thereof.

 

Section 8.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature,

 

 74



    Toyota - 364 Day Credit Agreement (2017)



 

resolution, representation, notice, consent, certificate, affidavit, letter,
facsimile or telephone message, electronic mail message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Borrowers), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the applicable Required Lenders as it deems appropriate and, if
it so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the applicable Required Lenders (or such greater number of Lenders as
may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

 

Section 8.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the applicable
Required Lenders in accordance with Article VII; provided, however, that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.

 

Section 8.6 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender acknowledges that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of each Borrower,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to a Borrower hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects,

 

 75



    Toyota - 364 Day Credit Agreement (2017)



 

operations, property, financial and other condition and creditworthiness of each
Borrower. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Borrower or any of its Affiliates which may come into the possession of any
Agent-Related Person.

 

Section 8.7 Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of the Borrowers and without limiting the obligation of the Borrowers to
do so), pro rata, and hold harmless each Agent-Related Person from and against
any and all Indemnified Liabilities incurred by it; provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
applicable Required Lenders shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section; provided, further, that such
Indemnified Liability was incurred by or asserted against such Agent-Related
Person acting as or for the Administrative Agent in connection with such
capacity. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrowers. The
undertaking in this Section shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

 

Section 8.8 Administrative Agent in its Individual Capacity. BNP Paribas and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each
Borrower and its Affiliates as though BNP Paribas were not the Administrative
Agent hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, BNP Paribas or its Affiliates may
receive information regarding a Borrower or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of a
Borrower or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to its
Loans, BNP Paribas shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent, and the terms “Lender” and “Lenders” include BNP
Paribas in its individual capacity.

 

 76



    Toyota - 364 Day Credit Agreement (2017)



 

Section 8.9 Successor Administrative Agent and Sub-Agents.

 

(a) The Administrative Agent and each Sub-Agent may resign as Administrative
Agent or Sub-Agent, as applicable, upon 30 days’ notice to the applicable
Lenders. If the Person serving as Administrative Agent or a Sub-Agent is a
Defaulting Lender pursuant to clause (e) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrowers and such Person, remove such Person as Administrative Agent or
Sub-Agent. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date. If (i) the Administrative Agent resigns or is
removed under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor administrative agent for the Lenders, which such successor
administrative agent shall have entered into a licensing arrangement with Markit
Group Ltd., (ii) the Canadian Sub-Agent resigns or is removed, the Required
Lenders referred to in paragraph (a) in the definition of “Required Lenders”
shall appoint from among the Tranche B Lenders a successor Canadian sub-agent,
which shall be a bank that is not a non-resident of Canada for purposes of Part
XIII of the Canadian ITA, (iii) the Australian Sub-Agent resigns or is removed,
the Required Lenders referred to in paragraph (a) in the definition of “Required
Lenders” shall appoint from among the Tranche C Lenders a successor Australian
sub-agent, and (iv) any Swing Line Agent resigns, the Required Lenders shall
appoint from among the Swing Line Lenders a successor replacement Swing Line
agent, which shall be a bank with an office in the United Kingdom, United
States, Canada or Australia, as applicable, or an Affiliate of any such bank
with an office in the United Kingdom, United States, Canada or Australia, as
applicable, which successor, in each case, shall consent to such appointment and
shall be consented to by the Borrowers in writing at all times other than during
the existence of an Event of Default (which consent of the Borrowers shall not
be unreasonably withheld). If no such successor is so appointed prior to the
effective date of the resignation or removal of the Administrative Agent or
applicable Sub-Agent, the Administrative Agent or Sub-Agent, as applicable, may
appoint, after consulting with the Lenders and the Borrowers, a successor which
meets the qualifications set forth above and consents to the appointment. Upon
the acceptance of its appointment as successor administrative agent or sub-agent
hereunder, the Person acting as such successor administrative agent or sub-agent
shall succeed to all the rights, powers and duties of the retiring or removed
Administrative Agent or Sub-Agent and the term “Administrative Agent” or
“Sub-Agent”, as applicable, shall mean such successor administrative agent or
sub-agent, and the retiring or removed Administrative Agent’s or Sub-Agent’s
appointment, powers and duties as Administrative Agent or Sub-Agent (and, in the
case of the Administrative Agent, the Administrative Agent’s licensing
arrangement with Markit) shall be terminated. After any retiring or removed
Administrative Agent’s or Sub-Agent’s resignation or removal hereunder as
Administrative Agent or Sub-Agent, the provisions of this Article VIII and
Sections 9.4 and 9.5 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent or Sub-Agent under
this Agreement. If no successor administrative agent or sub-agent, as
applicable, has accepted appointment as Administrative Agent or Sub-Agent by the
date which is 30 days following a retiring Administrative Agent’s or Sub-Agent’s
notice of resignation, the retiring Administrative Agent’s or Sub-Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of

 

 77



    Toyota - 364 Day Credit Agreement (2017)



 

the duties of the Administrative Agent or Sub-Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for above.

 

(b) Notwithstanding anything to the contrary contained herein, if at any time
BNP Paribas assigns all of its Commitments and Committed Loans pursuant to
subsection 9.7(b), BNP Paribas and its Affiliates may, upon 30 days’ notice to
the Borrowers, each resign as Swing Line Agent and Swing Line Lender. In the
event of any such resignation as Swing Line Agent and Swing Line Lender, the
Borrowers shall be entitled to appoint from among the Lenders successor Swing
Line Agent(s) and successor Swing Line Lender hereunder; provided, however, that
such successor Swing Line Agent(s) or successor Swing Line Lender consents to
such appointment; and provided further, however, that no failure by the
Borrowers to appoint any such successor shall affect the resignation of BNP
Paribas and its Affiliates as such Swing Line Agent and Swing Line Lender. If
BNP Paribas (and its Affiliates) resigns as a Swing Line Agent and Swing Line
Lender, it shall retain all the rights of such Swing Line Agent and Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.16(c). Upon
the appointment of successor Swing Line Agent(s) and Swing Line Lender, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Swing Line Agents and Swing Line Lender.

 

Section 8.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to a Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on such Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing by such Borrower and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.8 and Section 9.4) allowed in such
judicial proceeding; and

 

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent

 

 78



    Toyota - 364 Day Credit Agreement (2017)



 

and its agents and counsel, and any other amounts due the Administrative Agent
under Section 2.8 and Section 9.4. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

Section 8.11 Other Agents, Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “co-agent,” “book manager,” “lead manager,” “arranger,”
“lead arranger” or “co-arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of such Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

Section 8.12 Canadian Sub-Agent. The Canadian Sub-Agent is not a non-resident of
Canada for purposes of Part XIII of the Canadian ITA and, as such, it and not
the Administrative Agent has been designated under this Agreement to carry out
certain duties of the Administrative Agent in respect of TCCI. The Canadian
Sub-Agent shall be subject to each of the obligations in this Agreement to be
performed by the Administrative Agent, and each of TCCI and the Tranche B
Lenders agrees that the Canadian Sub-Agent shall be entitled to exercise each of
the rights and shall be entitled to each of the benefits of the Administrative
Agent under this Agreement as relate to the performance of its obligations
hereunder. References in Section 3.1 and in the definition of “Taxes” in Section
1.1 to the Administrative Agent shall also include the Canadian Sub-Agent.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1 Amendments, Etc. Except as otherwise set forth in the last sentence
of this Section, no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by any Borrower
therefrom, shall be effective unless in writing signed by the applicable
Required Lenders and the applicable Borrower, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a)       waive any condition set forth in Section 4.1(a) without the written
consent of each Lender;

 

(b)       extend or increase the Commitment or Commitment Cap of any Lender (or
reinstate any Commitment terminated pursuant to Section 7.1) without the written
consent of such Lender;

 

 79



    Toyota - 364 Day Credit Agreement (2017)



 



(c)       postpone any date fixed by this Agreement or any other Loan Document
for any scheduled payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby;

 

(d)       reduce the principal of, or the rate of interest specified herein on,
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby; provided, however, that only the consent of the applicable
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of any Borrower to pay interest at the Default Rate;

 

(e)       change Section 2.12 or Section 7.2 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each directly and adversely affected Lender;

 

(f)       amend Section 1.6 or the definition of “Alternative Currency” without
the written consent of each directly and adversely affected Lender; or

 

(g)       change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender that has a Commitment under the affected Tranche;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, directly and adversely affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (ii) no
amendment, waiver or consent shall, unless in writing and signed by a Swing Line
Lender in addition to the Lenders required above, directly and adversely affect
the rights or duties of such Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
applicable Swing Line Agent in addition to the Lenders required above, directly
and adversely affect the rights or duties of such Swing Line Agent under this
Agreement; and (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

 

In addition, notwithstanding anything in this Section to the contrary, if the
Administrative Agent and the Borrowers shall have jointly identified a manifest
error or any error or omission of a technical nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Borrowers
shall be permitted to amend such provision and, in each case, the Administrative
Agent shall promptly notify the Lenders of such amendment and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders to the Administrative Agent within 10 Business Days following receipt of
notice thereof.

 

Section 9.2 Notices and Other Communications; Facsimile Copies.

 

 80



    Toyota - 364 Day Credit Agreement (2017)



 

(a)       General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission), all such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)       if to a Borrower, the Administrative Agent or any Swing Line Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 9.2 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

 

(ii)       if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers and the
Administrative Agent.

 

Except as otherwise set forth herein, all such notices and other communications
shall be deemed to be given or made upon the earlier to occur of (i) actual
receipt by the relevant party hereto and (ii) (A) if delivered by hand or by
courier, when signed for by or on behalf of the relevant party hereto; (B) if
delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail (subject to the provisions
of subsection (c) below), when delivered; provided, however, that notices and
other communications to the Administrative Agent pursuant to Article II shall
not be effective until actually received by such Person. In no event shall a
voicemail message be effective as a notice, communication or confirmation
hereunder.

 

(b)       Effectiveness of Facsimile Documents and Signatures. Loan Documents
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on the Borrowers,
the Administrative Agent, the applicable Swing Line Agent(s) and the Lenders.
The Borrowers may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

 

(c)       Use of Electronic Mail. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, any
Swing Line Agent or any Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

 81



    Toyota - 364 Day Credit Agreement (2017)



 

(d)       Reliance by Administrative Agent, the Swing Line Agents and Lenders.
The Administrative Agent, the Swing Line Agents and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of a
Responsible Officer of a Borrower or any other Person designated in writing by a
Responsible Officer of a Borrower to the Administrative Agent and the applicable
Swing Line Agent even if (i) such notices were not otherwise made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Responsible Officer of a Borrower or any
other Person designated in writing by a Responsible Officer of a Borrower to the
Administrative Agent. All telephonic notices to and other communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

(e)       Designation of Representative for Borrowers. Each of TMCC, TCPR, TCCI
and TFA (each, an “Other Borrower”), by its execution of this Agreement, hereby
irrevocably appoints each of TMCC and TMFNL, acting alone, and with full power
of substitution, as its agent and representative hereunder (in such capacity,
each a “Borrowers’ Representative”), and hereby authorizes, directs and empowers
each of TMCC and TMFNL, acting alone, and with full power of substitution, to
act for and in the name of such Other Borrower and as its agent and
representative hereunder and under the other instruments and agreements referred
to herein. TMCC and TMFNL hereby accept each such appointment. Each Other
Borrower hereby irrevocably authorizes each of TMCC and TMFNL, acting alone and
with full power of substitution, to take such action on such Other Borrower’s
behalf and to exercise such powers hereunder, under the other Loan Documents,
and under the other agreements and instruments referred to herein or therein as
may be contemplated being taken or exercised by such Other Borrower by the terms
hereof and thereof, together with such powers as may be incidental thereto,
including, without limitation, to borrow hereunder and deliver Requests for
Loans hereunder, to convert, continue, repay or prepay Loans made hereunder, to
increase, reduce or terminate the Commitments, to pay interest, fees, costs and
expenses incurred in connection with the Loans, this Agreement, the other Loan
Documents, and the other agreements and instruments referred to herein or
therein, to receive from or deliver to the Administrative Agent or any Sub-Agent
any notices, statements, reports, certificates or other documents or instruments
contemplated herein, in the other Loan Documents or in any other agreement or
instrument referred to herein, to receive from or transmit to the Administrative
Agent or any Sub-Agent any Loan proceeds or payments, and to execute any
agreements, amendments, modifications, supplements or other documents or
instruments in connection with this Agreement or the other Loan Documents on its
behalf, and in each case such Other Borrower shall be bound as though the Other
Borrower itself had duly taken such action. The Administrative Agent, each
Sub-Agent and each Lender shall be entitled to rely on the appointment and
authorization of each Borrowers’ Representative with respect to all matters
related to this Agreement, the other Loan Documents and any other agreements or
instruments referred to herein or therein whether or not any particular
provision hereof or thereof specifies that such matters may or shall be
undertaken

 

 82



    Toyota - 364 Day Credit Agreement (2017)



 

by Borrowers’ Representative. In reliance hereon, the Administrative Agent, each
Sub-Agent and each Lender may deal with either of the Borrowers’ Representatives
alone with the same effect as if the Administrative Agent, such Sub-Agent or
such Lender had dealt with each Other Borrower separately and individually. In
the event of any conflict between any notices, communications or other acts of
the Borrowers’ Representative and those of any Other Borrower, the notices,
communications and acts of the Borrowers’ Representative shall prevail;
provided, however, that nothing in this Section 9.2(e) shall authorize either
Borrowers’ Representative to deliver a notice required to be delivered pursuant
to Section 6.1(d) on behalf of an Other Borrower, and the parties hereto
acknowledge that any notice required to be delivered pursuant to Section 6.1(d)
by a Borrower pursuant to this Agreement must be provided directly by a
Responsible Officer of such Borrower.

 

Section 9.3 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 

Section 9.4 Attorney Costs and Expenses. The Borrowers agree (a) to pay or
reimburse the Administrative Agent for all reasonable and demonstrable costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs of a single
counsel (and one local counsel in each jurisdiction where required or other
additional counsel to the extent required due to a conflict of interest), and
(b) to pay or reimburse the Administrative Agent and each Lender for all costs
and expenses incurred in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all reasonable search and
filing charges and fees and taxes related thereto, and other reasonable
out-of-pocket expenses incurred by the Administrative Agent and the reasonable
cost of independent public accountants and other outside experts retained by the
Administrative Agent or any Lender. All amounts due under this Section 9.4 shall
be payable within 15 Business Days after delivery to the Borrowers of a
certificate setting forth in reasonable detail the basis for the amounts
demanded. The agreements in this Section shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations. Notwithstanding
anything to the contrary contained in this Agreement, (i) this Section 9.4 shall
not govern any indemnification or other amounts relating to or attributable to
taxes, and (ii) all indemnification and other amounts relating or attributable
to taxes shall be governed solely and exclusively by Section 3.1.

 

 83



    Toyota - 364 Day Credit Agreement (2017)



 

Section 9.5 Indemnification by the Borrowers. (a) Whether or not the
transactions contemplated hereby are consummated, the Borrowers shall indemnify
and hold harmless each Agent-Related Person, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever (collectively “Losses”) which may at any time
be imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (i) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (ii) any Commitment, Loan or the use or proposed use of the proceeds
therefrom, or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory (including any investigation of, preparation for, or defense
of any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are (x) determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by any Borrower against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document if any
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction; provided further, that
the obligations of any Borrower under this Section to indemnify any Indemnitee
for any Loss with respect solely to such portion of any Loss relating to or
calculated based on the loss of principal, interest or fees shall be limited
solely to the amount of principal, interest or fees owed by such Borrower as
otherwise provided in this Agreement, and such indemnity obligations as to such
amounts shall not be joint and several to all Borrowers. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, except to the extent
such damages resulted from the gross negligence or willful misconduct of such
Indemnitee (as determined by a court of competent jurisdiction in a final and
nonappealable judgment), nor shall any Indemnitee have any liability for any
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date).

 

(b)       An Indemnitee shall give prompt notice to the Borrowers of any claim
asserted in writing, or the commencement of any action or proceeding, in respect
of which indemnity may be sought hereunder. All amounts due under this Section
9.5 shall be payable within 10 Business Days after the Borrowers receive demand
therefor setting forth in reasonable detail the basis for such demand.

 

(c)       In the case of an investigation, litigation or proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation,

 

 84



    Toyota - 364 Day Credit Agreement (2017)



 

litigation or proceeding is brought by any Borrower, any Borrower’s
equityholders or creditors or an Indemnitee or any other person or entity,
whether or not an Indemnitee is otherwise a party thereto.

 

(d)       The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

(e)       Notwithstanding the foregoing, the Borrowers shall not, in connection
with any single proceeding or series of related proceedings in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
or internal legal department (in addition to any local counsel) for all
Indemnitees, such firm or internal legal department to be selected by the
Administrative Agent; provided that if an Indemnitee shall have reasonably
concluded that (i) there may be legal defenses available to it which are
different from or additional to those available to other Indemnitees and may
conflict therewith or (ii) the representation of such Indemnitee and the other
Indemnitees by the same counsel would otherwise be inappropriate under
applicable principles of professional responsibility, such Indemnitee shall have
the right to select and retain separate counsel to represent such Indemnitee in
connection with such proceeding(s) at the expense of the Borrowers.
Notwithstanding anything to the contrary contained in this Agreement, (i) this
Section 9.5 shall not govern Losses or other amounts relating to or attributable
to taxes, and (ii) all Losses and other amounts relating or attributable to
taxes shall be governed solely and exclusively by Section 3.1.

 

Section 9.6 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises any right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Overnight Rate
from time to time in effect, in the applicable currency of such recovery or
payment.

 

Section 9.7 Successors and Assigns.

 

(a)       The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the

 

 85



    Toyota - 364 Day Credit Agreement (2017)



 

provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (g)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)       Any Lender may at any time assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Committed Loans (including for
purposes of this subsection (b), participations in Swing Line Loans) at the time
owing to it); provided that any assignment shall be subject to the following
additional conditions: (i) so long as no Event of Default has occurred and is
continuing in respect of a Borrower, such Borrower consents to the assignment
(such consent not to be unreasonably withheld or delayed, reasonable
considerations to include the credit rating/quality of such Person, whether such
Person is, or is affiliated with, a vehicle finance company affiliate of a
vehicle manufacturer, or such Person would reasonably be expected to increase
such Borrower’s payments under Article III); (ii) except in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Committed Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund (as defined in
subsection (i) of this Section) with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Committed Loans outstanding
thereunder) subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than US$10,000,000 (provided
that, in the case of TMFNL, such amount shall not be less than the Dollar
Equivalent of EUR 100,000 or any other amount (or meeting any other criterion)
as at any time ensures that it does not qualify as attracting funds from the
“public” under or pursuant to the Netherlands Financial Supervision Act (wet op
het financieel toezicht)) unless the Administrative Agent otherwise consents
(such consent not to be unreasonably withheld or delayed); (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Committed Loans or the Commitment assigned; (iv) any assignment of a
Commitment must be approved by the Administrative Agent (which approval shall
not be unreasonably withheld or delayed) unless the Person that is the proposed
assignee is itself a Lender or an Affiliate of a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); (v) if the
assigning Lender has a Commitment in more than one Tranche, such Lender shall
make a pro rata assignment to its assignee of its Commitments under each such
Tranche; and (vi) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of US$3,500, which fee may be waived by the
Administrative Agent in its sole discretion. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to subsection (c) of this Section,
from and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the

 

 86



    Toyota - 364 Day Credit Agreement (2017)



 

extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.1 (with respect to periods it was a
Lender), 3.4, 3.5, 9.4 and 9.5 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, each Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section. If the Eligible
Assignee is required to deliver documents pursuant to Section 9.15, it shall
deliver those documents to the applicable Borrower and the Administrative Agent
in accordance with Section 9.15.

 

(c)       The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of (and stated interest on) the Loans
owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)       Any Lender may at any time, without the consent of, or notice to, any
Borrower, the Administrative Agent or any Swing Line Lender, sell participations
to any Person (other than a natural person, a Borrower or any of the Borrowers’
Affiliates or any Person that is, or is affiliated with, a vehicle finance
company affiliate of a vehicle manufacturer) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Swing Line Loans) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) in the case of TMFNL, the amount of
such participations sold shall not be less than the Dollar Equivalent of EUR
100,000 or any other amount (or meeting any other criterion) as at any time
ensures that it does not qualify as attracting funds from the “public” under or
pursuant to the Netherlands Financial Supervision Act (wet op het financieel
toezicht) and (iv) the Borrowers, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 9.1 that
directly affects such Participant. Subject to subsection (e) of this Section,
the Borrowers agree

 

 87



    Toyota - 364 Day Credit Agreement (2017)



 

that each Participant shall be entitled to the benefits of Sections 3.1, 3.4 and
3.5 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 9.9
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)       A Participant shall not be entitled to receive any greater payment
under Section 3.1 or Section 3.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant
unless the sale of the participation to such Participant is made with the
Borrowers’ prior written consent. A Participant shall not be entitled to the
benefits of Section 3.1 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of each
Borrower, to comply with Section 9.15 as though it were a Lender.

 

(f)       Each Lender that sells a participation interest in all or a portion of
such Lender’s rights and obligations under this Agreement shall record, acting
solely for this purpose as non-fiduciary agent of the Borrowers, in book entries
(as defined in Temporary Treasury Regulation §5f.103-1) maintained by such
Lender the name and the amount of the participating interest of each Participant
entitled to receive payments in respect of such participating interest.

 

(g)       Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

(h)       Where a Lender (the “Designating Lender”) has designated in its
Administrative Questionnaire an Affiliate of the Designating Lender as the
entity which shall participate in or make Loans to a particular Borrower (i) the
Commitment shall be held by the Designating Lender, (ii) such Affiliate shall be
entitled to all rights and benefits (other than voting rights,

 

 88



    Toyota - 364 Day Credit Agreement (2017)



 

which remain with the Designating Lender) under this Agreement relating to its
participation in any Loan and (iii) the Designating Lender shall procure that
such Affiliate complies with the corresponding duties in relation to such Loan.

 

(i)       As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default with respect
to such Borrower has occurred and is continuing, the applicable Borrower (each
such approval not to be unreasonably withheld or delayed, reasonable
considerations to include the credit rating/quality of such Person, whether such
Person is, or is affiliated with, a vehicle finance company affiliate of a
vehicle manufacturer, or such Person would reasonably be expected to increase
such Borrower’s payments under Article III); provided that, notwithstanding the
foregoing (x) no Person shall qualify as an Eligible Assignee without the
approval of each Swing Line Lender (such approval not to be unreasonably
withheld or delayed), (y) “Eligible Assignee” shall not include a Borrower or
any of the Borrowers’ Affiliates and (z) “Eligible Assignee” shall not include
any Person that is not a regulated lending institution in the United States,
Canada, Japan, Australia, the United Kingdom or the European Union.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Section 9.8 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority or self-regulatory body, including in connection
with a pledge or assignment in accordance with Section 9.7(g); (c) to the extent
required by applicable Laws or by any subpoena or similar legal process provided
that the Borrowers are given prompt notice of such subpoena or other process
(unless the Administrative Agent or Lender is legally prohibited from giving
such notice); provided that such Person shall not be held liable for the failure
to provide such notice; (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or

 

 89



    Toyota - 364 Day Credit Agreement (2017)



 

prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of a Borrower; (g) with the consent of the
applicable Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than a Borrower, who did not acquire such information as a
result of a breach of this Section; or (i) to the National Association of
Insurance Commissioners or any other similar organization. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Loans. For the purposes of this Section, “Information” means all information
received from a Borrower relating to such Borrower or its business, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by such Borrower; provided that,
in the case of information received from a Borrower after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Section 9.9 Set-off. Upon the occurrence and during the continuance of any Event
of Default with respect to a Borrower, nothing in this Agreement shall preclude
any Lender, at any time and from time to time, from exercising any right of
set-off, counterclaim, or other rights it may have otherwise than under this
Agreement and or from applying amounts realized against any and all Obligations
owing by such Borrower to such Lender hereunder or under any other Loan
Document, now or hereafter existing; provided that in the event that any
Defaulting Lender shall exercise any such right of set-off, (x) all amounts so
set-off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised the right of set-off.
Each Lender agrees promptly to notify the applicable Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

Section 9.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower.

 

Section 9.11 Counterparts; Electronic Execution.

 

 90



    Toyota - 364 Day Credit Agreement (2017)



 

(a)       This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as of delivery of a manually executed counterpart of
this Agreement.

 

(b)       The words “execution,” “signed,” “signature” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

Section 9.12 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

Section 9.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

Section 9.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 9.15 Tax Forms.

 

 91



    Toyota - 364 Day Credit Agreement (2017)



 

(a)       (i) Each Tranche A Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to TMCC (with a copy to the Administrative Agent), prior to becoming a
party to this Agreement (or upon accepting an assignment of an interest herein)
two duly signed completed copies of (x) IRS Form W-8BEN, W-8BEN-E or any
successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on payments to be made to such
Foreign Lender pursuant to this Agreement), (y) IRS Form W-8ECI or any successor
thereto (relating to payments to be made to such Foreign Lender pursuant to this
Agreement) or (z) such other evidence satisfactory to TMCC and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) or 871(h) of the Code. Thereafter and from time to time, and as
reasonably requested by TMCC in writing, each such Foreign Lender shall, to the
extent it may lawfully do so, (A) promptly submit to TMCC (with a copy to the
Administrative Agent) such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States Laws and regulations to avoid, or such evidence as is
satisfactory to TMCC of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by TMCC pursuant to this Agreement, (B) promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that TMCC make any deduction
or withholding for or on account of United States taxes from amounts payable to
such Foreign Lender. In addition, in relation to all payments to be made to a
Tranche A Lender by TFSUK, such Lender shall cooperate, to the extent it is able
to do so, with TFSUK in completing any procedural formalities necessary for
TFSUK to obtain authorization to make such a payment without a deduction or
withholding for or on account of UK Taxes including, to the extent reasonably
practicable, making and filing an appropriate application for relief under a
double taxation agreement; provided that, nothing in this Agreement shall
require a UK Treaty Lender to register under the HMRC DT Treaty Passport scheme
or apply the HMRC DT Treaty Passport scheme to any loan if it has so registered
and if a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with Section 9.15(a)(ix) below, no Borrower shall
make a DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender's Commitment(s) or its participation
in any Loan unless the Lender otherwise agrees.

 

(ii)        [Reserved].

 

(iii)       With respect to each Tranche A Lender, to the extent under
applicable Law such Lender can provide TKG and TLG with a certificate, statement
or form required by the German taxing authorities in order to be eligible for
exemption from, or reduction of, withholding taxes under German tax law, such
Lender shall execute and deliver such certificate, statement or form at the time
it becomes a party to this Agreement and from time to time as reasonably
requested by TKG or TLG.

 

 92



    Toyota - 364 Day Credit Agreement (2017)



 

(iv)       As of the date that each Lender becomes a Tranche A Lender under this
Agreement, each such Lender represents and warrants to the Administrative Agent
and TCPR that it is an Exempt Lender and agrees that, if Puerto Rico or United
States taxing authorities at any time after the date of this Agreement require
that such Lender deliver any certificate, statement or form as a condition to
exemption from, or reduction of, withholding taxes under the Puerto Rico Code or
the Code on any payments by TCPR to such Lender under this Agreement, such
Lender shall deliver such certificate, statement or form to the Administrative
Agent prior to becoming a party to this Agreement (or upon accepting an
assignment of an interest herein). Thereafter and from time to time or as
reasonably requested by TCPR in writing, each such Lender, to the extent it may
lawfully do so, shall (A) promptly submit to TCPR (with a copy to the
Administrative Agent) such duly completed and signed certificates, statements or
forms as shall be adopted from time to time by the relevant Puerto Rico or
United States taxing authorities and such other evidence as is satisfactory to
TCPR of any available exemption from, or reduction of, Puerto Rico and United
States withholding taxes in respect of all payments to be made to such Lender by
TCPR pursuant to this Agreement, (B) promptly notify the Administrative Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that TCPR make any deduction or
withholding on or account of Puerto Rico taxes from amounts payable to such
Lender.

 

(v)       If a payment made to the Administrative Agent or a Tranche A Lender
hereunder would be subject to U.S. federal withholding tax imposed by FATCA if
the Administrative Agent or such Tranche A Lender were to fail to comply with
the applicable requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), the Administrative Agent or such
Tranche A Lender shall deliver to TMCC and the Administrative Agent, as
applicable, at the time or times prescribed by law and at such time or times
reasonably requested by TMCC or the Administrative Agent, such documentation
prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by TMCC or the Administrative Agent as may be necessary for TMCC or
the Administrative Agent to comply with its obligations under FATCA, to
determine that the Administrative Agent or such Tranche A Lender has complied
with its obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (v), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(vi)       Each Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to TMCC (with a copy to the
Administrative Agent) on the date when such Lender ceases to act for its own
account with respect to any portion of any such sums paid or payable, and at
such other times as may be necessary in the determination of TMCC or the
Administrative Agent (in the reasonable exercise of its discretion), (A) two
duly signed completed copies of the certificates, statements or forms required
to be provided by such Lender as set forth above, to establish the portion of
any such sums paid or payable with respect to which such Lender acts for its own
account that is not, in the case of a Tranche A Lender, subject to Puerto Rico
or United States

 

 93



    Toyota - 364 Day Credit Agreement (2017)



 

withholding tax; and (B) any information such Lender chooses to transmit with
such certificates, statements or forms, and any other certificate or statement
of exemption required under the Code.

 

(vii)       No Borrower (other than TFSUK) shall be required to pay any
additional amount to any Lender under Section 3.1 (A) with respect to any Taxes
required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Lender transmits pursuant to this
Section 9.15(a) or (B) if such Lender shall have failed to satisfy its
obligations under this Section 9.15(a); provided that if such Lender shall have
satisfied the requirement of this Section 9.15(a) on the date such Lender became
a Lender or ceased to act for its own account with respect to any payment under
any of the Loan Documents, nothing in this Section 9.15(a) shall relieve such
Borrower of its obligation to pay any amounts pursuant to Section 3.1 in the
event that, as a result of any change in any applicable Law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate.

 

(viii)       The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which a Borrower is not required to pay additional
amounts under this Section 9.15(a).

 

(ix)       (A) A UK Treaty Lender or a US LLC Lender, which becomes party hereto
on the date hereof that holds a passport under the HMRC DT Treaty Passport
scheme, and which wishes that scheme to apply to this Agreement, shall confirm
its scheme reference number and its jurisdiction of tax residence opposite its
name in Schedule 2.1; and (B) a UK Treaty Lender or a US LLC Lender, which
becomes a party hereto after the date hereof that holds a passport under the
HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall confirm its scheme reference number and its jurisdiction of tax
residence in the Assignment and Assumption which it executes, and, in each case,
having done so, that Lender shall be under no obligation pursuant to Section
9.15(a)(i) above in relation to all payments to be made by TFSUK to such Lender.

 

(x)       If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 9.15(ix) above and (A)
TFSUK has not made a DTTP Filing in respect of that Lender; or (B) TFSUK has
made a DTTP Filing in respect of that Lender but (1) that DTTP Filing has been
rejected by HM Revenue & Customs; or (2) HM Revenue & Customs has not given
TFSUK authority to make payments to that Lender without a deduction or
withholding for or on account of UK Taxes within 60 days of the date of the DTTP
Filing, and in each case, TFSUK has notified that Lender in writing, that Lender
and TFSUK shall co-operate in completing any additional procedural formalities
necessary for TFSUK to obtain authorization to make that payment without a
deduction or withholding for or on account of UK Taxes.

 

(xi)       TFSUK shall, promptly on making a DTTP Filing, deliver a copy of that
DTTP Filing to the Administrative Agent for delivery to the relevant Lender.

 

 94



    Toyota - 364 Day Credit Agreement (2017)



 

(b)       Upon the request of TMCC or the Administrative Agent in writing, each
Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Administrative Agent two duly
signed completed copies of IRS Form W-9. If such Lender fails to deliver such
forms, then TMCC or the Administrative Agent may withhold from any interest
payment to such Lender an amount equivalent to the applicable back-up
withholding tax imposed by the Code and no party hereto shall have any
obligation to pay any additional amount to any Lender under Section 3.1 in
respect of such withholding.

 

(c)       If any Governmental Authority asserts that the Administrative Agent
did not properly withhold or backup withhold, as the case may be, any tax or
other amount from payments made to or for the account of any Lender, such Lender
shall indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.

 

Section 9.16 Australian GST.

 

(a)       All consideration, relating to TFA’s participation hereunder, to be
paid or provided under or in connection with this Agreement has been calculated
without regard to GST. If all or part of any such consideration is the
consideration for a taxable supply or chargeable with GST then, when the
recipient of the taxable supply provides the consideration (or first part of
it):

 

(i)it must pay to the supplier an additional amount equal to that consideration
(or part) multiplied by the appropriate rate of GST as provided for under the
relevant GST Law; and

 

(ii)the supplier will promptly provide to the recipient a tax invoice complying
with the relevant law relating to GST.

 

(b)       However, if an adjustment event (for the purposes of the relevant GST
Law) arises in respect of any consideration provided by a recipient for a
taxable supply which is chargeable with GST then the additional amount paid
pursuant to Section 9.16(a) must be adjusted to reflect the adjustment event and
the recipient or the supplier (as the case may be) must make any payments
necessary to reflect the adjustment.

 

(c)       This Section 9.16 does not apply to the extent that the GST on the
supply is payable by the recipient under Division 84 of the GST Act.

 

(d)       A term which has a defined meaning in the GST Law has the same meaning
when used in this Section 9.16. For the purposes of this Section 9.16: (i) “GST”
has the same meaning as given to the term “GST” under the GST Act; (ii) “GST
Act” means the Australian A New Tax System (Goods and Services Tax) Act 1999 of
Australia; and “GST Law” has the same meaning as given to the term “GST law”
under the GST Act.

 

 95



    Toyota - 364 Day Credit Agreement (2017)



 

Section 9.17 Replacement of Lenders. Under any circumstances set forth herein
providing that a Borrower shall have the right to replace a Lender as a party to
this Agreement and (i) if any Lender is a Defaulting Lender or (ii) any Lender
fails to consent to an amendment, modification or waiver of this Agreement, or
to a request that Eurocurrency Rate Loans be made in a currency other than those
specifically listed in the definition of “Alternative Currency”, that pursuant
to the terms hereof requires consent of all of the Lenders or all of the Lenders
affected thereby (provided that, (x) such amendment, modification, waiver or
currency request has been consented to by the Required Lenders and (y) all such
non-consenting Lenders are replaced on the same terms), TMCC may, upon notice to
such Lender and the Administrative Agent, replace such Lender by causing such
Lender to assign its Commitment (with the assignment fee to be paid by TMCC in
such instance) pursuant to Section 9.7(b) to one or more other Lenders or
Eligible Assignees procured by TMCC; provided, however, that if TMCC elects to
exercise such rights with respect to any Lender pursuant to Section 3.6(c), it
shall be obligated to replace all Lenders that have made similar requests for
compensation pursuant to Section 3.1 or 3.4. The applicable Borrower shall (y)
pay in full all principal, accrued interest, accrued fees and other amounts
owing to such Lender through the date of replacement (including any amounts
payable pursuant to Section 3.5) and (z) release such Lender from its
obligations under the Loan Documents. Any Lender being replaced shall execute
and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans.

 

Section 9.18 Governing Law.

 

(a)       THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, the LAW OF THE STATE OF NEW YORK applicable to agreements made
and to be performed entirely within such State; PROVIDED THAT THE ADMINISTRATIVE
Agent AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)       ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE COUNTY OF NEW YORK IN THE CITY OF NEW YORK OR OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH BORROWER, THE ADMINISTRATIVE Agent AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH BORROWER, THE ADMINISTRATIVE Agent AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH
BORROWER, THE ADMINISTRATIVE Agent AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

 

 96



    Toyota - 364 Day Credit Agreement (2017)



 

(c)       EACH BORROWER OTHER THAN TMCC HEREBY IRREVOCABLY DESIGNATES, APPOINTS
AND EMPOWERS TMCC, IN THE CASE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE
UNITED STATES OF AMERICA AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT
AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE
OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS THAT MAY BE SERVED
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR ANY LOAN DOCUMENT, AND TMCC HEREBY IRREVOCABLY ACCEPTS SUCH DESIGNATION,
APPOINTMENT AND EMPOWERMENT. SUCH SERVICE MAY BE MADE BY MAILING (BY REGISTERED
OR CERTIFIED MAIL, POSTAGE PREPAID) OR DELIVERING A COPY OF SUCH PROCESS TO SUCH
BORROWER IN CARE OF TMCC AT TMCC’S ADDRESS SPECIFIED IN SCHEDULE 9.2, AND EACH
BORROWER HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS TMCC TO ACCEPT SUCH SERVICE
ON ITS BEHALF. AS AN ALTERNATIVE METHOD OF SERVICE, THE BORROWER IRREVOCABLY
CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING (BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) OF COPIES OF
SUCH PROCESS TO TMCC OR THE BORROWER OR SUCH LOAN PARTY AT ITS ADDRESS SPECIFIED
IN SCHEDULE 9.2. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 9.19 No Advisory or Fiduciary Responsibility In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Sub-Agents,
the Arrangers and the Lenders are arm’s-length commercial transactions between
such Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Sub-Agents, the Arrangers and the Lenders, on the other hand, (B) such
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, the Sub-Agents, the Arrangers and the Lenders is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for such Borrower or any of its Affiliates, or
any other Person and (B) none of the Administrative Agent, the Sub-Agents, the
Arrangers or the Lenders has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Sub-Agents, the Arrangers and the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of such Borrower and its
Affiliates, and neither the Administrative Agent, nor any Sub-Agent, nor any
Arranger, nor any Lender has any obligation to disclose any of such interests to
the Borrower or its Affiliates. To the fullest extent permitted by law, each of
the Borrowers hereby waives and releases any claims that it may have against the

 

 97



    Toyota - 364 Day Credit Agreement (2017)



 

Administrative Agent, the Sub-Agents, the Arrangers and the Lenders with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

 

Section 9.20 PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that, pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies such Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act, and each Borrower agrees to provide such information in its
possession upon the reasonable request of a Lender or the Administrative Agent.

 

Section 9.21 Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in US Dollars, Canadian
Dollars or Australian Dollars into another currency, the parties hereto agree,
to the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase US Dollars, Canadian Dollars or Australian
Dollars with such other currency at BNP Paribas’s principal office in London at
11:00 a.m. (London time) on the Business Day preceding that on which final
judgment is given.

 

(b)       The obligation of any Borrower in respect of any sum due from it in
any currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to such Borrower such excess.

 

Section 9.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

 98



    Toyota - 364 Day Credit Agreement (2017)



 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)        a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.23 Lender ERISA Representation. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and each of their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrowers,
that at least one of the following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

 

(ii) relief is available to such Lender under the transaction exemption set
forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of

 

 99



    Toyota - 364 Day Credit Agreement (2017)



 

the Loans, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and each of their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrowers,
that:

 

(i) none of the Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
a registered investment adviser, a broker-dealer or other person that holds, or
has under management or control, total assets of at least $50 million, in each
case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

 

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

(v) no fee or other compensation is being received directly by the
Administrative Agent or any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement by the Borrowers.

 

 100



    Toyota - 364 Day Credit Agreement (2017)



 

(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in an ERISA fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

Section 9.24 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

[Signature pages follow]

 

 101



    Toyota - 364 Day Credit Agreement (2017)



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  TOYOTA MOTOR CREDIT CORPORATION           By:   /s/ Cindy Wang     Name:
 Cindy Wang     Title:   Vice President – Treasury  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.           By:   /s/ Hiroyasu Ito    
Name:   Hiroyasu Ito     Title:   CEO  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  TOYOTA FINANCIAL SERVICES (UK) PLC           By:   /s/ Doug Gillies     Name:
  Doug Gillies     Title:   Managing Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  TOYOTA KREDITBANK GMBH           By:   /s/ Christian Ruben     Name:
  Christian Ruben     Title:   Managing Director             By:   /s/ George
Juganar     Name:   George Juganar     Title:   Managing Director  



 

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  TOYOTA CREDIT DE PUERTO RICO CORP.           By:  /s/ Cindy Wang     Name:
  Cindy Wang     Title:   Vice President – Treasury                  Toyota
Motor Credit Corporation  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  TOYOTA CREDIT CANADA INC.           By:   /s/ Fernando Belfiglio     Name:
  Fernando Belfiglio     Title:   Vice President, Finance  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  TOYOTA LEASING GMBH           By:   /s/ Christian Ruben     Name:   Christian
Ruben     Title:   Managing Director             By: /s/ Ivo Josko Ljubica    
Name:   Ivo Josko Ljubica     Title:   Managing Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  TOYOTA FINANCE AUSTRALIA LIMITED             By:   /s/ Pasquale Guerrera    
Name:   Pasquale Guerrera     Title:   Chief Financial Officer             By:
  /s/ Adam Paul Hopkins     Name:   Adam Paul Hopkins     Title:   Company
Secretary  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  BNP PARIBAS, as     Administrative Agent, a Swing Line Agent, a Swing Line
Lender and a Lender           By:   /s/ Christopher Sked     Name:   Christopher
Sked     Title:   Managing Director             By:   /s/ Karim Remtoula    
Name:   Karim Remtoula     Title:   Vice President  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  BNP PARIBAS, acting through its Canada Branch,     as Canadian Sub-Agent and
as a Lender           By:   /s/ Monique Vialatou     Name:   Monique Vialatou  
  Title:   Head of Canada Territory             By:   /s/ Jean Rolin     Name:
  Jean Rolin     Title:   Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  BNP PARIBAS, SYDNEY branch,     as a Swing Line Agent and a Swing Line Lender
            By:   /s/ Mark Hutchinson     Name:   Mark Hutchinson     Title:
  Managing Director – Corporate & Investment Banking             By:   /s/
Savuth Kong     Name:   Savuth Kong     Title:   Head of Risk, Australia  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  BNP PARIBAS LONDON,     as a Swing Line Agent           By:   /s/ S. Duranti  
  Name:   S. Duranti     Title:   Head of MNC             By:   /s/ S. Gates    
Name:   S. Gates     Title:   Managing Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  BNP PARIBAS, ACTING THROUGH ITS Singapore branch,     as Australian Sub-Agent
          By:   /s/ Emmanuel Muchembled     Name:   Emmanuel Muchembled    
Title:   Authorized Signatory             By:   /s/ Tan Siew Chin     Name:
  Tan Siew Chin     Title:   Authorized Signatory  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  CITIBANK, N.A., as     a Syndication Agent, Swing Line Lender and a Lender    
      By:   /s/ Susan M. Olsen     Name:   Susan M. Olsen     Title:   Vice
President  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  CITIBANK, N.A., CANADIAN BRANCH,     as a Lender           By:   /s/ Niyousha
Zarinpour     Name:   Niyousha Zarinpour     Title:   Authorized Signer        
 

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  CITIBANK, N.A., SYDNEY BRANCH,     a Swing Line Lender and a Lender          
By:   /s/ Michael Reid     Name:   Michael Reid     Title:   Managing Director  
          By:   /s/ Lachlan Tracey     Name:   Lachlan Tracey     Title:
  Director          

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  BANK OF AMERICA, N.A.,     as a Syndication Agent, Swing Line Lender and a
Lender           By:   /s/ Zachary Griffith     Name:   Zachary Griffith    
Title:   Associate  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  BANK OF AMERICA, N.A., CANADA BRANCH,     as a Lender           By:   /s/
Medina Sales de Andrade     Name:   Medina Sales de Andrade     Title:   Vice
President  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  BANK OF TOKYO-MITSUBISHI UFJ, LTD,     as a Syndication Agent and as a Lender
          By:   /s/ Ryoichi Morita     Name:   Ryoichi Morita     Title:
  Managing Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  JPMORGAN CHASE BANK, N.A.,     as a Lender           By: /s/ Gregory A. Jansen
    Name:   Gregory A. Jansen     Title:   Executive Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  SOCIÉTÉ GENERALE,     as a Lender           By:   /s/ Richard Bernal     Name:
  Richard Bernal     Title:   Managing Director          

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  SUMITOMO MITSUI BANKING     CORPORATION,     as a Lender           By:   /s/
Hiroyuki Suzuki     Name:   Hiroyuki Suzuki     Title:   Executive Director    
   

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  SUMITOMO MITSUI BANKING     CORPORATION,     as a Lender           By:   /s/
Kazunori Murakami     Name:   Kazunori Murakami     Title:   Managing Director  
          By:   /s/ Atsushi Fujimura     Name:   Atsushi Fujimura     Title:
  Senior Executive Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  SUMITOMO MITSUI BANKING     CORPORATION, SYDNEY BRANCH     as a Lender        
  By:   /s/ Tomoyuki Tanaka     Name:   Tomoyuki Tanaka     Title:   General
Manager             By:  /s/ Takamitsu Kajii     Name:   Takamitsu Kajii    
Title:   Joint General Manager  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  SUMITOMO MITSUI BANKING     CORPORATION, CANADA BRANCH,     as a Lender      
    By:   /s/ Daisuke Tanaka     Name:   Daisuke Tanaka     Title:   Managing
Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED,     as a Lender        
  By:  /s/ Stephen Brade     Name:   Stephen Brade     Title:   Managing
Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  BARCLAYS BANK PLC,     as a Lender           By:   /s/ Ronnie Glenn     Name:
  Ronnie Glenn     Title:   Vice President  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  LLOYDS BANK PLC,     as a Lender           By:   /s/ Jennifer Larrow     Name:
  Jennifer Larrow     Title:   Assistant Vice President – L003             By:
  /s/ Daven Popat     Name:   Daven Popat     Title:   Senior Vice President –
P003  

 

[Signature Page to Toyota 364-Day Credit Agreement (2017)]




 



 

  MIZUHO BANK, LTD.,     as a Lender           By:   /s/ Mitsuhiro Sakamoto    
Name:   Mitsuhiro Sakamoto     Title:   Managing Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  ROYAL BANK OF CANADA,     as a Lender           By:  /s/ Edward D. Herko    
Name:   Edward D. Herko     Title:   Authorized Signatory  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,     as a Lender           By:
 /s/ Robert Grillo     Name:   Robert Grillo     Title:   Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  NATIONAL AUSTRALIA BANK LIMITED,     as a Lender           By:   /s/ Brenden
Asplin     Name:   Brenden Asplin     Title:   Associate Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  THE TORONTO DOMINION BANK, NEW YORK BRANCH,     as a Lender           By:
  /s/ Annie Dorval     Name:   Annie Dorval     Title:   Authorized Signatory  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  THE TORONTO-DOMINION BANK,     as a Lender           By:   /s/ Annie Dorval  
  Name:   Annie Dorval     Title:   Authorized Signatory  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  THE TORONTO DOMINION BANK, as Lending Office for Loans to TFSUK,     as a
Lender           By: /s/ Philip Bates     Name:   Philip Bates     Title:   MD,
European Credit Origination  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,     as a Lender           By:
  /s/ Jill Wong     Name:   Jill Wong     Title:   Director             By:
  /s/ Gordon Yip     Name:   Gordon Yip     Title:   Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  MORGAN STANLEY BANK, N.A.,     as a Lender           By:   /s/ Michael King  
  Name:   Michael King     Title:   Authorized Signatory  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  BANK OF MONTREAL,     as a Lender           By: /s/ Matthew Lagace     Name:
  Matthew Lagace     Title:   Vice President  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  BANK OF MONTREAL, CHICAGO BRANCH,     as a Lender           By:   /s/ Brian L.
Banke     Name:   Brian L. Banke     Title:   Managing Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  BANK OF MONTREAL, LONDON BRANCH     as a Lender           By:   /s/ Anthony
Ebdon     Name:   Anthony Ebdon  

 

 

Title:   Managing Director     By:   /s/ Tom Woolgar     Name:   Tom Woolgar    
Title:   Managing Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  CANADIAN IMPERIAL BANK OF COMMERCE,     as a Lender           By:   /s/ Raj
Khanna     Name:   Raj Khanna     Title:   Executive Director             By:
  /s/ Viktoriya Gruzytska     Name:   Viktoriya Gruzytska     Title:   Executive
Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,     as a Lender          
By:   /s/ Andrew R. Campbell     Name:   Andrew R. Campbell     Title:
  Authorized Signatory             By:   /s/ Melissa E. Brown     Name:
  Melissa E. Brown     Title:   Authorized Signatory  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  CANADIAN IMPERIAL BANK OF COMMERCE, LONDON BRANCH,     as a Lender          
By:   /s/ Sarah Heavey     Name:   Sarah Heavey     Title:   Managing Director  
          By:   /s/ Stefan Vatchev     Name:   Stefan Vatchev     Title:
 Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  COMMERZBANK AG, NEW YORK BRANCH,     as a Lender           By:   /s/ Michael
Ravelo     Name:   Michael Ravelo     Title:   Managing Director             By:
  /s/ Anne Culver     Name:   Anne Culver     Title:   Vice President  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  THE BANK OF NOVA SCOTIA,     as a Lender           By:   /s/ Paula Czach    
Name:   Paula Czach     Title:   Managing Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  FIFTH THIRD BANK, as a Lender                 By:   /s/ Dan J. Balawender    
Name:   Dan J. Balawender     Title:   Vice President                          
                  FIFTH THIRD BANK, Operating through its Canadian Branch, as a
Lender                     By:   /s/ Ramin Ganjavi     Name:   Ramin Ganjavi    
Title:   Principal  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  THE BANK OF NEW YORK MELLON,     as a Lender           By:  /s/ John T.
Smathers     Name:   John T. Smathers     Title:   Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  THE NORTHERN TRUST COMPANY,     as a Lender           By:   /s/ Fernando Rizzo
    Name:   Fernando Rizzo     Title:   Vice President  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  UNICREDIT BANK AG, NEW YORK BRANCH,     as a Lender           By:   /s/ Tom
Taylor     Name:   Tom Taylor     Title:   Managing Director             By:
  /s/ Helmut Kratky     Name:   Helmut Kratky     Title:   Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  BANCO BRADESCO S.A., NEW YORK BRANCH,     as a Lender           By:   /s/
Roberta Calil Tedesco     Name:   Roberta Calil Tedesco     Title:  Manager    
        By:   /s/ Marcio Martins Bonilha Neto     Name:   Marcio Martins Bonilha
Neto     Title:  Manager  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  BANK OF CHINA, NEW YORK BRANCH,     as a Lender           By:   /s/ Raymond
Qiao     Name:   Raymond Qiao     Title:   Managing Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  DBS BANK LTD.,     as a Lender           By:   /s/ Yeo How Ngee     Name:
  Yeo How Ngee     Title:   Managing Director  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  MITSUBISHI UFJ TRUST AND BANKING CORPORATION, NEW YORK BRANCH,     as a Lender
          By:   /s/ Kota Goto     Name:   Kota Goto     Title:   Senior Vice
President  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 

  SUMITOMO MITSUI TRUST BANK, LIMITED, NEW YORK BRANCH,     as a Lender        
  By:   /s/ Toshiyuki Shigeta     Name:   Toshiyuki Shigeta     Title:  Vice
President  

[Signature Page to Toyota 364-Day Credit Agreement (2017)]

 



 



SCHEDULE 2.1

 

COMMITMENTS
AND PRO RATA SHARES

 

Lender Tranche A Commitment (US$) Tranche B Commitment (US$) Tranche C
Commitment (US$) Swing Line Commitment for US Dollars, Euro, Sterling and
Canadian Dollars (US$) Swing Line Commitment for Australian Dollars (US$)
Commitment Cap (US$) BNP Paribas (Tranche B Commitment is held by BNP Paribas,
acting through its Canada Branch), DTTP Number: 5/B/255139/DTTP 338,333,333.33
22,015,438.60 29,352,533.33 312,500,000.00 44,444,444.44 338,333,333.33
Citibank, N.A. (Tranche B Commitment is held by Citibank, N.A., Canadian
Branch), DTTP Number: 13/C/62301/DTTP 338,333,333.33 22,015,438.60 29,352,533.34
312,500,000.00 44,444,444.44 338,333,333.33 Bank of America, N.A. (Tranche B
Commitment is held by Bank of America, Canada Branch), DTTP Number:
13/B/7418/DTTP 338,333,333.33 22,015,438.60 29,352,533.33 312,500,000.00
33,333,333.34 338,333,333.33 Bank of Tokyo-Mitsubishi UFJ, Ltd., DTTP Number:
43/B/322072/DTTP 338,333,333.33 22,015,438.60 29,352,533.33 - - 338,333,333.33
JPMorgan Chase Bank, N.A., DTTP Number: 13/M/268710/DTTP 338,333,333.33
22,015,438.60 29,352,533.33 312,500,000.00 44,444,444.44 338,333,333.33 Societe
Generale, DTTP Number: 5/S/70085/DTTP 268,333,333.34 16,678,362.57 16,670,000.00
- - 268,333,333.34

 1

 

Lender Tranche A Commitment (US$) Tranche B Commitment (US$) Tranche C
Commitment (US$) Swing Line Commitment for US Dollars, Euro, Sterling and
Canadian Dollars (US$) Swing Line Commitment for Australian
Dollars         (US$) Commitment Cap (US$) Sumitomo Mitsui Banking Corporation
(Tranche B Commitment is held by Sumitomo Mitsui Banking Corporation, Canada
Branch and Tranche  C Commitment is held by Sumitomo Mitsui Banking Corporation,
Sydney Branch), DTTP Number: 43/S/274647/DTTP 268,333,333.34 16,678,362.57
16,670,000.00 - - 268,333,333.34 The Hongkong and Shanghai Banking Corporation
Limited, DTTP Number: 99/H/358123/DTTP 268,333,333.34 16,678,362.57
16,670,000.00 - - 268,333,333.34 Barclays Bank PLC, DTTP Number: N/A
235,000,000.00 - 16,670,000.00 - - 235,000,000.00 Lloyds Bank plc, DTTP Number:
N/A 235,000,000.00 - 16,670,000.00 - - 235,000,000.00 Mizuho Bank, Ltd., DTTP
Number: N/A 235,000,000.00 16,678,362.57 16,670,000.00 - - 235,000,000.00 Royal
Bank of Canada, DTTP Number: N/A 235,000,000.00 235,000,000.00 16,670,000.00 - -
235,000,000.00 Australia and New Zealand Banking Group Limited, DTTP Number:
2/A/204986/DTTP 166,666,666.67 - 166,666,666.67 - 166,666,666.67 166,666,666.67
National Australia Bank Limited, DTTP Number: 2/N/11208/DTTP 166,666,666.67 -
166,666,666.67 - 166,666,666.67 166,666,666.67 The Toronto Dominion Bank, DTTP
Number: 3/T/80000/DTTP 166,666,666.67 166,666,666.67 10,002,000.00 - -
166,666,666.67

 2

 

Lender Tranche A Commitment (US$) Tranche B Commitment (US$) Tranche C
Commitment (US$) Swing Line Commitment for US Dollars, Euro, Sterling and
Canadian Dollars (US$) Swing Line Commitment for Australian
Dollars         (US$) Commitment Cap (US$) Credit Agricole Corporate and
Investment Bank, DTTP Number: 5/C/222082/DTTP 156,666,666.67 - 10,002,000.00 - -
156,666,666.67 Morgan Stanley Bank, N.A., DTTP Number: 13/M/307216/DTTP
150,000,000.00 - - - - 150,000,000.00 Bank of Montreal, Chicago Branch, DTTP
Number: 3/M/270436/DTTP 91,666,666.67 91,666,666.67 - - - 91,666,666.67 Canadian
Imperial Bank of Commerce/ Canadian Imperial Bank of Commerce, London Branch
(Tranche B Commitment is held by Canadian Imperial Bank of Commerce), DTTP
Number: N/A 91,666,666.67 91,666,666.67 10,002,000.00 - - 91,666,666.67
Commerzbank AG, New York Branch, DTTP Number: 7/C/25382/DTTP 91,666,666.67 - - -
- 91,666,666.67 The Bank of Nova Scotia, DTTP Number: 3/T/366714 91,666,666.67
91,666,666.67 10,002,000.00 - - 91,666,666.67 Fifth Third Bank, DTTP Number:
13/F/24267/DTTP 66,666,666.66 13,342,690.04 10,002,000.00 - - 66,666,666.66 The
Bank of New York Mellon, DTTP Number: N/A 66,666,666.66 - - - - 66,666,666.66
The Northern Trust Company, DTTP Number: N/A 45,000,000.00 - - - - 45,000,000.00
UniCredit Bank AG, New York Branch, DTTP Number: 7/U/237605/DTTP 45,000,000.00 -
10,002,000.00 - - 45,000,000.00

 3

 

Lender Tranche A Commitment (US$) Tranche B Commitment (US$) Tranche C
Commitment (US$) Swing Line Commitment for US Dollars, Euro, Sterling and
Canadian Dollars (US$) Swing Line Commitment for Australian
Dollars         (US$) Commitment Cap (US$) Banco Bradesco S.A., New York Branch,
DTTP Number: N/A 33,333,333.33 - - - - 33,333,333.33 Bank of China, New York
Branch, DTTP Number: 23/B/368424/DTTP 33,333,333.33 - - - - 33,333,333.33 DBS
Bank Ltd., DTTP Number: 67/D/363894/DTTP 33,333,333.33 - 10,002,000.00 - -
33,333,333.33 Mitsubishi UFJ Trust & Banking Corporation, New York Branch DTTP
Number: N/A 33,333,333.33 - - - - 33,333,333.33 Sumitomo Mitsui Trust Bank,
Limited, New York Branch, DTTP Number: 43/S/70935/DTTP 33,333,333.33 - - - -
33,333,333.33 TOTAL: 5,000,000,000.00 866,800,000.00 666,800,000.00
1,250,000,000.00 500,000,000.00 5,000,000,000.00

 4

 

Lender Pro Rata Share of Tranche A Pro Rata Share of Tranche B Pro Rata Share of
Tranche C Pro Rata Share of Commitment Cap BNP Paribas (Tranche B Commitment is
held by BNP Paribas, acting through its Canada Branch) 6.767% 2.540% 4.402%
6.767% Citibank, N.A. (Tranche B Commitment is held by Citibank, N.A., Canadian
Branch) 6.767% 2.540% 4.402% 6.767% Bank of America, N.A. (Tranche B Commitment
is held by Bank of America, Canada Branch) 6.767% 2.540% 4.402% 6.767% Bank of
Tokyo-Mitsubishi UFJ, Ltd. 6.767% 2.540% 4.402% 6.767% JPMorgan Chase Bank, N.A.
6.767% 2.540% 4.402% 6.767% Societe Generale 5.367% 1.924% 2.500% 5.367%
Sumitomo Mitsui Banking Corporation (Tranche B Commitment is held by Sumitomo
Mitsui Banking Corporation, Canada Branch and Tranche  C Commitment is held by
Sumitomo Mitsui Banking Corporation, Sydney Branch) 5.367% 1.924% 2.500% 5.367%
The Hongkong and Shanghai Banking Corporation Limited 5.367% 1.924% 2.500%
5.367% Barclays Bank PLC 4.700% 0.000% 2.500% 4.700% Lloyds Bank plc 4.700%
0.000% 2.500% 4.700% Mizuho Bank, Ltd. 4.700% 1.924% 2.500% 4.700% Royal Bank of
Canada 4.700% 27.111% 2.500% 4.700% Australia and New Zealand Banking Group
Limited 3.333% 0.000% 24.995% 3.333% National Australia Bank Limited 3.333%
0.000% 24.995% 3.333% The Toronto Dominion Bank 3.333% 19.228% 1.500% 3.333%
Credit Agricole Corporate and Investment Bank 3.133% 0.000% 1.500% 3.133%

 5

 

Lender Pro Rata Share of Tranche A Pro Rata Share of Tranche B Pro Rata Share of
Tranche C Pro Rata Share of Commitment Cap Morgan Stanley Bank, N.A. 3.000%
0.000% 0.000% 1.499% Bank of Montreal, Chicago Branch 1.833% 10.575% 0.000%
1.833% Canadian Imperial Bank of Commerce/ Canadian Imperial Bank of Commerce,
London Branch (Tranche B Commitment is held by Canadian Imperial Bank of
Commerce) 1.833% 10.575% 1.500% 1.833% Commerzbank AG, New York Branch 1.833%
0.000% 0.000% 1.833% The Bank of Nova Scotia 1.833% 10.575% 1.500% 1.833% Fifth
Third Bank 1.333% 1.539% 1.500% 1.333% The Bank of New York Mellon 1.333% 0.000%
0.000% 1.333% The Northern Trust Company 0.900% 0.000% 0.000% 0.900% UniCredit
Bank AG, New York Branch 0.900% 0.000% 1.500% 0.900% Banco Bradesco S.A., New
York Branch 0.667% 0.000% 0.000% 0.667% Bank of China, New York Branch 0.667%
0.000% 0.000% 0.667% DBS Bank Ltd. 0.667% 0.000% 1.500% 0.667% Mitsubishi UFJ
Trust & Banking Corporation, New York Branch 0.667% 0.000% 0.000% 0.667%
Sumitomo Mitsui Trust Bank, Limited, New York Branch 0.667% 0.000% 0.000% 0.667%
TOTAL: 100.0% 100.0% 100.0% 100.0%

 6

 

SCHEDULE 9.2

 

ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for Notices of Payments and Requests for Loans):

 

BNP Paribas RCC Inc.
525 Washington Boulevard
8th Floor
Jersey City, NJ 07310
Attention:  Dina Wilson
Telephone: 201-850-6807
Facsimile:  201-616-7912
Electronic Mail: nyls_agency_support@us.bnpparibas.com

 

(for Payments):

 

US Dollar (USD)

 

Bank: BNP Paribas, New York ABA No: 026-007-689 ACCT No: 52131543476 ACCT Name:
BNP Paribas Chicago Branch Ref: Toyota

 

Canadian Dollar (CAD)

 

Bank: BNP Paribas, Montreal   (BNPACAMMXXX) FFC Name: BNP Paribas Chicago Branch
  (BNPAUS3NXXX) Account No: 00025-010038-001-71 Attn: Loan Servicing Ref: Toyota

 

Eurocurrency (EUR)

 

Bank: BNP Paribas, Paris   (BNPAFRPPXXX) FFC Name: BNP Paribas, Chicago Branch  
(BNPAUS3NXXX) Account No: 40080257

 1

 

IBAN No: FR7630004008970004008025726 Attn: Loan Servicing Ref: Toyota

 

British Pounds (GBP)

 

Bank: BNP Paribas, London   (BNPAGB22XXX) Sort Code: 23 46 35 FFC Name: BNP
Paribas, Chicago Branch   (BNPAUS3NXXX) Account No: 09618023009001GBP Attn: Loan
Servicing Ref: Toyota Motor Credit Corporation

 

CANADIAN SUB-AGENT:

 

(for Notices of Payments and Requests for Loans):



BNP Paribas
1981 McGill College
Montreal QC H3A 2W8 CANADA
Attention: Elaine Fortier/Quan Lai, Loan Administrator/ Team Leader



Telephone: 1-888-284-6220
Facsimile: 855-722-4445
Electronic Mail: cals.support@ca.bnpparibas.com

 

(for Payments):



US Dollar (USD)



Clearing Agent/Payment To: BNPAUS3N
ABA No.: 026007689
Beneficiary Bank:  BNPACAMM
Beneficiary: BNP Paribas, Account No.: 00025-521315-434-80

 

Reference: Toyota Credit Canada Inc.
Attention: cals.support@ca.bnpparibas.com

Canadian Dollar (CAD)



·         Beneficiary Bank:  BNPACAMM
Beneficiary: BNP Paribas, Account No.: 00025-521315-434-80
Reference: Toyota Credit Canada Inc.
Attention: cals.support@ca.bnpparibas.com

 

AUSTRALIAN SUB-AGENT:

 

(for Notices of Payments and Requests for Loans):

 

 2

 

BNP Paribas, acting through its Singapore Branch



10 Collyer Quay



Level 34 Ocean Financial Centre



Singapore 049315



Attention: Regional Agency – Tan Siew Chin / Noelle Lim



Telephone: 65 6210 1502 / 65 6210 1501



Facsimile: 65 6210 1500



Email: agency.singapore@asia.bnpparibas.com

 

(for Payments):



US Dollar (USD)



Correspondent Bank: BNP Paribas, New York



Swift: BNPAUS3N



CHIPS UID 064920



Beneficiary: BNP Paribas, Singapore Branch



Swift: BNPASGSG



Account No: 200-195286-003-39



Reference: Toyota Finance Australia, Ltd



Attn: Regional Agency

 

Australian Dollar (AUD)



Correspondent Bank: National Australia Bank Ltd, Melbourne



Swift: NATAAU33032



Beneficiary: BNP Paribas, Singapore Branch



Swift: BNPASGSG



Account No.: 1803-004049-500



Reference: Toyota Finance Australia, Ltd



Attn: Regional Agency
Australian Dollar (AUD)

 

SWING LINE AGENT:

 

(for Notices of Payments and Requests for Loans):



US Dollar and Canadian Swing Line Loans:
BNP Paribas RCC Inc.
525 Washington Boulevard
8th Floor
Jersey City, NJ 07310
Attention:  Dina Wilson
Telephone: 201-850-6807
Facsimile:   201-850-4020
Electronic Mail: nyls_agency_support@us.bnpparibas.com

 

Payment instructions:

US Dollar (USD)

 

 3

 

BNP Paribas, New York
ABA No: 026-007-689
ACCT No: 52131543476
ACCT Name: BNP Paribas Chicago Branch
Ref: Toyota



 

Canadian Dollar (CAD)



Bank: BNP Paribas, Montreal (Swift code: BNPACAMMXXX)

 

For further credit to: BNP Paribas, Chicago Branch (Swift code: BNPAUS3NXXX) 

Account No: 00025-010038-001-71



Ref: Toyota Credit Canada Inc. 

Attn: Loan Servicing

 

EUR and GBP Swing Line Loans:
Loans and Agency Desk
BNP Paribas London
10 Harewood Avenue
London NW1 6AA
Telephone: 44 (0)20 7595 4332
Facsimile:  44 (0)20 7595 6195
Electronic Mail: lisa.verdigi@uk.bnpparibas.com

Payment instructions:

EUR
BNP Paribas Paris
Swift BNPAFRPP
BNP Paribas London
Swift BNPAGB22
Account 02280424
IBAN No: FR7630004008970000228042426



 


GBP
BNP Paribas London
BNPAGB22
Sort Code 23-46-35
Account No : 50117609
IBAN No: GB86BARC20325350117609



 

 4

 


AUD Swing Line Loans:
(for Notices of Payments and Requests for Loans):

 

BNP Paribas, Sydney Branch
60 Castlereagh St
Sydney NSW 2000
Australia
Attention: CIB Operations – Susan Mayo / Gary Buckley
Telephone No: 61 2 9619 6280 / 61 2 9619 6279
Facsimile: 61 2 9006 9063
Email: bnppops@au.bnpparibas.com, susan.mayo@au.bnpparibas.com,
gary.buckley@au.bnpparibas.com

 

(for Payments):

 

US Dollar (USD)
Correspondent Bank: BNP Paribas, New York
Swift: BNPAUS3N
CHIPS UID 011702
Beneficiary: BNP Paribas, Sydney Branch
Swift: BNPAAU2S
Account No: 020019548000145
Reference: Toyota Finance Australia Limited - 00200 200735 425
Attn: Loans Admin

 

Australian Dollar (AUD)
Correspondent Bank: BNP Paribas, Sydney Branch
Swift: BNPAAU2S
Beneficiary: BNP Paribas, Sydney Branch
Swift: BNPAAU2S
Account No.: 00200 838890 402
Reference: Toyota Finance Australia Limited – 00200 200735 425
Attn: Loans Admin

 

BORROWERS:

 

Toyota Motor Credit Corporation

 

6565 Headquarters Drive, W2-3D
Plano, TX 75024
Attention: Treasury Operations
Email: TFS_Treasury_Operations@toyota.com; TFS_Rate_Desk@toyota.com;
tfs_legal_securities@toyota.com
Telephone: +1 (469) 486-9013
Facsimile: +1 (310) 381-7739

 

Toyota Motor Finance (Netherlands) B.V.

 

 5

 

World Trade Center Amsterdam



Tower H, Level 10, Zuidplein 90



1077 XV Amsterdam



The Netherlands



Attention: Chief Executive Officer



Telephone: 31 20 502 5310



Telefax: 31 20 502 5319

 

With a copy to:

 

Toyota Motor Credit Corporation



6565 Headquarters Drive, W2-3D
Plano, TX 75024
Attention: Treasury Operations
Email: TFS_Treasury_Operations@toyota.com; TFS_Rate_Desk@toyota.com;
tfs_legal_securities@toyota.com
Telephone: +1 (469) 486-9013
Facsimile: +1 (310) 381-7739

 

With a copy to:

 

Toyota Financial Services (UK) PLC



Great Burgh



Burgh Heath



Epsom



Surrey KT18 5UZ



United Kingdom



Attention: General Manager – Treasury, EAR



Telephone: 44 (0) 1737 365 594



Facsimile: 44 (0) 1737 365 596

 

Toyota Financial Services (UK) PLC

 

Great Burgh



Burgh Heath



Epsom



Surrey KT18 5UZ



United Kingdom



Attention: General Manager – Treasury, EAR



Telephone: 44 (0) 1737 365 594



Facsimile: 44 (0) 1737 365 596

 

With a copy to:

 

 6

 

Toyota Motor Credit Corporation



6565 Headquarters Drive, W2-3D
Plano, TX 75024
Attention: Treasury Operations
Email: TFS_Treasury_Operations@toyota.com; TFS_Rate_Desk@toyota.com;
tfs_legal_securities@toyota.com
Telephone: +1 (469) 486-9013
Facsimile: +1 (310) 381-7739

 

Toyota Kreditbank GmbH

 

c/o Toyota Financial Services (UK) PLC



Great Burgh



Burgh Heath



Epsom



Surrey KT18 5UZ



United Kingdom



Attention: General Manager – Treasury, EAR



Telephone: 44 (0) 1737 365 594



Facsimile: 44 (0) 1737 365 596

 

With a copy to:

 

Toyota Motor Credit Corporation



6565 Headquarters Drive, W2-3D
Plano, TX 75024
Attention: Treasury Operations
Email: TFS_Treasury_Operations@toyota.com; TFS_Rate_Desk@toyota.com;
tfs_legal_securities@toyota.com
Telephone: +1 (469) 486-9013
Facsimile: +1 (310) 381-7739

 

Toyota Credit de Puerto Rico Corp.

 

c/o Toyota Motor Credit Corporation



6565 Headquarters Drive, W2-3D
Plano, TX 75024
Attention: Treasury Operations
Email: TFS_Treasury_Operations@toyota.com; TFS_Rate_Desk@toyota.com;
tfs_legal_securities@toyota.com
Telephone: +1 (469) 486-9013
Facsimile: +1 (310) 381-7739

 

Toyota Credit Canada Inc.

 

80 Micro Court, Suite 200



Markham, Ontario

 

 7

 

Canada L3R 9Z5



Attention: Head of Treasury



Telephone: (905) 513-5409

 

With a copy to:

 

Toyota Motor Credit Corporation



6565 Headquarters Drive, W2-3D
Plano, TX 75024
Attention: Treasury Operations
Email: TFS_Treasury_Operations@toyota.com; TFS_Rate_Desk@toyota.com;
tfs_legal_securities@toyota.com
Telephone: +1 (469) 486-9013
Facsimile: +1 (310) 381-7739

 

Toyota Leasing GmbH

 

c/o Toyota Financial Services (UK) PLC



Great Burgh



Burgh Heath



Epsom



Surrey KT18 5UZ



United Kingdom



Attention: General Manager – Treasury, EAR



Telephone: 44 (0) 1737 365 594



Facsimile: 44 (0) 1737 365 596

 

With a copy to:

 

Toyota Motor Credit Corporation



6565 Headquarters Drive, W2-3D
Plano, TX 75024
Attention: Treasury Operations
Email: TFS_Treasury_Operations@toyota.com; TFS_Rate_Desk@toyota.com;
tfs_legal_securities@toyota.com
Telephone: +1 (469) 486-9013
Facsimile: +1 (310) 381-7739

 

Toyota Finance Australia Limited

 

Toyota Finance Australia Limited
207 Pacific Highway
St Leonards NSW 2065
Locked Bag 900
Milsons Point NSW 1565
Attention: Treasury

 

 8

 


Telephone: +61 2 9430 0000
Facsimile: +61 2 9430 0913

 

With a copy to:

 

Toyota Motor Credit Corporation



6565 Headquarters Drive, W2-3D
Plano, TX 75024
Attention: Treasury Operations
Email: TFS_Treasury_Operations@toyota.com; TFS_Rate_Desk@toyota.com;
tfs_legal_securities@toyota.com
Telephone: +1 (469) 486-9013
Facsimile: +1 (310) 381-7739

 

Website:

 

Investor Relations section of www.toyotafinancial.com

 

 9

 

exhibit a-1

 

FORM OF COMMITTED LOAN NOTICE

 

Date: ___________, _____

 

To:BNP Paribas, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain 364 Day Credit Agreement, dated as of November
13, 2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized
under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a
corporation organized under the laws of England, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank
GmbH, a corporation organized under the laws of Germany, Toyota Finance
Australia Limited, a corporation incorporated under the laws of the Commonwealth
of Australia, the Lenders from time to time party thereto, BNP Paribas, as
Administrative Agent, Swing Line Agent and Swing Line Lender, BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, JPMorgan Chase Bank, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., a member of MUFG, a global financial group, as Joint Lead Arrangers
and Joint Book Managers, Citibank, N.A., Bank of America, N.A. and JPMorgan
Chase Bank, N.A. as Swing Line Lenders and Citibank, N.A., Bank of America,
N.A., JPMorgan Chase Bank, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., a
member of MUFG, a global financial group, as Syndication Agents.

 

The undersigned hereby requests (select one):

 

☐ A Borrowing of Committed Loans                   ☐ A conversion or
continuation of Loans

 

1.On                                                  (a Business Day).

 

2.In the amount of [US$][CDN$][€][£][A$]               .

 

3.Comprised of __________________ . [Type of Committed Loan requested]

 

4.For Eurocurrency Rate Loans: with an Interest Period of               
___months.

 

[The Committed Borrowing requested herein complies with the proviso to the first
sentence of Section 2.1[(a)][(b)]] of the Agreement.]

 

[After giving effect to the requested Committed Borrowing, the Unused Tranche A
Commitment will exceed the Dollar Equivalent of EUR 300,000,000 (as determined
by the

 

 1

 

Administrative Agent)] [After giving effect to the requested Committed
Borrowing, the Unused Tranche A Commitment will be less than or equal to the
Dollar Equivalent of EUR 300,000,000 (as determined by the Administrative
Agent), and TKG has borrowed EUR 300,000,000 as of the date of the proposed
Committed Borrowing.] [After giving effect to the requested Committed Borrowing,
(x) the Unused Tranche A Commitment will be less than or equal to the Dollar
Equivalent of EUR 300,000,000 (as determined by the Administrative Agent), (y)
TKG has not borrowed EUR 300,000,000 as of the date the proposed Committed
Borrowing is to be made, and (z) the consent of TKG for the proposed Committed
Borrowing has been obtained or has been waived by TKG.]

 

[The undersigned hereby represents and warrants that the conditions set forth in
Section 4.2(a) and (b) have been satisfied on and as of the date the Committed
Loans are borrowed, including, without limitation, that the Borrowing is within
the Borrower’s corporate powers, has been duly authorized by all necessary
corporate action, and the amount of the Committed Borrowing does not exceed such
authorization.]

 

  [TOYOTA MOTOR CREDIT CORPORATION]   [TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.]
  [TOYOTA FINANCIAL SERVICES (UK) PLC]   [TOYOTA KREDITBANK GMBH]   [TOYOTA
LEASING GMBH]       [as Borrowers’ Representative for]       [TOYOTA MOTOR
CREDIT CORPORATION]   [TOYOTA CREDIT DE PUERTO RICO CORP.]   [TOYOTA CREDIT
CANADA INC.]   [Toyota Finance Australia Limited]                     By:      
Name:       Title:    

 2

 

exhibit a-2

 

FORM OF SWING LINE LOAN NOTICE

 

Date: ___________, _____

 

To:BNP Paribas, as Swing Line Agent
BNP Paribas, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain 364 Day Credit Agreement, dated as of November
13, 2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized
under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a
corporation organized under the laws of England, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank
GmbH, a corporation organized under the laws of Germany, Toyota Finance
Australia Limited, a corporation incorporated under the laws of the Commonwealth
of Australia, the Lenders from time to time party thereto, BNP Paribas, as
Administrative Agent, Swing Line Agent and Swing Line Lender, BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, JPMorgan Chase Bank, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., a member of MUFG, a global financial group, as Joint Lead Arrangers
and Joint Book Managers, Citibank, N.A., Bank of America, N.A. and JPMorgan
Chase Bank, N.A. as Swing Line Lenders and Citibank, N.A., Bank of America,
N.A., JPMorgan Chase Bank, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., a
member of MUFG, a global financial group, as Syndication Agents.

 

The undersigned hereby requests a Swing Line Loan:

 

 

1.On                                                  (a Business Day).

 

2.In the amount of [US$][CDN$][€][£][A$]               .

 



3.[For an Interest Period of _________.]1

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.16(a) of the Agreement.

 

[After giving effect to the requested Swing Line Loan, the Unused Tranche A
Commitment will exceed the Dollar Equivalent of EUR 300,000,000 (as determined
by the Administrative Agent)] [After giving effect to the requested Swing Line
Loan, the Unused

 



 

1 For requests of Swing Line Loans in currencies other than Canadian Dollars.

 1

 

Tranche A Commitment will be less than or equal to the Dollar Equivalent of EUR
300,000,000 (as determined by the Administrative Agent), and TKG has borrowed
EUR 300,000,000 as of the date of the proposed Swing Line Loan.] [After giving
effect to the requested Swing Line Loan, (x) the Unused Tranche A Commitment
will be less than or equal to the Dollar Equivalent of EUR 300,000,000 (as
determined by the Administrative Agent), (y) TKG has not borrowed EUR
300,000,000 as of the date the proposed Swing Line Loan is to be made, and (z)
the consent of TKG for the proposed Swing Line Loan has been obtained or has
been waived by TKG.]

 

The undersigned hereby represents and warrants that the conditions set forth in
Section 4.2(a) and (b) have been satisfied on and as of the date the Swing Line
Loans are borrowed, including, without limitation, that the Borrowing is within
the Borrower’s corporate powers, has been duly authorized by all necessary
corporate action, and the amount of the Swing Line Loan does not exceed such
authorization.

 



  [TOYOTA MOTOR CREDIT CORPORATION]   [TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.]
  [TOYOTA FINANCIAL SERVICES (UK) PLC]   [TOYOTA KREDITBANK GMBH]   [TOYOTA
LEASING GMBH]       [as Borrowers’ Representative for]       [TOYOTA MOTOR
CREDIT CORPORATION]   [TOYOTA CREDIT DE PUERTO RICO CORP.]   [TOYOTA CREDIT
CANADA INC.]   [Toyota Finance Australia Limited]                     By:      
Name:       Title:    

 

 

 2

 

exhibit b

 

FORM OF NOTE

 

__________, 200_

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay,
without setoff or counterclaim, to _____________________ (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain 364 Day Credit Agreement, dated as of November 13,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized
under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a
corporation organized under the laws of England, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank
GmbH, a corporation organized under the laws of Germany, Toyota Finance
Australia Limited, a corporation incorporated under the laws of the Commonwealth
of Australia, the Lenders from time to time party thereto, BNP Paribas, as
Administrative Agent, Swing Line Agent and Swing Line Lender, BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, JPMorgan Chase Bank, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., a member of MUFG, a global financial group, as Joint Lead Arrangers
and Joint Book Managers, Citibank, N.A., Bank of America, N.A. and JPMorgan
Chase Bank, N.A. as Swing Line Lenders and Citibank, N.A., Bank of America,
N.A., JPMorgan Chase Bank, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., a
member of MUFG, a global financial group, as Syndication Agents.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in US Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

 

[Signature page follows]

 

 



 1

 

 


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

  [TOYOTA MOTOR CREDIT CORPORATION]   [TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.]
  [TOYOTA FINANCIAL SERVICES (UK) PLC]   [TOYOTA KREDITBANK GMBH]   [TOYOTA
CREDIT DE PUERTO RICO CORP.]   [TOYOTA CREDIT CANADA INC.]   [TOYOTA LEASING
GMBH]   [Toyota Finance Australia Limited]                 By:       Name:      
Title:  

 2

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of Loan Made   Amount of Loan Made   End of Interest Period   Amount
of Principal or Interest Paid This Date   Outstanding Principal Balance This
Date   Notation Made By                                                        
                                                                               
                                                                   

 3

 

exhibit c

 

[Reserved]

 

 

 

exhibit d

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable Law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at Law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor: ______________________________

 

2. Assignee: ______________________________ [and is an Affiliate/Approved Fund
of [identify Lender]2]

 

3. Borrower(s): [Toyota Motor Credit Corporation] [Toyota Motor Finance
(Netherlands) B.V.] [Toyota Financial Services (UK) PLC] [Toyota Leasing GmbH]
[Toyota Credit de Puerto Rico Corp.] [Toyota Credit Canada Inc.] [Toyota
Kreditbank GmbH] [Toyota Finance Australia Limited]

 

 

 



2 Select as applicable.

 1

 

4.       Administrative Agent: BNP Paribas, as the administrative agent under
the Credit Agreement

 

5.       Credit Agreement: 364 Day Credit Agreement, dated as of November 13,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized
under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a
corporation organized under the laws of England, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank
GmbH, a corporation organized under the laws of Germany, Toyota Finance
Australia Limited, a corporation incorporated under the laws of the Commonwealth
of Australia, the Lenders from time to time party thereto, BNP Paribas, as
Administrative Agent, Swing Line Agent and Swing Line Lender, BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, JPMorgan Chase Bank, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., a member of MUFG, a global financial group, as Joint Lead Arrangers
and Joint Book Managers, Citibank, N.A., Bank of America, N.A. and JPMorgan
Chase Bank, N.A. as Swing Line Lenders and Citibank, N.A., Bank of America,
N.A., JPMorgan Chase Bank, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., a
member of MUFG, a global financial group, as Syndication Agents.

 

6.       Assigned Interest:3

 

Facility Assigned:

 

Tranche [A][B][C]

 

Aggregate

Amount of

Tranche [A][B][C] Commitment/Loans

for all Lenders*

Amount of

Tranche [A][B][C] Commitment/Loans

Assigned*

Percentage

Assigned of

Tranche [A][B][C] Commitment/Loans4

Assignee’s



Commitment Cap

 

          Commitment/Committed Loans being assigned US$_____________
US$______________ ______________% US$________________

 

 

 



 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

3 The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

 

4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



 2

 



 

[7. Trade Date: __________________]5

 

[8. UK Tax Confirmation: The Assignee confirms that the person beneficially
entitled to interest payable to that Lender in respect of a Loan to TFSUK is
either: (i) a company resident in the United Kingdom for United Kingdom tax
purposes; or (ii) a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment which brings
into account interest payable in respect of that Loan in computing its
chargeable profits (within the meaning given by section 19 of the UK CTA).]6

 

[9. HMRC DT Treaty Passport: The Assignee confirms that it holds a passport
under the HMRC DT Treaty Passport scheme (reference number:__________) and is
tax resident in ___________, so that interest payable to it by borrowers is
generally subject to full exemption from UK withholding tax and requests that
the Administrative Agent notify TFSUK that it wishes the scheme to apply to the
Credit Agreement and that TFSUK should make a DTTP Filing.]7

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

 

5 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

6 Include in this section 8 if the Borrower is TFSUK and the Assignee comes
within (a)(ii) of the definition of UK Qualifying Lender in Section 1.1.

 

7 This confirmation must be included if the Borrower is TFSUK and the Assignee
holds a passport under the HMRC DT Treaty Passport scheme and wishes that scheme
to apply to the Credit Agreement.

 

 3

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

By:       Title:  

 



ASSIGNEE

 

[NAME OF ASSIGNEE]

 



By:       Title:  

 

 

 4

 

[Consented to and]8 Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as

 

Administrative Agent

 



By:       Title:  

 

 

 

[Consented to:]9

 



By:       Title:  

 

 

 

 

 

8 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

9 To be added only if the consent of the applicable Borrower and/or other
parties is required by the terms of the Credit Agreement.

 

 5

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

(364 DAY CREDIT AGREEMENT, DATED AS OF NOVEMBER 13, 2017 (AS AMENDED, RESTATED,
EXTENDED, SUPPLEMENTED OR OTHERWISE MODIFIED IN WRITING FROM TIME TO TIME, THE
“AGREEMENT;” THE TERMS DEFINED THEREIN BEING USED HEREIN AS THEREIN DEFINED),
AMONG TOYOTA MOTOR CREDIT CORPORATION, A CALIFORNIA CORPORATION, TOYOTA MOTOR
FINANCE (NETHERLANDS) B.V., A CORPORATION ORGANIZED UNDER THE LAWS OF THE
NETHERLANDS, TOYOTA FINANCIAL SERVICES (UK) PLC, A CORPORATION ORGANIZED UNDER
THE LAWS OF ENGLAND, TOYOTA LEASING GMBH, A CORPORATION ORGANIZED UNDER THE LAWS
OF GERMANY, TOYOTA CREDIT DE PUERTO RICO CORP., A CORPORATION ORGANIZED UNDER
THE LAWS OF PUERTO RICO, TOYOTA CREDIT CANADA INC., A CORPORATION ORGANIZED
UNDER THE LAWS OF CANADA, TOYOTA KREDITBANK GMBH, A CORPORATION ORGANIZED UNDER
THE LAWS OF GERMANY, Toyota Finance Australia Limited, A CORPORATION
INCORPORATED UNDER THE LAWS OF THE COMMONWEALTH OF AUSTRALIA, THE LENDERS FROM
TIME TO TIME PARTY THERETO, BNP PARIBAS, AS ADMINISTRATIVE AGENT, SWING LINE
AGENT AND SWING LINE LENDER, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL
MARKETS INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, JPMORGAN CHASE
BANK, N.A., AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., A MEMBER OF MUFG, A
GLOBAL FINANCIAL GROUP, AS JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS,
CITIBANK, N.A., BANK OF AMERICA, N.A., AND JPMORGAN CHASE BANK, N.A., AS SWING
LINE LENDERS AND CITIBANK, N.A., BANK OF AMERICA, N.A., JPMORGAN CHASE BANK,
N.A. AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., A MEMBER OF MUFG, A GLOBAL
FINANCIAL GROUP, AS SYNDICATION AGENTS.)

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.       Representations and Warranties.

 

1.1.       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim created by the
Assignor and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Borrower or any of its Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by any
Borrower or any of its Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

 

 

1.2.       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) attached hereto is any
withholding tax documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the Law of the State of New York.

 



 

 